 

Exhibit 10.3

 

AMENDMENT NO. 8 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”), dated as of May 1,
2020, is entered into by and among AECOM (formerly known as AECOM Technology
Corporation), a Delaware corporation (the “Company”), each Borrower and
Guarantor (each as defined in the Credit Agreement (defined below)), each Lender
(as defined in the Credit Agreement) under the Credit Agreement that is a party
hereto (including in its capacity as an L/C Issuer (as defined in the Credit
Agreement) to the extent applicable to such Lender), and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer.

RECITALS

WHEREAS, the Company, the other Borrowers, the Administrative Agent and certain
banks and financial institutions (the “Existing Lenders”) are parties to that
certain Syndicated Facility Agreement, dated as of October 17, 2014 (as
previously amended, as amended hereby and as further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement” and the Credit Agreement prior to giving effect to this Amendment
being referred to as the “Existing Credit Agreement”), pursuant to which the
Existing Lenders have extended certain revolving and term facilities to the
Company;

WHEREAS, the Company and the other Loan Parties have requested certain
amendments to certain terms of the Existing Credit Agreement as provided herein,
and the Administrative Agent and each of the undersigned Lenders have agreed to
such requests, subject to the terms and conditions of this Amendment; and

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.          Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings, if any, assigned to such terms in the
Credit Agreement, as amended by this Amendment.

2.          Amendments to Credit Agreement and Exhibits.  Subject to the terms
and conditions hereof and with effect from and after the Amendment Effective
Date (defined below):

(a)         The Existing Credit Agreement (other than the Appendices, Schedules
and Exhibits thereto) is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the amended Credit
Agreement attached hereto as Annex I.

(b)         Exhibit D (Compliance Certificate) to the Existing Credit Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the amended Exhibit D attached hereto as
Annex II.

(c)         Schedule 2.01 to the Existing Credit Agreement is hereby amended by
adding the Term A US Commitments to such schedule as of the Amendment Effective
Date as set forth on Annex III hereto.

 





 



 

 

3.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a)         the execution, delivery and performance by such Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and does not and will not (i) contravene the terms of any
of such Loan Party’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (A) any Contractual Obligation to which the Company or
any other Loan Party is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries or (B) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Company or any other Loan Party or its property is subject; or (iii) violate any
Law, except, in the cases of clause (ii) and (iii) as could not reasonably be
expected to have a Material Adverse Effect;

(b)         this Amendment has been duly executed and delivered by each Loan
Party, and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(c)         the Credit Agreement and the other Loan Documents, after giving
effect to this Amendment, constitute legal, valid and binding obligations of the
Company and each of the other Loan Parties, in each case, to the extent party
thereto, enforceable against the Company and each such other Loan Party to the
extent party thereto in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(d)         the representations and warranties of each Loan Party contained in
Article V of the Credit Agreement and each other Loan Document are true and
correct in all material respects (or, with respect to representations and
warranties modified by materiality standards, in all respects) on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, with respect to representations
and warranties modified by materiality standards, in all respects) as of such
earlier date, and except that for purposes of this clause (c), the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively;

(e)         no Default exists either before or after the effectiveness of this
Amendment on the Amendment Effective Date.

4.          Effective Date.

(a)         This Amendment will become effective on the date (the “Amendment
Effective Date”) on which the following conditions precedent are satisfied:

(i)          the Administrative Agent and the Lenders shall have received, in
form and substance reasonably satisfactory to them, each of the following:

(A)        counterparts of this Amendment duly executed and delivered by (1)
each Loan Party, (2) the Administrative Agent, (3) each Term A US Lender and (4)
the Lenders necessary to constitute Required Lenders;





2



 

 

(B)        customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of responsible officers of each Loan
Party in connection with this Amendment;

(C)        customary documents and certifications to evidence that each Loan
Party is duly organized or formed, and that the Company, each Borrower and each
Guarantor is validly existing and in good standing in its jurisdiction of
organization (which may be bring-down certificates with respect to such matters
delivered at the closing of the Existing Credit Agreement or in connection with
any prior amendment thereof);

(D)        a certificate of the Company executed by its chief financial officer
or treasurer certifying that as of the Amendment Effective Date (after giving
effect to the closing of this Amendment and the effectiveness thereof, including
the incurrence of Indebtedness under the Credit Agreement, if any, as of the
Amendment Effective Date), (1) all of the representations and warranties in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (2) no Default or Event of Default shall
have occurred and be continuing as of, or would result from the occurrence of,
the Amendment Effective Date, (3) the Company is in pro forma compliance with
the financial covenants set forth in Section 7.11 of the Credit Agreement as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01 of the Credit Agreement and (4) the
Company and its Subsidiaries, on a consolidated basis, are Solvent;

(E)        customary opinions of counsel to certain Loan Parties (which shall
cover authority, legality, validity, binding effect and enforceability of the
Amendment and the Credit Agreement after giving effect to this Amendment, and
customary opinions with respect to liens and collateral), which shall be
addressed to the Lenders on the Amendment Effective Date and expressly permit
reliance by successors and permitted assignees of the Lenders to the extent set
forth therein and subject to customary qualifications and exceptions (it being
understood that the scope of jurisdictions in respect of which opinions will be
required will be agreed in good faith after giving due consideration to the
value of the Loan Parties organized in the relevant jurisdictions);

(F)         satisfactory evidence that the Administrative Agent (on behalf of
the Lenders) shall have, or continue to have, a valid and perfected first
priority (subject to exceptions set forth in the Loan Documents) lien and
security interest in the Collateral after giving effect to this Amendment;

(G)        at least three (3) days prior to the Amendment Effective Date, (i)
the documentation and other information with respect to each Loan Party that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, or by a Lender’s internal policies and (ii) if any Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), the Company shall cause such Borrower to deliver a certification
regarding beneficial ownership required by the Beneficial Ownership Regulation
in relation to such Borrower (and which shall set forth





3



 

 

any beneficial ownership of 10% or more), in each case, to the extent such
documentation and other information was reasonably requested by any Lender in
writing to the Company at least ten (10) days prior to the Amendment Effective
Date; and

(H)        a duly executed Loan Notice (unless no Borrowing is to be made on the
Amendment Effective Date); and

(ii)         there shall not have occurred since September 30, 2019 any event or
condition that has had or would reasonably be expected either individually or in
the aggregate, to have a Material Adverse Effect;

(iii)       all (x) accrued reasonable and documented costs and expenses of BofA
Securities and the Administrative Agent (including the reasonable and documented
fees, disbursements and other out-of-pocket charges of counsel for the
Administrative Agent), to the extent required to be paid pursuant to Section
10.04(a) of the Credit Agreement, shall have been paid to the extent that the
Company has received an invoice therefor at least three Business Days (or such
shorter period as the Company may agree) prior to the Amendment Effective Date
(without prejudice to any post-closing settlement of such fees, costs and
expenses to the extent not so invoiced) and (y) fees payable to any Lender
(including in its capacity as an arranger with respect to the Term A US
Commitments) pursuant to (A) the letter agreement, dated April 6, 2020, among
the Company, the Administrative Agent and BofA Securities or (B) any other
letter agreement between the Company and any Lender with respect to the payment
of fees in connection with the closing of this Amendment.

(b)         For purposes of determining compliance with the conditions specified
in Section 4(a), each Lender that has executed this Amendment and delivered it
to the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
Section 4(a) to be consented to or approved by or acceptable or satisfactory to
a Lender unless the Administrative Agent shall have received notice from such
Lender prior to this Amendment being deemed effective by the Administrative
Agent on the Amendment Effective Date specifying its objection thereto.

(c)         From and after the Amendment Effective Date, the Credit Agreement is
amended as set forth herein.

(d)         Except as expressly amended and/or waived pursuant hereto, the
Credit Agreement and each other Loan Document shall remain unchanged and in full
force and effect and each is hereby ratified and confirmed in all respects, and
any waiver contained herein shall be limited to the express purpose set forth
herein and shall not constitute a waiver of any other condition or circumstance
under or with respect to the Credit Agreement or any of the other Loan
Documents.

(e)         The Administrative Agent will notify the Company and the Lenders of
the occurrence of the Amendment Effective Date.

5.          No Novation; Reaffirmation.  Neither the execution and delivery of
this Amendment nor the consummation of any other transaction contemplated
hereunder is intended to constitute a novation of the Credit Agreement or of any
of the other Loan Documents or any obligations thereunder. Each Loan Party (a)
acknowledges and consents to all of the terms and conditions of this Amendment
(including, without limitation, the amended Credit Agreement attached hereto as
Annex I), (b) affirms all of its respective obligations under the Loan
Documents, and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge any Loan Party’s
obligations under the Loan Documents.





4



 

 

6.          Designated Borrower Status.  Pursuant to, and in accordance with,
Section 2.15(e) of the Credit Agreement (it being understood that the
15-Business Day notice period in such Section is hereby waived by the
Administrative Agent in its sole discretion), the Company hereby (a) confirms
that as of the Amendment Effective Date there are no outstanding Loans payable
by either of US Star LP or AECOM Australia Group Holdings PTY LTD or other
amounts payable by such any such Person on account of any Loans made to it and
(b) terminates as of the Amendment Effective Date the status of each of US Star
LP and AECOM Australia Group Holdings PTY LTD as a “Designated Borrower” under
the Credit Agreement.  Until such time as the Company may re-designate either
such entity as a Designated Borrower in the future in accordance with the
provisions of Section 2.15 of the Credit Agreement, from and after the Amendment
Effective Date, all references in the Credit Agreement and the other Loan
Documents to “Borrower” or “Designated Borrower” shall not include either of US
Star LP or AECOM Australia Group Holdings PTY LTD.

7.          Miscellaneous.

(a)         Except as herein expressly amended, all terms, covenants and
provisions of the Credit Agreement and each other Loan Document are and shall
remain in full force and effect.  All references in any Loan Document to the
“Credit Agreement” or “this Agreement” (or similar terms intended to reference
the Credit Agreement) shall henceforth refer to the Credit Agreement as amended
by this Amendment.  This Amendment shall be deemed incorporated into, and a part
of, the Credit Agreement.

(b)         This Amendment shall be binding upon and inure to the benefit of the
parties hereto, each other Lender and each other Loan Party, and their
respective successors and assigns.

(c)         THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  THIS AMENDMENT IS FURTHER SUBJECT TO
THE PROVISIONS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO
GOVERNING LAW, JURISDICTION, VENUE, SERVICE OF PROCESS AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(d)         This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4, this Amendment
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
required to be a party hereto.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.  This Amendment may not be amended except in accordance with the
provisions of Section 10.01 of the Credit Agreement.

(e)         If any provision of this Amendment or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.





5



 

 

(f)          The Company agrees to pay in accordance with Section 10.04 of the
Credit Agreement all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, subject to the
limitations set forth in Section 10.04 of the Credit Agreement, the reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.

(g)         This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.

[Signature Pages Follow.]

 

 

 



6



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

AECOM

 

 

 

 

 

By:

/s/ Paul Cyril

 

Name:

Paul Cyril

 

Title:

Assistant Treasurer

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

GUARANTORS:

 

AECOM TECHNICAL SERVICES, INC.

 

TISHMAN CONSTRUCTION CORPORATION

 

AECOM C&E, INC.

 

AECOM SERVICES, INC.

 

AECOM USA, INC.

 

EDAW, INC.

 

THE EARTH TECHNOLOGY CORPORATION (USA)

 

TISHMAN CONSTRUCTION CORPORATION OF NEW YORK

 

AECOM GLOBAL II, LLC

 

URS GROUP, INC.

 

URS HOLDINGS, INC.

 

URS CORPORATION

 

URS GLOBAL HOLDINGS, INC.

 

CLEVELAND WRECKING COMPANY

 

RUST CONSTRUCTORS INC.

 

AECOM INTERNATIONAL, INC.

 

AECOM NUCLEAR LLC

 

URS OPERATING SERVICES, INC.

 

URS RESOURCES, LLC

 

URS CORPORATION – OHIO

 

AMAN ENVIRONMENTAL CONSTRUCTION, INC.

 

URS CORPORATION SOUTHERN

 

AECOM INTERNATIONAL PROJECTS, INC.

 

E.C. DRIVER & ASSOCIATES, INC.

 

URS CONSTRUCTION SERVICES, INC.

 

B.P. BARBER & ASSOCIATES, INC.

 

FORERUNNER CORPORATION

 

URS ALASKA, LLC

 

AECOM GREAT LAKES, INC.

 

URS CORPORATION – NEW YORK

 

URS CORPORATION – NORTH CAROLINA

 

THE HUNT CORPORATION

 

HUNT CONSTRUCTION GROUP, INC.

 

SHIMMICK CONSTRUCTION COMPANY, INC.

 

SCCI NATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Paul Cyril

 

Name:

Paul Cyril

 

Title:

Assistant Treasurer

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Maurice Washington

 

Name:

Maurice Washington

 

Title:

Vice President

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Mukesh Singh

 

Name:

Mukesh Singh

 

Title:

Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

BANK OF AMERICA, N.A. AUSTRALIAN BRANCH, as a Lender

 

 

BANK OF AMERICA,

under power

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


states that the attorney has received no
notice of revocation of the power of
attorney

 

EXECUTED by  Jonathan Boyd

as attorney for BANK OF AMERICA,

N.A. Australian Branch under power

of attorney dated 12 August 2019

in the presence of:

 

/s/ Stephen Richardson

..........................................................

Signature of witness

 

Stephen Richardson

..........................................................

Name of witness (block letters)

)

)

)

)

)

)

)

)

)

)

)

)

)

 

 

 

 

 

 

 

/s/ Jonathan Boyd

..........................................................

By executing this deed the attorney
states that the attorney has received no
notice of revocation of the power of
attorney

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender

 

 

 

 

 

By:

/s/ Ford Young

 

Name:

Ford Young

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Keith Hughes

 

Name:

Keith Hughes

 

Title:

Authorized Signatory

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Frans Braniotis

 

Name:

Frans Braniotis

 

Title:

Managing Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Patricia Oreta

 

Name:

Patricia Oreta

 

Title:

Director

 

 

 

 

Executed in New York

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

BBVA USA, as a Lender

 

 

 

 

 

By:

/s/ Aaron Loyd

 

Name:

Aaron Loyd

 

Title:

Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

 

 

 

BMO Harris Bank N.A., as a Lender

 

 

 

 

 

By:

/s/ John Armstrong

 

Name:

John Armstrong

 

Title:

Managing Director

 

 

 

 

 

 

 

Bank of Montreal, as a Lender

 

 

 

 

 

 

 

By:

/s/ Helen Alvarez-Hernandez

 

Name:

Helen Alvarez-Hernandez

 

Title:

Managing Director

 

 

 

 

 

 

BANK OF MONTREAL

 

Canadian Commercial Banking

 

First Canadian Place – 100 King St. W., 18th Fl

 

Toronto, Ontario M5X 1A1

 

CANADA

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Pierre-Nicholas Rogers

 

Name:

Pierre-Nicholas Rogers

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Joseph Mack

 

Name:

Joseph Mack

 

Title:

Vice President

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Elizabeth Masciopinto

 

Name:

Elizabeth Masciopinto

 

Title:

Duly Authorized Signatory

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Millie Schild

 

Name:

Millie Schild

 

Title:

Vice President

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Credit Agricole Corporate and Investment Bank, as a Lender

 

 

 

 

 

By:

/s/ Jill Wong

 

Name:

Jill Wong

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

Name:

Gordon Yip

 

Title:

Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Fifth Third Bank, National Association, as a Lender

 

 

 

 

 

By:

/s/ Peter Samboul

 

Name:

Peter Samboul

 

Title:

Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

 

By:

/s/ Thomas Manning

 

Name:

Thomas Manning

 

Title:

Authorized Signatory

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

HSBC Bank USA, National Association, as a Lender

 

 

 

 

 

By:

/s/ Patrick Mueller

 

Name:

Patrick Mueller

 

Title:

Managing Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Industrial and Commercial Bank of China Limited, New York Branch, as a Lender

 

 

 

 

 

By:

/s/ Christine Cai

 

Name:

Christine Cai

 

 

 

 

 

 

 

By:

/s/ Gang Duan

 

Name:

Gang Duan

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Executive Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Mizuho Bank, Ltd., as a Lender

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jack Kuhns

 

Name:

Jack Kuhns

 

Title:

Authorized Signatory

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

MUFG BANK, LTD. (f/k/a Bank of Tokyo-Mitsubishi UFJ, LTD.), as a Lender

 

 

 

 

 

By:

/s/ Maria F. Maria

 

Name:

Maria F. Maria

 

Title:

Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

MUFG UNION BANK, NA., as a Lender

 

 

 

 

 

By:

/s/ Maria F. Maria

 

Name:

Maria F. Maria

 

Title:

Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Richard G. Tutich

 

Name:

Richard G. Tutich

 

Title:

Vice President

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

By:

/s/ Michael Maguire

 

Name:

Michael Maguire

 

Title:

Managing Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Craig Welch

 

Name:

Craig Welch

 

Title:

Senior Vice President

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Katherine Bass

 

Name:

Katherine Bass

 

Title:

Director

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Glenn Leyrer

 

Name:

Glenn Leyrer

 

Title:

Vice President

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Wells Fargo Bank, National Association, as a Lender

 

 

 

 

 

By:

/s/ Greg Strauss

 

Name:

Greg Strauss

 

Title:

Managing Director

 

 





AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

 

 

Zions Bancorporation, N.A. dba California Bank & Trust “formerly known as” ZB,
N.A. dba California Bank & Trust, as a Lender

 

 

 

 

 

By:

/s/ Henry Citun

 

Name:

Henry Citun

 

Title:

Senior Vice President

 

 

 



AECOM

Signature Pages

Amendment No.8 to Credit Agreement



 

ANNEX I

 

 

 

Published CUSIP Number:  00766WAJ2

Revolving Loan Facility CUSIP Number:  00766WAK9

Term A US Loan Facility CUSIP Number: 00766WAQ6

Term A CAD Loan Facility CUSIP Number:  00766WAR4

Term A AUD Loan Facility CUSIP Number:  00766WAS2

Term B Loan Facility CUSIP Number:  00766WAT0WAU7

 

SYNDICATED FACILITY AGREEMENT

(as amended through Amendment No. 78 to Credit Agreement dated as of January
28,May 1, 2020)

Dated as of October 17, 2014

among

AECOM

and

CERTAIN SUBSIDIARIES OF AECOM,

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

and

The Other Lenders Party Hereto

BMO HARRIS BANK N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION,

CITIBANK, N.A.,

BBVA COMPASS,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD.,

MUFG UNION BANK, N.A.,

SUNTRUSTTRUIST BANK,

TD BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BANK OF AMERICA, N. A.,

JPMORGAN CHASE BANK, N.A.,

THE BANK OF NOVA SCOTIA,

BNP PARIBAS SECURITIES CORP., and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

SUNTRUST ROBINSON HUMPHREY, INC. and

FIFTH THIRD BANK, NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

 



 



 

TABLE OF CONTENTS

ARTICLE I           DEFINITIONS AND ACCOUNTING
TERMS                                              1

1.01     Defined Terms                                                                                                         1

1.02     Other Interpretive
Provisions                                                                            5554

1.03     Accounting Terms                                                                                             5654

1.04     Rounding                                                                                                           5756

1.05     Exchange Rates; Currency
Equivalents                                                             5756

1.06     Additional Alternative
Currencies                                                                     5856

1.07     Change of
Currency                                                                                           5957

1.08     Times of
Day                                                                                                     5957

1.09     Letter of Credit
Amounts                                                                                   5957

1.10     Guaranteed Amounts                                                                                         5957

1.11     Limited Condition
Transactions                                                                            58

ARTICLE II          THE COMMITMENTS AND CREDIT
EXTENSIONS                           6059

2.01     The Loans                                                                                                          6059

2.02     Borrowings, Conversions and Continuations of
Loans                                     6160

2.03     Letters of
Credit                                                                                                 6362

2.04     Swing Line
Loans                                                                                              7371

2.05     Prepayments                                                                                                      7574

2.06     Termination or Reduction of
Commitments                                                      8078

2.07     Repayment of
Loans                                                                                          8178

2.08     Interest                                                                                                               8279

2.09     Fees                                                                                                                    8380

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate 8381

2.11     Evidence of
Debt                                                                                               8481

2.12     Payments Generally; Administrative Agent’s
Clawback                                  8482

2.13     Sharing of Payments by
Lenders                                                                       8684

2.14     Designation of Unrestricted and Restricted
Subsidiaries                                  8784

2.15     Designated Borrowers                                                                                       8885

2.16     Increase in
Commitments                                                                                  8986

2.17     Cash Collateral                                                                                                  9390

 





i



 

2.18     Defaulting Lenders                                                                                            9491

2.19     Permitted Refinancing
Amendment                                                                      93

ARTICLE III        TAXES, YIELD PROTECTION AND
ILLEGALITY                              9694

3.01     Taxes                                                                                                                  9694

3.02     Illegality                                                                                                         102100

3.03     Inability to Determine
Rates                                                                          103101

3.04     Increased Costs; Reserves on Eurocurrency Rate
Loans                              105103

3.05     Compensation for
Losses                                                                              107105

3.06     Mitigation Obligations; Replacement of
Lenders                                         107105

3.07     Survival                                                                                                          108106

ARTICLE IV        CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS                 108106

4.01     Conditions of Initial Credit
Extension                                                           108106

4.02     Conditions to All Credit
Extensions                                                              111109

4.03     Conditions to Each Term A US
Borrowing                                                        110

ARTICLE V         REPRESENTATIONS AND
WARRANTIES                                       111110

5.01     Existence, Qualification and
Power                                                              111110

5.02     Authorization; No
Contravention                                                                  112111

5.03     Governmental Authorization; Other
Consents                                              112111

5.04     Binding Effect                                                                                               112111

5.05     Financial Statements; No Material Adverse
Effect                                       112111

5.06     Litigation                                                                                                       113112

5.07     No Default                                                                                                     113112

5.08     Ownership of Property;
Liens                                                                       114112

5.09     Environmental Compliance                                                                           114113

5.10     Insurance                                                                                                        114113

5.11     Taxes                                                                                                              114113

5.12     ERISA Compliance                                                                                       114113

5.13     Subsidiaries; Equity Interests; Loan
Parties                                                  115114

5.14     Margin Regulations; Investment Company
Act                                            115114

5.15     Disclosure                                                                                                      115114

5.16     Compliance with
Laws                                                                                  116114

5.17     Intellectual Property; Licenses,
Etc                                                               116115





ii



 

5.18     Solvency                                                                                                        116115

5.19     Sanctions                                                                                                        116115

5.20     Anti-Corruption
Laws                                                                                   116115

5.21     Collateral Documents                                                                                    116115

5.22     Representations as to Foreign
Obligors                                                         116115

5.23     EEA Financial
Institutions                                                                            117116

5.24     Beneficial Ownership                                                                                    117116

5.25     Covered Entities                                                                                                  116

ARTICLE
VI        AFFIRMATIVE COVENANTS                                                             117116

6.01     Financial Statements                                                                                      118116

6.02     Certificates; Other
Information                                                                     119118

6.03     Notices                                                                                                           120119

6.04     Payment of
Obligations                                                                                 121120

6.05     Preservation of Existence,
Etc                                                                       121120

6.06     Maintenance of
Properties                                                                             122120

6.07     Maintenance of
Insurance                                                                              122121

6.08     Compliance with
Laws                                                                                  122121

6.09     Books and
Records                                                                                        122121

6.10     Inspection Rights                                                                                           122121

6.11     Use of
Proceeds                                                                                             123122

6.12     Collateral and Guarantee Requirement; Collateral
Information                   123122

6.13     Compliance with Environmental
Laws                                                         124123

6.14     Further Assurances                                                                                        124123

6.15     [Reserved.]                                                                                                     125123

6.16     FCPA;
 Sanctions                                                                                           125124

6.17     Post-Closing
Requirements                                                                           125124

6.18     Approvals and
Authorizations                                                                       125124

ARTICLE
VII       NEGATIVE COVENANTS                                                                   125124

7.01     Liens                                                                                                              125124

7.02     Indebtedness                                                                                                  127126

7.03     Investments                                                                                                    130131

7.04     Fundamental Changes                                                                                   132133





iii



 

7.05     Dispositions                                                                                                   133134

7.06     Restricted Payments                                                                                      135136

7.07     Change in Nature of
Business                                                                       136138

7.08     Transactions with
Affiliates                                                                          136138

7.09     Burdensome Agreements                                                                               137138

7.10     Use of
Proceeds                                                                                             137139

7.11     Financial Covenants                                                                                      137139

7.12     Sanctions                                                                                                        138139

7.13     Changes in Fiscal
Year                                                                                  138139

7.14     Anti-Corruption
Laws                                                                                   138139

ARTICLE VIII     EVENTS OF DEFAULT AND
REMEDIES                                          138140

8.01     Events of
Default                                                                                           138140

8.02     Remedies upon Event of
Default                                                                   140142

8.03     Application of
Funds                                                                                           142

ARTICLE
IX        ADMINISTRATIVE AGENT                                                                      143

9.01     Appointment and
Authority                                                                                 143

9.02     Rights as a
Lender                                                                                         143144

9.03     Exculpatory Provisions                                                                                  143144

9.04     Reliance by Administrative
Agent                                                                144145

9.05     Delegation of
Duties                                                                                            145

9.06     Resignation of Administrative
Agent                                                            145146

9.07     Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders 146147

9.08     No Other Duties,
Etc                                                                                     146148

9.09     Administrative Agent May File Proofs of Claim; Credit
Bidding                147148

9.10     Collateral and Guaranty
Matters                                                                   148149

9.11     Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Performance Letters of
Credit                                                                                             148150

9.12     Lender ERISA
Representation                                                                      149150

ARTICLE
X         MISCELLANEOUS                                                                                151152

10.01   Amendments,
 Etc                                                                                          151152

10.02   Notices; Effectiveness; Electronic
Communications                                    153154





iv



 

10.03   No Waiver; Cumulative Remedies;
Enforcement                                         155156

10.04   Expenses; Indemnity; Damage
Waiver                                                         156157

10.05   Payments Set
Aside                                                                                       158159

10.06   Successors and
Assigns                                                                                 158159

10.07   Treatment of Certain Information;
Confidentiality                                             163

10.08   Right of
Setoff                                                                                               163164

10.09   Interest Rate
Limitation                                                                                 164165

10.10   Counterparts; Integration;
Effectiveness                                                       164165

10.11   Survival of Representations and
Warranties                                                 164165

10.12   Severability                                                                                                    165166

10.13   Replacement of
Lenders                                                                                165166

10.14   Governing Law; Jurisdiction;
Etc                                                                  165166

10.15   WAIVER OF JURY
TRIAL                                                                         166167

10.16   No Advisory or Fiduciary
Responsibility                                                      167168

10.17   Electronic Execution of Assignments and Certain Other
Documents           167168

10.18   USA PATRIOT
Act                                                                                      167168

10.19   Judgment Currency                                                                                        168169

10.20   Release and Reinstatement of
Collateral                                                       168169

10.21   Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 169

10.22   Australian Code of Banking
Practice                                                            169170

10.23   Liability of Certain Loan
Parties                                                                   169170

10.24   Acknowledgement Regarding Any Supported
QFCs                                          170

 

 





v



 

SCHEDULES

1.01(a)        Pending Minority Investments

1.01(b)        Mortgaged Property

1.01(c)        Existing Letters of Credit

1.01(d)        Fifth Amendment Existing Letters of Credit

2.01             Commitments and Applicable Percentages

5.09             Environmental Matters

5.13             Subsidiaries; Equity Interests; Loan Parties

6.17             Post-Closing Matters

7.01             Existing Liens

7.02             Existing Indebtedness

7.03             Existing Investments

10.02           Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

Form of

A                 Loan Notice

B                 Swing Line Loan Notice

C-1              Term A US Note

C-2              Term B NoteC-3     Revolving Credit Note

C-4              Term A CAD NoteC-5         Term A AUD Note

D                 Compliance Certificate

E                  Assignment and Assumption

F                  United States Tax Compliance Certificate

G                 Funding Indemnity Letter

H                 Designated Borrower Request and Assumption Agreement

I                   Designated Borrower Notice

J                  Solvency Certificate

K                 Prepayment Notice

 

 



vi



 

SYNDICATED FACILITY AGREEMENT

This SYNDICATED FACILITY AGREEMENT (“Agreement”) is entered into as of October
17, 2014, among AECOM, a Delaware corporation (the “Company”), US STAR LP, a
Delaware limited partnership (the “Canadian Borrower”), AECOM AUSTRALIA GROUP
HOLDINGS PTY LTD (ACN 160 463 883), a company incorporated under the
Corporations Act 2001 (Cth) of Australia (the “Australian Borrower”), certain
Subsidiaries of the Company that are Restricted Subsidiaries and are from time
to time party hereto pursuant to Section 2.15 (each a “Designated Borrower” and,
together with the Company, the Canadian Borrower and the Australian Borrower,
the “Borrowers” and each, a “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

PRELIMINARY STATEMENTS:

TheOn and after the Amendment No. 8 Effective Date, the Company has requested
that the Lenders provide a delayed draw term A loan facility in Dollars, a term
A loan facility in Canadian Dollars, a term A loan facility in Australian
Dollars, a term B loan facility, and continue to provide a revolving credit
facility in multiple currencies (as provided herein), and the Lenders have
indicated their willingness to lend and the L/C Issuers have indicated their
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Intercreditor Agreement” means, collectively, each intercreditor
agreement that is reasonably satisfactory to the Administrative Agent among the
Administrative Agent and one or more representatives for the holders of any
Indebtedness that is intended to be secured by the Collateral on a pari passu or
junior, as applicable, basis with the Obligations.

“Acquisition” means the consummation of the Mergers, as defined in and pursuant
to the Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, as
amended, restated, supplemented or otherwise modified from time to time (and
with respect to any amendment, restatement, supplement or modification on or
prior to the Closing Date, to the extent that such amendment, supplement or
modification (including, without limitation, any updates to the exhibits,
annexes and schedules thereto) is not material and adverse to the interests of
the Lenders (in their capacities as such), either individually or in the
aggregate, without the prior written consent of the Arrangers, such consent not
to be unreasonably withheld, delayed or conditioned) among the Company, ACM
Mountain I, LLC, ACM Mountain II, LLC and URS Corporation dated as of July 11,
2014, including all schedules and exhibits thereto.

“Act” has the meaning specified in Section 10.18.

 

 



 



 

“Additional Lender” means, as of any date of determination, any Person (other
than an existing Lender) that qualifies as an Eligible Assignee and agrees to be
a Lender under this Agreement in connection with any Incremental Increase.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, and any branch (including Bank of
America, N.A., acting through its Canada branch for Loans denominated in
Canadian Dollars), office or Affiliate of it, or any successor administrative
agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

“AECOM Capital” means AECOM Capital, Inc. and all existing or newly formed
entities engaged in any similar line of business to AECOM Capital, Inc.,
including infrastructure public-private partnership, design-build-finance, real
estate investment, development and related assets.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders, subject to adjustment pursuant to the
provisions of this Agreement (including Sections 2.06 and 2.16).

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, New Zealand Dollars, HKD, Swiss Francs and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $300,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Amendment No. 2 Effective Date” means December 22, 2015.





2



 

“Amendment No. 34 Effective Date” means September 29, 2016.March 31, 2017.

“Amendment No. 45 Effective Date” means March 31, 2017.“Amendment No. 5
Effective Date” means March 13, 2018.

“Amendment No. 6 Effective Date” means November 13, 2018.

“Amendment No. 78 Effective Date” means January 28,May 1, 2020.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 or other applicable Laws related to
anti-corruption and money laundering in Australia.

“Applicable Percentage” means (a) in respect of the Term A US Facility, with
respect to any Term A US Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A US Facility represented by (i) on or prior to
the Amendment No. 5 Effective Dateat any time during the Availability Period
therefor, such Term A US Lender’s Term A US Commitment plus the principal amount
of such Term A US Lender’s Term A US Loans at such time, subject to adjustment
as provided in Section 2.18, and (ii) thereafter, the principal amount of such
Term A US Lender’s Term A US Loans at such time, (b) in respect of the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by (i) on or
prior to the Amendment No. 5 Effective Date, such Term B Lender’s Term B
Commitment at such time, subject to adjustment as provided in Section 2.18, and
(ii) thereafter, the principal amount of such Term B Lenders Term B Loans at
such time, (cand (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.18, (d) in respect of the Term A CAD
Facility, with respect to any Term A CAD Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A CAD Facility represented
by (i) on or prior to the Amendment No. 5 Effective Date, such Term A CAD
Lender’s Term A CAD Commitment at such time, subject to adjustment as provided
in Section 2.18, and (ii) thereafter, the principal amount of such Term A CAD
Lender’s Term A CAD Loans at such time and (e) in respect of the Term A AUD
Facility, with respect to any Term A AUD Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term A AUD Facility represented
by (i) on or prior to the Amendment No. 5 Effective Date, such Term A AUD
Lender’s Term A AUD Commitment at such time, subject to adjustment as provided
in Section 2.18, and (ii) thereafter, the principal amount of such Term A AUD
Lender’s Term A AUD Loans at such time.2.18.  If the commitment of each Lender
to make Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) with respect to the Term B Facility, 0.75% per annum
for Base Rate Loans and 1.75% per annum for Eurocurrency Rate Loans, (b) with
respect to the Term A US Facility, 0.50% per annum for Base Rate Loans and 1.50%
per annum for Eurocurrency Rate Loans, and (c), (a)  with respect to the Term A
CAD Facility, the Term A AUD Facility, the Revolving Credit Facility (including
the Financial Letter of Credit Fee and the Performance Letter of Credit Fee) and
the Commitment Fees (i) from the Amendment No. 5 Effective Date to the date on
which the Administrative Agent receives





3



 

a Compliance Certificate pursuant to Section 6.02(a) for the fiscal quarter
ending June 30, 2018, 0.75% per annum for Base Rate Loans, 1.75% per annum for
Eurocurrency Rate Loans and Financial Letter of Credit Fees, 1.05% for
Performance Letter of Credit Fees and 0.25% per annum for the Commitment Fees,
and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):US Facility, (i) from the Amendment No. 8 Effective Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(a) for the first full fiscal quarter of the Company
after the fiscal quarter of the Company in which the Availability Period for the
Term A US Facility terminates, 1.00% per annum for Base Rate Loans and 2.00% per
annum for Eurocurrency Rate Loans and (ii) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

 

 

 

 

Pricing

Level

Consolidated

Leverage Ratio

Applicable Margin for

LIBOR Loans

Applicable Margin

for Base Rate

Loans

1

≥ 4.25 to 1.00

2.50%

1.50%

2

< 4.25 to 1.00, but

≥ 3.25 to 1.00

2.25%

1.25%

3

< 3.25 to 1.00, but

≥ 2.50 to 1.00

2.00%

1.00%

4

< 2.50 to 1.00

1.75%

0.75%

 

and (b) with respect to the Revolving Credit Facility (including the Financial
Letter of Credit Fee and the Performance Letter of Credit Fee) and the Revolver
Commitment Fees (i) from the Amendment No. 5 Effective Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(a) for the fiscal quarter ending June 30, 2018, 0.75% per annum for Base
Rate Loans, 1.75% per annum for Eurocurrency Rate Loans and Financial Letter of
Credit Fees, 1.05% for Performance Letter of Credit Fees and 0.25% per annum for
the Revolver Commitment Fees, and (ii) thereafter, the applicable percentage per
annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

 

 

 

 

 

 

Pricing
Level

Consolidated
Leverage Ratio

Eurocurrency
Rate and
Financial Letter of
Credit Fee

Base Rate

Performance
Letter of
Credit Fee

Revolver
Commitment
Fees

1

≥ 4.25 to 1.00

2.00%

1.00%

1.20%

0.30%

2

< 4.25 to 1.00, but
≥ 3.25 to 1.00

1.75%

0.75%

1.05%

0.25%

3

< 3.25 to 1.00, but
≥ 2.50 to 1.00

1.50%

0.50%

0.90%

0.20%

4

< 2.50 to 1.00

1.25%

0.25%

0.75%

0.15%

 





4



 

With respect to the Term A CAD Facility, the Term A AUDUS Facility, the
Revolving Credit Facility (including the Financial Letter of Credit Fee and the
Performance Letter of Credit Fee) and the Revolver Commitment Fees, any increase
or decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.02(a);  provided,  however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Term A US Lenders, the Required Term A CAD Lenders, the Required Term A AUD
Lenders and the Required Revolving Lenders, the applicable Pricing Level 1 shall
apply in respect of the Term A CAD Facility, the Term A AUDUS Facility and the
Revolving Credit Facility, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.  Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

 “Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.15.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Revolving Credit Facility,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Jurisdiction” means, with respect to any Applicant Borrower, (a) any
state or territory of the United States or (b) Canada or any province thereof,
the United Kingdom, Ireland, Switzerland, the Netherlands, Australia or
Luxembourg, except, in the case of any jurisdiction identified in clause (b), to
the extent that the Administrative Agent notifies (which may be at the request
of the relevant Revolving Credit Lenders) the Company that it is no longer
lawful for one or more of the Revolving Credit Lenders to make or maintain loans
to a proposed Applicant Borrower located in such jurisdiction or that no L/C
Issuer is permitted to issue Letters of Credit for the account of Persons
located in such jurisdiction.

 

“Arrangers” means, collectively, Bank of America, N.A., an affiliate of MLPFS
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement)BofA
Securities, JPMorgan Chase Bank, N.A., The Bank of Nova Scotia, BNP Paribas
Securities Corp. and, Credit Agricole Corporate





5



 

and Investment Bank, SunTrust Robinson Humphrey, Inc. and Fifth Third Bank,
National Association, in their respective capacities as joint lead arrangers and
joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Associate” shall have the meaning provided in section 128F(9) of the Australian
Tax Act.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Australia” shall mean the Commonwealth of Australia (and includes, where the
context requires, any State or Territory of Australia).

“Australian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Australian Dollar” and “AU$” mean the lawful currency of Australia.

“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Cth) of
Australia, the Income Tax Assessment Act 1997 (Cth) of Australia, and the
Taxation Administration Act 1953 (Cth) of Australia, as applicable.

“Australian Withholding Tax” means any Taxes required to be withheld or deducted
from any interest or other payment under Division 11A of Part III of the
Australian Tax Act.

“Availability Period” means, (a) in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (ai) the
Maturity Date for the Revolving Credit Facility, (bii) the date of termination
of all of the Revolving Credit Commitments pursuant to Section 2.06, and (ciii)
the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of the applicable L/C Issuers
to make L/C Credit Extensions pursuant to Section 8.02 and (b) in respect of the
Term A US Facility, the period from and including the Amendment No. 8 Effective
Date to the earliest of (i) 11:59 p.m. New York time on the date that is three
months after the Amendment No. 8 Effective Date, (ii) the date of the third
drawing of the Term A US Facility (after giving effect to such drawing), (iii)
the date on which the aggregate amount of the Term A US Commitments has been
fully drawn (after giving effect to such drawing) and (iv) the date of the
termination of the undrawn Term A US Commitments of the Lenders pursuant to
Section 2.06(b)(v) or Section 8.02.





6



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate (calculated in accordance with
clause (vii) of the definition of Eurocurrency Rate) plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan, a Swing Line Loan, a Term A US
Loan or a Term BA US Loan that bears interest based on the Base Rate.  All Base
Rate Loans shall be denominated in Dollars.

“BBSY” has the meaning ascribed thereto in the definition of “Eurocurrency
Rate”.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, if any.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BMO” means Bank of Montreal and its successors.

“BNP Paribas” means BNP Paribas and its successors.

“BofA Securities” means BofA Securities, Inc., successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.





7



 

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term A US Borrowing, a Term A CAD Borrowing, a Term A AUD Borrowing or a Term B
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

(b)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

(c)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)         if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Canadian Dollar” and “C$” mean the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that, in conformity with GAAP, is required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of such Person and its Subsidiaries (and
excluding, for the avoidance of doubt, normal replacements and maintenance which
are properly charged under GAAP to current operations).

“Capitalized Leases” means all leases of (or other agreements conveying the
right to use) real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as capital
leases on the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to





8



 

fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Administrative Agent, the applicable
L/C Issuer or Swing Line Lender shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the respective L/C Issuer
or the Swing Line Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

(a)         readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof, or, in the case of a
Foreign Subsidiary, readily marketable obligations issued or directly and fully
guaranteed or insured by the government, governmental agency or applicable
multinational intergovernmental organization of the country of such Foreign
Subsidiary or backed by the full faith and credit of the government,
governmental agency or applicable multinational intergovernmental organization
of the country of such Foreign Subsidiary having maturities of not more than one
year from the date of acquisition thereof;

(b)         readily marketable obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and having, at the time of acquisition, the highest rating obtainable
from Moody’s or S&P;

(c)         demand deposits, time deposits, Eurodollar time deposits, repurchase
agreements or reverse repurchase agreements with, or insured certificates of
deposit or bankers’ acceptances of, or that are guaranteed by, any commercial
bank that (i) (A) is a Lender or (B) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of
which issues) commercial paper rated as described in clause (d) of this
definition and (iii) has combined capital and surplus of at least $500,000,000,
in each case with maturities of not more than one year from the date of
acquisition thereof;

(d)         commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one year from the
date of acquisition thereof;

(e)         corporate promissory notes or other obligations maturing not more
than one year after the date of acquisition which at the time of such
acquisition have, or are supported by, an unconditional guaranty from a
corporation with similar obligations which have the highest rating obtainable
from Moody’s or S&P;

(f)         Investments, classified in accordance with GAAP as current assets of
the Company or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited





9



 

 

solely to Investments of the character, quality and maturity described in
clauses (a),  (b),  (c),  (d) and (e) of this definition;

(g)         other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and

(h)         solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”) and maturing within 180 days of the date of
acquisition and (ii) equivalents of demand deposit accounts which are maintained
with an Approved Foreign Bank.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CDOR” has the meaning ascribed thereto in the definition of “Eurocurrency
Rate”.

“CDOR Rate” has the meaning ascribed thereto in the definition of “Eurocurrency
Rate”.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or, issued or implemented.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any





10



 

 

employee benefit plan of such person or its Subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 35% or
more of the equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.  Notwithstanding anything in the Loan Documents
to the contrary, the term “Collateral” shall not include any Excluded Assets.

“Collateral and Guarantee Requirement” means, at any relevant time of
determination on and after the date of consummation of the Acquisition, any or
all of the following (as applicable):

(a)         each Significant Subsidiary shall have executed and delivered to the
Administrative Agent a Guaranty, provided that in no event shall AECOM Capital
or any of its Subsidiaries be required to be or become a Guarantor or a Loan
Party;

(b)         each Loan Party shall have executed and delivered to the
Administrative Agent (i) a Pledge and Security Agreement or other applicable
Collateral Document with respect to (A) all or substantially all of its assets
other than Excluded Assets and (B) the Equity Interests in its Subsidiaries,
limited (1) in the case of pledges of Equity Interests in CFCs and Foreign
Holding Companies, to 65% of such voting Equity Interests and 100% of such
non-voting Equity Interests and (2) in the case of any Subsidiary that is
disregarded as an entity from its owner under Treasury Regulations Section
301.7701-3 and substantially all the assets of which consist for U.S. federal
income tax purposes of Equity Interests in a CFC or CFC Debt, to 65% of such
Equity Interests, and (ii) if applicable, an Intellectual Property Security
Agreement;

(c)         the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property (together with UCC fixture filings
if requested by the Administrative Agent), (ii) a policy or policies of title
insurance in the amount equal to the fair market value of such Mortgaged
Property and fixtures, as determined by the Company in its reasonable
discretion, issued by a nationally recognized title insurance company or a title
company and/or title agent reasonably acceptable to the Administrative Agent
(the “Title Company”) insuring the Lien of each such Mortgage as a first
priority Lien (subject to Permitted Liens) on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
endorsements as the Administrative Agent may reasonably request, together with
evidence reasonably satisfactory to the Administrative Agent of payment of all
premiums of the Title Company and all other sums required in connection with the
issuance of each title policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage in the appropriate real estate records (provided, however, that if
recording or stamp taxes are computed based upon the amount secured by such
Mortgage, notwithstanding anything to the





11



 

 

contrary contained herein or in any other Loan Document, the Mortgage shall
expressly state that it only secures a sum certain that is equal to the fair
market value of the Mortgaged Property as determined by the Company in its
reasonable discretion), (iii) such affidavits, certificates, information
(including financial data) and instruments of indemnification as shall be
reasonably required to induce the Title Company to issue the title policies and
endorsements contemplated above and which are reasonably requested by such Title
Company, (iv) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Loan Party relating to such
Mortgaged Property), (v) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
Law, including Regulation H of the Board of Governors and the other Flood
Insurance Laws and as required under Section 6.07(b), (vi) to the extent in the
possession of any applicable Loan Party, an ALTA survey for each Mortgaged
Property, together with an affidavit of no change, if applicable, in favor of
the Title Company, and (vii) such legal opinions as the Administrative Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent; provided that, (x) the items listed in the foregoing clauses (iv) and (v)
shall be provided to the Lenders at least twenty (20) days prior to entering
into any Mortgage and (y) no Mortgage shall be entered into until the
Administrative Agent has received written confirmation from each Lender under
the Revolving Credit Facility, and the Term A US Facility, Term A AUD Facility
and Term A CAD Facility, as applicable, that it is satisfied with such items in
clauses (iv) and (v);

(d)         to the extent required to be delivered pursuant to the terms of the
applicable Collateral Documents, all instruments, documents and chattel paper in
the possession of any of the Loan Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Secured Parties’ security interest in such Collateral;

(e)         all (i) certificates (including certificates representing Equity
Interests and powers in blank with respect thereto, subject to clause (b) of
this definition), agreements, documents and instruments, including UCC financing
statements, required by the Collateral Documents and as reasonably requested by
the Administrative Agent to be filed, delivered, registered or recorded to
create the Liens intended to be created by the Collateral Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording and
(ii) Taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents shall have been
paid;

(f)         in the case of any of the foregoing executed and delivered after the
Closing Date, to the extent reasonably requested by the Administrative Agent,
the Administrative Agent shall have received documents, Organization Documents,
certificates, resolutions and opinions of the type referred to in Section
4.01(a)(iii),  (iv) and (v) with respect to each such Person and its Guarantee
and/or provision and perfection of Collateral; and

(g)         copies of insurance policies, declaration pages, certificates, and
endorsements of insurance or insurance binders evidencing liability, casualty,
property, terrorism and business interruption insurance meeting the requirements
set forth herein or in the Collateral Documents;





12



 

 

provided that the Collateral shall not include, and the Collateral and Guarantee
Requirement shall not require, any of the following: (i) any filings or other
action in any jurisdiction outside of the United States or required by the Laws
of any jurisdiction outside of the United States to create or perfect any
security interest, including, without limitation, any intellectual property
registered in any jurisdiction outside the United States (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any jurisdiction outside the United States); (ii) control agreements
or other control or similar arrangements with respect to deposit accounts,
securities accounts or other assets requiring perfection by control (but not,
for the avoidance of doubt, control by possession, including of certificated
Equity Interests); (iii) any bailee waivers, landlord waivers, estoppels or
collateral access letters; (iv) any notices to be sent to account debtors or
other contractual third parties (other than during the continuance of Event of
Default); (v) pledges and security interests prohibited by applicable law, rule
or regulation (to the extent such law, rule or regulation is effective under
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code)), other than proceeds and receivables thereof; (vi)
Equity Interests in any person other than wholly-owned Subsidiaries to the
extent not permitted by the terms of such Subsidiary’s organizational or joint
venture documents; (vii) (A) more than 65% of the voting Equity Interests in any
Subsidiary that is a CFC or Foreign Holding Company, and (B) more than 65% of
the Equity Interests in any Subsidiary that is disregarded as an entity from its
owner under Treasury Regulations Section 301.7701-3 and substantially all the
assets of which consist for U.S. federal income tax purposes of Equity Interests
in a CFC or CFC Debt; (viii) assets to the extent a security interest in such
assets would result in adverse tax consequences to the Company and its
Restricted Subsidiaries (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) as
reasonably determined by the Company and the Administrative Agent; (ix) any
lease, license, contract or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license, contract or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto (other than the Loan
Parties), after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable Law (including pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code), other than
proceeds and receivables thereof; (x) any of the Equity Interests of Foreign
Subsidiaries that are held by CFCs or Foreign Holding Companies of the Company;
(xi) any fee-owned real property with a fair market value of less than
$10,000,000, as determined by the Company in its reasonable discretion, and all
leasehold interests; (xii) those assets as to which the Administrative Agent and
the Company reasonably determine that the costs of obtaining, perfecting or
maintaining a security interest in such assets exceeds the fair market value
thereof (which fair market value shall be determined by the Company in its
reasonable judgment) or the practical benefit to the Lenders afforded thereby;
(xiii) motor vehicles and other assets to the extent perfection must be obtained
through notation on a certificate of title, letter of credit rights (other than
to the extent such rights can be perfected by filing a UCC-1) and commercial
tort claims other than Material Commercial Tort Claims; (xiv) any cash
collateral provided to third parties (including sureties) in the ordinary course
of business; (xv) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal Law; (xvi) any
property and assets the pledge of which would violate applicable Law or any
contract, or require any contractual third party consent or governmental
consent, approval, license or authorization (but only to the extent, and for so
long as, such requirement for consent, approval, license or authorization is not
rendered ineffective by, or is otherwise unenforceable under, the Uniform
Commercial Code or any other applicable law (including pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code)); (xvii) so long as
noneany of the properties of the Company and its Restricted Subsidiaries
constitute “Principal Property” under any





13



 

 

indenture with respect to the Existing Target Notes, real property (including
land, improvements and/or buildings) constituting “Principal Property” under any
such indenture or any other asset which would require granting of a lien in
favor of the holders of the Existing Target Notes, but such limitation to apply
only for so long as any of the Existing Target Notes remain outstanding; (xviii)
assets subject to Liens securing permitted receivables financings or factoring
arrangements; (xix) any CFC Debt; and (xx) certificated Equity Interests in
pledged Foreign Subsidiaries need not be delivered for possession if the
Administrative Agent and the Company reasonably determine that the cost of such
delivery for possession exceeds the practical benefit to the Lenders afforded
thereby (and any assets not required to be granted or pledged pursuant to this
proviso shall be referred to as “Excluded Assets”).  The Administrative Agent
may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Restricted Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Restricted Subsidiaries formed or acquired,
after the Closing Date).  For the avoidance of doubt, during a Collateral
Release Period, the Collateral and Guarantee Requirement shall be limited to the
provisions with respect to the providing of Guaranties (and related action), and
shall not require any action with respect to the granting or perfection of any
assets or Collateral (provided the other provisions of this document relating to
the provision of Cash Collateral shall continue to apply).

“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, the Mortgages, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Obligations.

“Collateral Reinstatement Event” means, after a release of Collateral as
provided for in Section 10.20(a), the occurrence of any of the following: (a)
both (i) the corporate family rating of the Company and its Subsidiaries from
Moody’s is reduced to Ba1 and (ii) the corporate rating of the Company and its
Subsidiaries from S&P is reduced to BB+, (b) the corporate family rating of the
Company and its Subsidiaries from Moody’s is reduced to Ba2 or below (regardless
of the then applicable corporate rating of the Company and its Subsidiaries from
S&P), (c) the corporate rating of the Company and its Subsidiaries from S&P is
reduced to BB or below (regardless of the then applicable corporate family
rating of the Company and its Subsidiaries from Moody’s), (d) none of the
corporate ratings of the Company and its Subsidiaries by Moody’s or S&P nor
another similar rating from another rating agency reasonably acceptable to the
Administrative Agent is available or, (e) the exercise of an Incremental
Increase in the nature of a “term B loan facility”, unless the Lenders providing
such Incremental Increase agree that such facility shall be unsecured or (f) the
election of the Company to terminate a Collateral Release Period and reinstate
the Collateral in accordance with Section 10.20(b);  provided that for purposes
of determining whether a Collateral Reinstatement Event shall have occurred, if,
for any reason, only one rating agency shall maintain corporate or corporate
family ratings of the Company and its Subsidiaries then the applicable rating
provided by such rating agency (or its equivalent) shall apply for both rating
agencies.

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the corporate family rating of the Company and its Subsidiaries
from Moody’s is Baa3 or better (with a stable outlook or better), (b) the
corporate rating of the Company and its Subsidiaries from S&P is BBB- or better
(with a stable outlook or better), (c) no Default or Event of Default exists,
and (d) the Term B Facility (and any Incremental Term Loan in the nature of a
“term loan B” facility shall have been repaid in full and terminated and any
Incremental Equivalent Debt or Permitted Credit Agreement Refinancing
Indebtedness





14



 

 

that is secured by any Liens on the Collateral (i) shall have been paid in full
and terminated or (ii) shall contain a substantially simultaneous release of
Collateral securing such Indebtedness.

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event, and continuing until the Collateral Reinstatement
Event immediately following such Collateral Release Event.

“Commitment” means a Term A US Commitment, a Term A CAD Commitment, a Term A AUD
Commitment, a Term B Commitment or a Revolving Credit Commitment (including a
Letter of Credit Commitment), as the context may require.

“Commitment Fee” means the Revolver Commitment Fee or the Term A US Commitment
Fee, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)         increased (without duplication) by the following to the extent
deducted (or, in the case of clause (xiii) below, not included) in calculating
the Consolidated Net Income of such Person for such period:

(i)          provision for Federal, state, local and foreign taxes based on
income or profits or capital (including, without limitation, state franchise,
excise and similar taxes and foreign withholding taxes of such Person) paid or
accrued during such period, including any penalties and interest relating to any
tax examinations, and (without duplication) net of any tax credits applied
during such period (including tax credits applicable to taxes paid in earlier
periods); plus

(ii)        Consolidated Interest Charges; plus

(iii)       depreciation and amortization expense; plus

(iv)        any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, Investment, acquisition, Disposition or
recapitalization permitted under the Loan Documents or the incurrence of
Indebtedness permitted to be incurred under the Loan Documents (including a
refinancing thereof) (whether or not successful), including (A) such fees,
expenses or charges related to the Transactions and any other credit facilities
and (B) any amendment or other modification of the Loan Documents and any other
credit facilities; plus

(v)         the amount of any restructuring charge or reservecharges, reserves
or integration cost, costs (including any one-timerestructuring charges,
reserves and integration costs incurred in





15



 

 

connection with the TransactionsMS Disposition and any related transactions and
acquisitions or divestitures after the Closing Date, in anAmendment No. 8
Effective Date), so long as the aggregate amount thereof, when taken together
with any amounts added back pursuant to below clause (xi), does not to exceed
$250,000,000, such amount to increase (with carryforward of all unused amounts)
by the amount set forth below, beginning on October 1, 2015 and on each October
1st thereafter:

 

 

Increase Date:

Increase Amount:

October 1, 2015

$175,000,000

October 1, 2016

$50,000,000

October 1, 2017

$25,000,000

October 1, 2018

$100,000,000

October 1, 2019 and each October 1 thereafter

$25,000,000

 

an amount equal to 25% of Consolidated EBITDA for any four-quarter period
(measured prior to giving effect to the addbacks in this clause (v) and clause
(xi) below); plus

(vi)        other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income of such Person for such period, including any
impairment charges or the impact of purchase accounting, (excluding any such
non-cash charge related to project writedowns or operations) less other non-cash
items of income increasing Consolidated Net Income (excluding any such non-cash
item of income to the extent it represents a receipt of cash in any future
period so long as such receipt of cash is not included in calculating
Consolidated Net Income or Consolidated EBITDA in such later period); plus

(vii)      all expenses and charges relating to non-controlling Equity Interests
and equity income in non-wholly owned Restricted Subsidiaries; plus

(viii)     any costs or expense incurred pursuant to (x) any management equity
plan or stock option plan or (y) any other management or employee benefit plan
or agreement or any stock subscription or shareholder agreement, in the case of
this clause (y) to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Company or net cash proceeds of an
issuance of Equity Interests of the Company (other than Disqualified Stock);
plus

(ix)        cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such receipts were deducted
in the calculation of Consolidated EBITDA pursuant to paragraph (b) below for
any previous period and not otherwise added back in such period or any other
period; plus

(x)         cash distributions of income received from non-consolidated Joint
Ventures and other non-consolidated Minority Investment entities, attributable
to the ownership of such Person in such entities; plus





16



 

 

(xi)        cost savings, expense reductions, operating improvements,
integration savings and synergies, in each case, projected by the Company in
good faith to be realized as a result, and of actions to be taken within 1824
months, of the Transactions of any date of determination, so long as the
aggregate amount thereof does not exceed $18,000,000, when taken together with
any amounts added back pursuant to above clause (v), does not exceed an amount
equal to 25% of Consolidated EBITDA for any four-quarter period (measured prior
to giving effect to the addbacks in this clause (xi) and clause (v) above);
 plus

(xii)      solely for the Measurement Period ending March 31, 2017, the amount
of $44,000,000 representing the anticipated gain related to the sale of
interests in a joint venture of AECOM Capital expected to close in the fiscal
quarter ending June 30, 2017;

(b)         decreased (without duplication) by the following to the extent
included in calculating the Consolidated Net Income of such Person for such
period:

(i)          non-cash gains other than (A) non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and (B) non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus

(ii)        earnings of non-consolidated Joint Ventures and other
non-consolidated Minority Investment entities, attributable to the ownership of
such Person in such entities; plus

(iii)       cash payments corresponding to any non-cash charges, write-downs,
expenses, losses or items reducing Consolidated Net Income to the extent such
items were included in Consolidated EBITDA in a prior period pursuant to clause
(a)(vi) of this definition;

provided, that for purposes of calculating Consolidated EBITDA for any
measurement period set forth below, Consolidated EBITDA for any period set forth
below included in the four-fiscal quarter period ending on such date shall be
deemed to equal the amount set forth below for such period:

 

 

Period:

Consolidated EBITDA

Fiscal quarter ending September 30, 2013

$383,528,000

Fiscal quarter ending December 31, 2013

$289,700,000

Fiscal quarter ending March 31, 2014

$227,400,000

Fiscal quarter ending June 30, 2014

$316,400,000

 

provided,  further, that for purposes of calculating Consolidated EBITDA for any
fiscal quarter in which the Closing Date occurs and any prior fiscal quarter for
which an amount is not specified above, Consolidated EBITDA shall be determined
based on the combined pro forma financial results of the Company and its
Subsidiaries and of the Target and its Subsidiaries (and include actual results
for the period of time following the Closing Date) in a manner reasonably
satisfactory to the Company and the Administrative Agent.





17



 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP and without duplication, all (a) Indebtedness for borrowed
money and all obligations evidenced by notes, bonds, debentures, loan agreements
or similar instruments, (b) Indebtedness in respect of the deferred purchase
price of property or services (which Indebtedness excludes, for the avoidance of
doubt, trade accounts payable or similar obligations to a trade creditor in the
ordinary course of business and any contingent earn-out obligation or other
contingent obligation related to an acquisition or an Investment permitted
hereunder), (c) Indebtedness arising under letters of credit (excluding
Performance Letters of Credit), (d) Guarantees of the foregoing types of
Indebtedness and (e) all Indebtedness of the types referred to in clauses (a)
through (d) above of any partnership in which the Company or a Restricted
Subsidiary is a general partner; provided that “Consolidated Funded
Indebtedness” shall exclude (i) Performance Contingent Obligations, (ii) any
payment obligations with respect to the Preferred Stock of the Company or any
Subsidiary, and (iii) all obligations under any Swap Contract; provided further
that as of the last day of the fiscal quarter ending March 31, 2017,
Consolidated Funded Indebtedness shall be calculated by giving pro forma effect
to the planned repayment of Indebtedness with the net proceeds from the sale of
interests in a joint venture of AECOM Capital expected to close in the fiscal
quarter ending June 30, 2017, as reasonably determined by the Company, in an
amount not to exceed $71,000,000.

“Consolidated Interest Charges” means, for any Person for any period, total
interest expense of such Person and its Subsidiaries, on a consolidated basis
and without duplication, accrued in that period as shown in the profit and loss
statement for that period, determined in accordance with GAAP, including
Commitment Fees owed with respect to the unused portion of the Facilities, other
fees under the Loan Documents, charges in respect of Financial Letters of Credit
and the portion of any obligations under any Capitalized Lease allocable to
interest expense, but excluding (i) amortization, expensing or write-off of
financing costs or debt discount or expense, (ii) amortization, expensing or
write-off of capitalized private equity transaction costs, to the extent such
costs are treated as interest under GAAP, and (iii) the portion of the upfront
costs and expenses for Swap Contracts (to the extent included in interest
expense) fairly allocated to such Swap Contracts as expenses for such period,
less interest income on Swap Contracts for that period and Swap Contracts
payments received.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

“Consolidated Net Income” shall mean, for any Person for any period of
measurement, the consolidated net income (or net loss) of such Person for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in computing such amount for the Company and its Restricted Subsidiaries,
there shall be excluded extraordinary gains and extraordinary losses of such
Person for such period.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Company and its Subsidiaries determined
in accordance with GAAP, plus redeemable common stock and common stock units
shown on the Company’s consolidated balance sheet, plus an amount equal to the
principal amount or liquidation preference of issued and outstanding Preferred
Stock of the Company and its Subsidiaries.





18



 

 

“Consolidated Priority Indebtedness” means all Priority Indebtedness of the
Company and its Restricted Subsidiaries (but not Tax Arrangement Priority
Indebtedness) determined on a consolidated basis eliminating intercompany items.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA of the Company and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Senior Secured Indebtedness” means, at any time, without
duplication, the aggregate principal amount of all Consolidated Funded
Indebtedness of the Company and its Restricted Subsidiaries outstanding on such
date, determined on a consolidated basis in accordance with GAAP that, as of
such date, is secured by a Lien on any asset of the Company or any Restricted
Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Corporate  Restructuring”  means certain Dispositions, Investments, Guarantees,
other asset transfers and related transactions, substantially as described and
disclosed to the Administrative Agent and the Lenders prior to the Amendment No.
4 Effective Date, pursuant to which (a) the ownership of certain Foreign
Subsidiaries is transferred directly or indirectly to URS Global Holdings UK
Limited, a United Kingdom corporation (“URS UK”) or AECOM Global Holdings
Ireland Ltd (Ireland), (c) the Equity Interests in Flint USA are distributed
from URS UK to URS Global Holdings, and (d) certain other corporate
reorganization steps, including Investments, Guarantees, the formation of new
Subsidiaries and Dispositions, are taken to effectuate the Corporate
Restructuring, so long as in connection therewith (i) no Loan Party as of the
Amendment No. 4 Effective Date shall cease to be a Loan Party solely as a result
of the Corporate Restructuring, (ii) no Default or Event of Default is in
existence and continuing at the time of consummation of any transaction intended
to constitute a part of the Corporate Restructuring and (iii) such Corporate
Restructuring transactions will not include the transfer of any material assets
of any Loan Party to any non-Loan Party, except for (x) Equity Interests in
Non-Loan Parties (so long as the Loan Parties continue to own such transferred
Equity Interests directly or indirectly through one or more Subsidiaries) and
(y) intercompany Indebtedness as disclosed to the Administrative Agent and the
Lenders prior to the Amendment No. 4 Effective Date to be so transferred as part
of the Corporate Restructuring.

“Covered Entity” means any of the following: (a) a “covered entity” as that
term  is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Available Amount” means, as of any date of determination, the sum
(without duplication) of:

(a)         $400,000,000, plus





19



 

 

(b)         an amount, not less than zero, equal to 50% of  Consolidated Net
Income for the period (taken as one accounting period) from (and including) the
fiscal quarter ended December 31, 2017 to the end of the fiscal quarter most
recently ended in respect of which a Compliance Certificate has been delivered
as required hereunder; plus

(c)         the aggregate proceeds (including the aggregate fair market value of
any assets or property) received by the Company from the issue or sale of its
Equity Interests (other than Disqualified Stock) subsequent to the Amendment No.
5 Effective Date (other than an issuance or sale to (x) a Subsidiary of the
Company or (y) an employee stock ownership plan or other trust established by
the Company or any of its Subsidiaries to the extent such sale to an employee
stock ownership plan or other trust is financed by loans from or Guaranteed by
the Company or any Subsidiary, unless such loans have been repaid with cash on
or prior to the date of determination); plus

(d)         the amount by which Indebtedness of the Company or its Subsidiaries
issued after the Amendment No. 5 Effective Date is reduced on the Company’s
consolidated balance sheet upon the conversion or exchange of such Indebtedness
for Equity Interests (other than Disqualified Stock) of the Company (less the
amount of any cash or the fair market value of other property distributed by the
Company or any Subsidiary upon such conversion or exchange).

 “Customary Permitted Liens” means (a) Liens (other than Environmental Liens and
any Lien imposed under ERISA) for Taxes, assessments or charges of any
Governmental Authority or claims not yet due or (or, if failure to pay prior to
delinquency but after the due date does not result in additional amounts being
due, which are not yet delinquent) or the payment of which is not, at such time,
required by Section 6.04, (b) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen, customs and revenue authorities
and other Liens (other than any Lien imposed under ERISA) imposed by law and
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with the provisions of GAAP, (c) Liens (other than any Lien imposed
under ERISA) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds and Liens securing
obligations under indemnity agreements for surety bonds) or other Liens in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits, (d) Liens consisting of any right of offset, or any
statutory or consensual banker’s lien, on bank deposits or securities accounts
maintained in the ordinary course of business so long as such bank deposits or
securities accounts are not established or maintained for the purpose of
providing such right of offset or banker’s lien, (e) easements (including,
without limitation, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially and adversely with the ordinary conduct of the business
of the Company and its Restricted Subsidiaries taken as a whole, (f) building
restrictions, zoning laws, entitlements, conservation and environmental
restrictions and other similar statutes, law, rules, regulations, ordinances and
restrictions, now or at any time hereafter adopted by any Governmental Authority
having jurisdiction, (g) Liens in connection with sales of receivables in
connection with energy service company projects, (h) licenses, sublicenses,
leases or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of the Company and the
Restricted Subsidiaries, taken as a whole, (i) any (A) interest or title of a
lessor or sublessor under any lease not prohibited by this Agreement, (B) Lien
or restriction that the interest or title of such lessor or sublessor may be
subject to, or (C) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(B), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease, (j) Liens in favor of
customs and revenue authorities arising as a matter of Law





20



 

 

to secure payment of customs duties in connection with the importation of goods,
(k) Liens in favor of United States or Canadian Governmental Authorities on
deposit accounts in connection with auctions conducted on behalf of such
Governmental Authorities in the ordinary course of business; provided that such
Liens apply only to the amounts actually obtained from auctions conducted on
behalf of such Governmental Authorities, (l) the reservations, limitations,
provisos and conditions expressed in any original grants from the Crown in right
of Canada of real or immoveable property, which do not materially impair the use
of the affected land for the purpose used or intended to be used by that Person
and (m) any security interest for the purposes of Section 12(3) of the PPSA that
does not secure payment or performance of an obligation.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Insolvency Act 1986 of England and Wales (as amended by the
Enterprise Act 2002), and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Base Rate Loans, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; (b) when used with
respect to Eurocurrency Rate Loans, an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Eurocurrency Rate
Loan plus 2% per annum; (c) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum; and (d) when used with
respect to any other Obligations, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate applicable to Base Rate Loans plus (iii) 2% per
annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the applicable L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets,





21



 

 

including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuers, the Swing
Line Lender and each other Lender promptly following such determination.

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware LP” shall mean any limited partnership organized or formed under the
laws of the State of Delaware.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto and, for the avoidance of doubt, includes the Australian Borrower and the
Canadian Borrower.

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $500,000,000.  The Designated
Borrower Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.15.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

“Disclosed Litigation” means litigation disclosed in the Forms 10-K and 10-Q
filed by the Company or the Target with the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended, prior to the Closing
Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any disposition
effected pursuant to a Division) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

 “Disqualified Stock” means, with respect to any Person, any Equity Interest
that by its terms, or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable, or upon the happening of any
event:

 

(a)          matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 





22



 

 

(b)          is convertible or exchangeable for Indebtedness or Disqualified
Stock, excluding Equity Interests convertible or exchangeable solely at the
option of the Company or a Restricted Subsidiary, provided that any such
conversion or exchange shall be deemed an incurrence of Indebtedness or
Disqualified Stock, as applicable; or

 

(c)           is redeemable at the option of the holder thereof, in whole or in
part;

 

in the case of each of clauses (a), (b) and (c), on or prior to the date that is
one year after the latest Maturity Date then in effect (as of the date of the
issuance, grant, sale, distribution or other provision of such Equity Interests
to holders thereof); provided that any Equity Interest that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Equity Interest upon the
occurrence of an “asset sale” or “change of control” occurring prior to the date
that is one year after the latest Maturity Date (as of the date of the issuance,
grant, sale, distribution or other provision of such Equity Interests to holders
thereof) shall not constitute Disqualified Stock if the “asset sale” or “change
of control” provisions applicable to such Equity Interests are not more
favorable to the holders of such Equity Interests than the provisions of Section
7.05 or of Section 8.01(k) to the Lenders.

 

“Division” means (a) the statutory division of any Delaware LLC into two or more
Delaware LLCs pursuant to Section 18-217 of the Delaware Limited Liability
Company Act and (b) the statutory division of any Delaware LP into two or more
Delaware LPs pursuant to Section 17-220 of the Delaware Revised Uniform Limited
Partnership Act.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Borrower” means the Company and each Designated Borrower that is a
Domestic Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“ECF Prepayment Percentage” means, for any relevant fiscal year of the Company,
commencing with the fiscal year ending September 30, 2018, (a) 50% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is greater
than or equal to 3.0 to 1.0, (b) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.0 to 1.0 but greater than or
equal to 2.75 to 1.00, and (c) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.75 to 1.0.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





23



 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii),  (iv),  (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental restrictions relating to pollution or the protection of
the Environment or human health (to the extent related to exposure to Hazardous
Materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Lien” means a Lien in favor of any Governmental Authority for (1)
any liability under any Environmental Laws, or (2) damages arising from or costs
incurred by such Governmental Authority in response to a Release or threatened
Release of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization from a governmental agency required under any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.





24



 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the initiation by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g)  notification of a
determination that any Pension Plan or Multiemployer Plan is considered an at
risk plan or a plan in endangered or critical status within the meaning of
Section 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (i) a failure by the Company or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by the Company or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

With respect to any Credit Extension:

(i)          denominated in a LIBOR Quoted Currency, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii)         denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

(iii)       denominated in Australian dollars, the rate per annum equal to the
Australian Bank Bill Swap Reference Bid Rate administered by ASX Benchmark
Limited (or any other person which takes over administration of that rate)
(“BBSY”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to





25



 

 

time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(iv)        denominated in New Zealand Dollars, the rate per annum equal to the
Bank Bill Reference Bid Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate Determination
Date with a term equivalent to such Interest Period;

(v)         denominated in Hong Kong Dollars, the rate per annum equal to the
Hong Kong Interbank Offer Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as  published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Hong Kong time) on the Rate Determination Date with a
term equivalent to such Interest Period;

(vi)        with respect to a Credit Extension denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and

(vii)       for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

Notwithstanding the foregoing, in no event shall the Eurocurrency Rate
(including as used in the calculation of the Base Rate) be less than 0%(x) 0.75%
with respect to the Revolving Credit Facility and (y) 0.75% with respect to the
Term A US Facility.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on any
of clauses (i) through (vi) of the definition of “Eurocurrency
Rate”.  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Company, the excess (if
any) of (a) Consolidated EBITDA of the Company and its Restricted Subsidiaries
for such fiscal year minus (b) the sum (for such fiscal year, without
duplication) of (i) Consolidated Interest Charges actually paid in cash by the
Company or any of its Restricted Subsidiaries, (ii) the aggregate amount of
scheduled or (other than in respect of Loans) voluntary principal payments or
repayments of Indebtedness made by the Company or any of its Restricted
Subsidiaries during such fiscal year, but only to the extent that such payments
or repayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness, (iii)
Capital Expenditures, Permitted Acquisitions





26



 

 

and similar Investments (including Investments in Joint Ventures and Minority
Investments, but excluding Investments in cash and Cash Equivalents) actually
made in cash by the Company and its Restricted Subsidiaries during such fiscal
year, excluding (A) all Capital Expenditures, Permitted Acquisitions and similar
Investments to the extent funded with the proceeds of Indebtedness (other than
extensions of credit under Revolving Credit Facility) and (B) Investments made
utilizing the Cumulative Available Amount; (iv) all taxes actually paid in cash
by the Company and its Restricted Subsidiaries, (v) all other items added to
Consolidated Net Income in determining Consolidated EBITDA pursuant to clause
(a)(iv) or clause (a)(v) of the definition thereof, to the extent paid in cash
during such fiscal year, (vi) payments made in cash on earnout obligations by
the Company and its Restricted Subsidiaries during such fiscal year, (vii) the
difference (whether positive or negative) of the amount of Working Capital at
the end of such fiscal year over the amount thereto at the end of the previous
fiscal year and (viii) all other non-cash items increasing Consolidated EBITDA
for such fiscal year.

“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.

“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary, (c)
any Foreign Subsidiary, (d) any Subsidiary that is prohibited by applicable Law
or contract (with respect to any such contractual restriction, only to the
extent existing on the Closing Date or the date on which the applicable Person
becomes a direct or indirect Subsidiary of the Company (and not created in
contemplation of such acquisition)) from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee (unless such consent, approval, license or
authorization has been received), (e) any bankruptcy remote special purpose
receivables entity or captive insurance company designated by the Company and
permitted hereunder, (f) in the case of any obligation under any hedging
arrangement that constitutes a “swap” within the meaning of section 1(a)(947) of
the Commodity Exchange Act, any Subsidiary of the Company that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act, and
(g)  Flint USA and its Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes





27



 

 

(and, with respect to any payment made by or on behalf of the Canadian Borrower
or the Australian Borrower, any other Canadian or Australian withholding Taxes,
as applicable) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan or commitment pursuant to a law
in effect on the date on which (i) (except in respect of any payment made by or
on behalf of theany Borrower organized under Australian Borrower,law) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e),
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA, (e) in the
case of a Lender, any withholding Tax that (i) is Australian Withholding Tax in
respect of interest paid to an Offshore Associate of the relevant Loan Party,
(ii) would not have arisen but for the failure of a representation made by an
Arranger or Lender pursuant to Section 3.01(h)(i) or 3.01(h)(iii) to be accurate
or true, (iii) is Australian Withholding Tax imposed as a result of there
ceasing to be at least two Lenders, or (iv) arises under Subdivision 12-E of
Schedule 1 to the Taxation Administration Act 1953 (Cth) as a result of the
relevant Lender failing to quote an Australian tax file number or an Australian
business number, or failing to provide details of an exemption from the
requirement to do so and (f) a deduction which arises because the Commissioner
of Taxation of Australia has given a notice under Section 260-5 of Schedule 1 of
the Taxation Administration Act 1953 (Cth) of Australia or Section 255 of the
Australian Tax Act requiring the Loan Party to deduct from any payment to be
made under the Loan Documents.

“Existing AECOM Global II Loan”  means  the  intercompany  loan existing as of
the Amendment No. 2 Effective Date of $555 million in original principal amount
from AECOM Global II, LLC, a Delaware limited liability company, as lender, to
URS Global Holdings, as borrower.

“Existing Company Notes” means (i) the 5.43% Senior Notes, Series A, of the
Company due July 7, 2020 issued pursuant to the Note Purchase Agreement, dated
as of June 28, 2010 and (ii) the 1.00% Senior Discount Notes, Series B, due July
7, 2022 issued pursuant to the Note Purchase Agreement, dated as of June 28,
2010.

“Existing Credit Agreements” means the Existing Revolving Credit Agreement and
the Existing TLA Credit Agreement.

“Existing Letters of Credit” means, collectively, those Letters of Credit set
forth on Schedule 1.01(c).  Existing Letters of Credit shall be deemed, as of
the Closing Date, to be outstanding under the Revolving Credit Facility.

“Existing Revolving Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement dated as of January 29, 2014 among the Company,
certain Subsidiaries of the Company party thereto, Bank of America, N.A., as
administrative agent and the lenders from time to time party thereto.

“Existing Target Credit Agreement” means that certain Credit Agreement dated as
of October 19, 2011 among the Target, Wells Fargo Bank, National Association, as
administrative agent and the lenders from time to time party thereto.

“Existing Target Notes” means (a) the existing senior unsecured 3.850% notes due
2017 of the Target and URS Fox US LP, a Delaware limited partnership and
subsidiary of the Target (collectively, the “Issuers”), issued pursuant to that
certain Indenture dated as of March 15, 2012 and that First Supplemental





28



 

 

Indenture dated as of March 15, 2012 and (b) the existing senior unsecured
5.000% notes due 2022 of the Issuers issued pursuant to that certain Indenture
dated as of March 15, 2012 and that certain Second Supplemental Indenture dated
as of March 15, 2012.

“Existing TLA Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of June 7, 2013 among the Company, Bank of America,
N.A., as administrative agent and the lenders from time to time party thereto.

“Facility” means the Term A US Facility, the Term A CAD Facility, the Term A AUD
Facility, the Term B Facility or the Revolving Credit Facility, as the context
may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) obligations and liabilities under
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Performance Letters of Credit (other than any such obligations for which notice
has been received by the Administrative Agent that either (x) amounts are
currently due and payable under such Secured Cash Management Agreement or
Secured Hedge Agreement, or unreimbursed drawings are outstanding under Secured
Performance Letters of Credit, as applicable, or (y) no arrangements reasonably
satisfactory to the applicable Cash Management Bank, Hedge Bank or PLOC Bank
have been made)), and (c) all Letters of Credit have terminated or expired
(other than Letters of Credit as to which other arrangements with respect
thereto reasonably satisfactory to the Administrative Agent (to the extent the
Administrative Agent is a party to such arrangements) and the applicable L/C
Issuers shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.  Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Fee Letters” means each of (a) the letter agreement, dated July 11, 2014, among
the Company, the Administrative Agent and MLPFS andBofA Securities, (b) the
letter agreement dated as of August 2, 2014 by and among the Company, the
Administrative Agent, MUFG Union Bank, N.A., the Bank of Nova Scotia, BNP
Paribas, JPMorgan Chase Bank, N.A., BBVA Compass, Wells Fargo Bank, National
Association,





29



 

 

Sumitomo Mitsui Banking Corporation, Crédit Agricole Corporate and Investment
Bank, Morgan Stanley Senior Funding, Inc., HSBC Bank USA, National Association
and the Arrangers, and (c) the letter agreement, dated April 6, 2020, among the
Company, the Administrative Agent and BofA Securities.

“Fifth Amendment Existing Letters of Credit” means, collectively, those Letters
of Credit set forth on Schedule 1.01(d).

“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).

 

“Financial Letter of Credit” means a standby Letter of Credit supporting
obligations owing to third parties.

 

“Financial Letter of Credit Fee”  has the meaning specified in Section 2.03(i).

“Financial Letter of Credit Sublimit” means an amount equal to
$300,000,000.  The Financial Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“Flint USA” means Flint USA Inc., a Colorado corporation (or any successor
thereto as a result of a change of legal entity form, reincorporation or similar
non-substantive transaction).

“Flood Insurance Laws” has the meaning specified in Section 6.07(b).

“Foreign Holding Company” means any Subsidiary all or substantially all of the
assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuers, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders in accordance with the
terms hereof.





30



 

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit G.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, but subject in all respects to the provisions of
Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“GST” means any good and services or similar tax, together with any related
interest, penalties, fines or other charge.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be as set forth in Section 1.10.  The term “Guarantee” as a verb
has a corresponding meaning.

“Guarantors” means, collectively, (a) each Significant Subsidiary of the Company
(other than Excluded Subsidiaries), (b) any other Person that is from time to
time party to the Guaranty or any other agreement pursuant to which it
guarantees the Obligations or any portion thereof and (c) the Company with
respect to (i) Obligations owing by any Subsidiary of the Company under any
Secured Hedge Agreement, Secured Cash Management Agreement or Secured
Performance Letter of Credit, (ii) the payment and performance by each Specified
Loan Party of its obligations under its Guaranty with respect to all Swap
Obligations and (iii) Obligations owing by any Borrower other than the
Company.  Notwithstanding anything herein or in any other Loan Document to the
contrary, no Excluded Subsidiary shall constitute a





31



 

 

Guarantor and in no event shall AECOM Capital or any of its Subsidiaries be
required to be or become Guarantors.

“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date,
by the Borrowers and the Guarantors in favor of the Administrative Agent and the
Secured Parties, and including as supplemented or joined from time to time by
the execution and delivery of supplements and joinders as provided therein or as
otherwise reasonably acceptable to the Administrative Agent, and any other
document pursuant to which any Person Guarantees any portion of the Obligations.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Honor Date” has the meaning assigned to such term in Section 2.03(c).

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in Section
2.16(a).

“Incremental Equivalent Debt” has the meaning assigned thereto in Section
7.02(r).

“Incremental Facility” has the meaning specified in Section 2.16(a).

“Incremental Increase” has the meaning specified in Section 2.16(a).

“Incremental Term A US Loans” has the meaning assigned to such term in Section
2.16(a).

“Incremental Term B Loans” has the meaning assigned to such term in Section
2.16(a).

“Incremental Term Loans” has the meaning assigned to such term in Section
2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)         the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(other than Performance Contingent Obligations and any Guarantees thereof and
contingent obligations under or relating to bank guaranties or surety bonds);

(c)         net obligations of such Person under any Swap Contract if and to the
extent such obligations would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;





32



 

 

(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable or similar obligations
to a trade creditor in the ordinary course of business and other than any
contingent earn-out obligation or other contingent obligation related to a
Permitted Acquisition or an Investment permitted hereunder);

(e)         Indebtedness of other Persons secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person; provided,
however, that the amount of Indebtedness of such Person shall be the lesser of
(i) the fair market value of such asset at such date of determination and (ii)
the amount of such Indebtedness of such other Person;

(f)         all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;

(g)         the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock or, with
respect to any Subsidiary of such Person, any Preferred Stock (but excluding, in
each case, any accrued dividends); and

 

(h)         all Guarantees of such Person in respect of any of the foregoing
Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Guarantee of Indebtedness shall be determined in accordance with the definition
of ‘‘Guarantee.’’ Notwithstanding the foregoing, Indebtedness of the Company and
its Restricted Subsidiaries shall not include short-term intercompany payables
between or among two or more of the Company and its Restricted Subsidiaries
arising from cash management transactions.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in the
Security and Pledge Agreement.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided,  however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and





33



 

 

ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by the Company in its Loan Notice, or such
other period that is twelve months or less requested by the Company and
consented to by all the Appropriate Lenders; provided that:

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)         any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)       no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of any of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment not consisting of a Guarantee
at any time outstanding shall be (i) the amount actually invested (whether in
cash, Cash Equivalents or in kind), without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents (or, in the event of an
in-kind Investment, in like property).  For purposes of covenant compliance, the
amount of any Investment consisting of a Guarantee or other contingent liability
at any time outstanding shall be determined in accordance with Section
1.10.  Without limiting the foregoing, the outstanding amount of any Guarantee
or other contingent liability shall be subject to appropriate adjustments for
any reduction of such Guarantee or other contingent liability, and the
outstanding amount of any Guarantee or other contingent liability that has been
terminated shall be zero.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any other Permitted L/C Party) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Venture”  means a joint venture, partnership or similar arrangement
formed for the purpose of performing a single project or series of related
projects, whether in corporate, partnership or other legal form; provided that,
in no event shall a Subsidiary be considered a “Joint Venture.”

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or





34



 

 

authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means each Revolving Credit Lender’s funding of its participation
in any applicable L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or, to the
extent applicable, refinanced as a Revolving Credit Borrowing.  All L/C
Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America, (ii) JPMorgan Chase Bank, N.A., (iii)
The Bank Of Nova Scotia, (iv) BNP Paribas, (v) Credit Agricole Corporate and
Investment Bank and (vi) any other Revolving Credit Lender that becomes an L/C
Issuer in accordance with Section 2.03(m) hereof (in each case under (i) through
(vi), for so long as such Person shall have a Letter of Credit Commitment),
(vii) solely with respect to any Existing Letter of Credit issued by a Revolving
Credit Lender other than the foregoing (i) through (vi), such Revolving Credit
Lender (only for such Existing Letters of Credit) and (viii) solely with respect
to any Fifth Amendment Existing Letter of Credit, the Lender that issued each
such Fifth Amendment Existing Letter of Credit (only for such Fifth Amendment
Existing Letters of Credit), each in its respective capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, but excluding any Lender that resigns or is removed as an L/C Issuer
pursuant to the terms hereof (except to the extent such Person has continuing
rights and/or obligations with respect to Letters of Credit after such
resignation or removal).  References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.  For the avoidance
of doubt, as of the Amendment No. 5 Effective Date no issuer of a Fifth
Amendment Existing Letter of Credit shall be an L/C Issuer other than for
purposes of Fifth Amendment Existing Letters of Credit (unless such Lender is
later appointed as an L/C Issuer pursuant to Section 2.03(m) hereof after the
Amendment No. 5 Effective Date).

“L/C Obligations” means, as at any date of determination with respect to the
applicable Facility, the aggregate amount available to be drawn under all
outstanding Letters of Credit under such Facility plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings under such Facility.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCT Election” shall have the meaning assigned to such term in Section 1.11(a).

“LCT Test Date” shall have the meaning assigned to such term in Section 1.11(a).





35



 

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means (a) any Financial Letter of Credit or Performance
Letter of Credit issued under the Revolving Credit Facility, (b) any Existing
Letter of Credit or (c) any Fifth Amendment Existing Letter of Credit.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer at any time, an amount
separately agreed from time to time with the Company to be the maximum face
amount of Letters of Credit (specified, as applicable, between Financial Letters
of Credit and Performance Letters of Credit) to be issued by such L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“LIBORLeverage Increase” has the meaning specified in Section 7.11(b).

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs; in each case as long as there is a published
LIBOR rate with respect thereto.

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
reasonably approved by the Administrative Agent, as published on the applicable
Bloomberg screen page or other applicable screen page the Administrative Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be reasonably designated by the Administrative
Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(bc).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice





36



 

 

for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as the Administrative Agent reasonably determines in
consultation with the Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance (including any easement, right-of-way or other
encumbrance on title to real property), lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Transaction” means any Permitted Acquisition or other
Investment (whether by merger, acquisition, consolidation or other business
contribution or the acquisition of Equity Interests or otherwise) the
consummation of which is not conditioned (under the applicable agreement or
other instrument) on the availability of, or on obtaining, financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, the Guaranty, each Collateral
Document, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.17 of this Agreement and
each Fee Letter.

“Loan Notice” means a notice of (a) a Term A US Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system, as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Loan Parties” means, collectively, the Company, the other Borrowers, each
Guarantor and each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents, or
of the ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Loan Party is the plaintiff or a beneficiary and that makes a claim for
damages, or other claim for judgment, in an amount greater than or equal to
$10,000,000.





37



 

 

“Material Guarantor” means any Guarantor that is itself a Significant Subsidiary
pursuant to clause (a) or (b) of the definition thereof (without giving effect
to the aggregation in the proviso to such definition).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, March
13, 2023, and (b) with respect to the Term A US Facility, March 13, 2021, (c)
with respect to the Term A CAD Facility, March 13, 2023, (d) with respect to the
Term A AUD Facility, March 13, 2023 and (e) with respect to the Term B Facility,
March 13, 20252023;  provided,  however, that, in each case, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Increase Amount” means, on and an amount after the Amendment No. 58
Effective Date, the sum of (a) $500,000,000 equal to the sum of (a) the greater
of (i) $825,000,000 and (ii) an amount equal to 100% of Consolidated EBITDA for
the most recently ended four-quarter period for which financial statements have
been delivered pursuant to Section 6.01, plus (b) any additional amount so long
as, after giving effect to all such proposed Incremental Increase and/or
Incremental Equivalent Debt  (and with respect to any Revolving Credit Increase,
measured assuming any such Revolving CreditIncremental Increase and/or
Incremental Equivalent Debt is fully drawn), any repayment of other Indebtedness
in connection therewith and any other acquisition, Disposition, incurrence of
Indebtedness (including any substantially simultaneous Incremental Increases),
retirement of Indebtedness and all other appropriate pro forma adjustment events
(including events occurring subsequent to the end of the applicable test period
and on or prior to the date of such incurrence), the Consolidated Senior Secured
Leverage Ratio is not greater than 2.75 to 1.00. 3.00 to 1.00 as of the most
recently ended fiscal quarter of the Company prior to the incurrence of such
Incremental Increase and/or Incremental Equivalent Debt (or in the case of any
Incremental Increase or Incremental Equivalent Debt the proceeds of which will
finance a Limited Condition Transaction, the date determined pursuant to Section
1.11) for which financial statements have been delivered to the Administrative
Agent hereunder; provided that, for purposes of calculating Maximum Increase
Amount, amounts may be incurred pursuant to clauses (a) and (b) in any order
selected by the Company, and amounts in a single incurrence may be incurred
pursuant to clause (b) measured without giving effect to amounts simultaneously
incurred pursuant to clause (a).

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.17(a)(i),  (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

“Minority Investment” means an Investment by the Company or any Restricted
Subsidiary in the Equity Interests of another Person (other than the Company or
any Restricted Subsidiary) whose primary business at such time is the same as
that of the Company that results in the direct ownership by the Company or a
Restricted Subsidiary of less than 50% (or in the case of the Investment
described in Schedule 1.01(a), of up to 50%) of the outstanding Equity Interests
of such other Person, irrespective of whether the board of directors (or other
governing body) of such Person has approved such Investment; provided that a
“Minority Investment” shall not include (a) Investments in Joint Ventures
existing on the Closing Date, (b) Investments in any securities received in
satisfaction or partial satisfaction from financially troubled





38



 

 

account debtors or (c) Investments made or deemed made as a result of the
receipt of non-cash consideration in connection with Dispositions otherwise
permitted hereunder.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto, including BofA Securities.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document executed by a Loan Party that purports to grant a Lien
to the Administrative Agent (or a trustee for the benefit of the Administrative
Agent) for the benefit of the Secured Parties in any Mortgaged Properties, in
form and substance satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned real property of a Loan Party with a fair
market value of $10,000,000 or greater, as determined by the Company in its
reasonable discretion, listed on Schedule 1.01(b) as of the Closing Date, and
any other owned parcel of real property of a Loan Party that is or becomes, or
is required to become, encumbered by a Mortgage in favor of the Administrative
Agent in accordance with the terms of this Agreement.

“MS Disposition” means the Disposition by the Company of its management services
businesses to an unrelated third party, pursuant to that certain Purchase and
Sale Agreement, dated as of October 12, 2019, by and between AECOM, a Delaware
corporation, and Maverick Purchaser Sub, LLC, a Delaware limited liability
company, as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions as to which the Company or any
ERISA Affiliate could have any liability (contingent or otherwise).

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a)         with respect to any Disposition by the Company or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Company or any of its Restricted Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents, any Incremental Equivalent Debt and/or
any Permitted Credit Agreement Refinancing Indebtedness), (B) the actual
out-of-pocket expenses incurred or payable by the Company or such Restricted
Subsidiary to third parties in connection with such transaction and (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C)





39



 

 

exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds;

(b)         in the case of any Recovery Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue) received by the Person whose property was
subject to such Recovery Event in respect of such Recovery Event net of (A) fees
and expenses incurred by or on behalf of the BorrowerCompany or any Restricted
Subsidiary in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
property that is permitted by the Loan Documents, and (C) any Taxes paid or
payable by or on behalf of the BorrowerCompany or any Restricted Subsidiary in
respect of the amount so recovered (after application of all credits and other
offsets arising from such Recovery Event) and amounts required to be paid to any
Person (other than any Loan Party) owning a beneficial interest in the subject
property; and

(c)         with respect to the incurrence or issuance of any Indebtedness
(including the New Notes) by the Company or any of its Restricted Subsidiaries,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other actual out-of-pocket expenses, incurred by the Company or
such Restricted Subsidiary to third parties in connection therewith.

“New Financing” has the meaning specified in Section 2.012.05(a)(i).

“New Notes” means the senior unsecured notes to be issued on or prior to the
Closing Date by the Company in connection with the Acquisition.

“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders and (b) any Revolving Credit Lender whose
consent is required fails to consent to any Applicant Borrower becoming a
Designated Borrower pursuant to Section 2.15 so long as Revolving Credit Lenders
constituting Required Revolving Lenders consent to such Designated Borrower.

“Non-Core Asset Dispositions” means the Disposition, or series of Dispositions,
by the Company or any of its Restricted Subsidiaries of assets (including stock
of Subsidiaries) in or related to the construction services segment of the
Company and its Restricted Subsidiaries, in each case to the extent the Company
has determined (in its reasonable discretion) that such assets (including stock
of Subsidiaries) are non-core to the continuing operations of the Company and
its Restricted Subsidiaries, taken as a whole, and none of which Dispositions
(individually or in the aggregate) constitutes all or substantially all of the
Company’s assets.

“Non-Core Asset Disposition Related Transactions” means those intercompany
Investments, intercompany Indebtedness (including Guarantees) and other
transactions, in each case to the extent made in connection with, and in
furtherance of, any or all of the Non-Core Asset Dispositions, so long as in
connection therewith (i) no assets owned by a Loan Party prior thereto are,
after giving effect to such transactions, owned by a non-Loan Party Restricted
Subsidiary of the Company unless (x) such assets are to be Disposed of in a
Non-Core Asset Disposition or (y) the aggregate book value of all assets of the
Loan Parties after giving effect to such transactions (and any transactions
effectuated substantially simultaneously therewith pursuant to Sections 7.04(a)
or 7.05(d) that have the effect of transferring assets





40



 

 

from Restricted Subsidiaries that are Loan Parties to Restricted Subsidiaries
that are non-Loan Parties) constitutes 75% or more of the book value of all
assets of the Company and its wholly-owned Restricted Subsidiaries on a
consolidated basis as of the end of the most recently ended fiscal year for
which financial statements have been delivered pursuant to Section 6.01, (ii) no
Guarantor prior to such transactions continues to be a Restricted Subsidiary of
the Company but ceases to be a Guarantor after giving effect to such
transactions unless the aggregate book value of all assets of the Loan Parties
after giving effect to such transactions (and any transactions effectuated
substantially simultaneously therewith pursuant to Sections 7.04(a) or 7.05(d)
that have the effect of transferring assets from Restricted Subsidiaries that
are Loan Parties to Restricted Subsidiaries that are non-Loan Parties)
constitutes 75% or more of the book value of all assets of the Company and its
wholly-owned Restricted Subsidiaries on a consolidated basis as of the end of
the most recently ended fiscal year for which financial statements have been
delivered pursuant to Section 6.01and (iii) no Default or Event of Default is in
existence and continuing at the time of, or would result from, the consummation
of any Non-Core Asset Disposition Transaction.

 “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Not Otherwise Applied” means, with reference to any calculation of the
Cumulative Available Amount after the Amendment No. 5 Effective Date, that such
amount is not then being utilized pursuant to Section 7.03(j) and has not been
utilized pursuant to Section 7.06(e) after the Amendment No. 5 Effective Date
(it being understood that with respect to any Investment made under Section
7.03(j), the amount thereof that has been repaid to the investor in cash as
dividends or distributions received in connection with such Investment, or as a
repayment of principal or a return of capital (up to the amount of the initial
Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, shall be deemed not to be utilized
at such time pursuant to such Section 7.03(j)). As of the Amendment No. 5
Effective Date, the entire Cumulative Available Amount is Not Otherwise Applied
and, for the avoidance of doubt, no Investment or Restricted Payment made prior
to the Amendment No. 5 Effective Date will be taken into account in the
calculation hereunder.

 

“Note” means a Term A US Note, a Term A CAD Note, a Term A AUD Note, a Term B
Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Secured Performance Letter of Credit, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations shall exclude any Excluded Swap Obligations.

“Offshore Associate” means an Associate, (a) which is a non-resident of
Australia and does not become a Lender or receive a payment in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia; or (b) which is a resident of Australia and which becomes a Lender
or receives a payment in carrying on a business in a country outside Australia
at or through a





41



 

 

permanent establishment of the Associate in that country; and (c) which does not
become a Lender in the capacity of a dealer , manager or underwriter in relation
to the invitation to become a Lender or a clearing house, custodian, funds
manager or responsible entity of a registered scheme nor receive payment in the
capacity of a clearing house, paying agent, custodian, funds manager or
responsible entity of a registered scheme.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.





42



 

 

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate as to which the Company or any ERISA
Affiliate could have any liability (contingent or otherwise) and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Performance Contingent Obligations” means any bid, performance or similar
project related bonds, parent company guarantees, bank guaranties or surety
bonds or Performance Letters of Credit.

“Performance Letter of Credit” means a standby letter of credit (including
Letters of Credit issued hereunder) used directly or indirectly to cover bid,
performance, advance and retention obligations, including, without limitation,
letters of credit issued in favor of sureties who in connection therewith cover
bid, performance, advance and retention obligations.

“Performance Letter of Credit Fee”  has the meaning specified in Section
2.03(i).

“Permitted Acquisition” means the non-hostile purchase or other acquisition of
one or more related businesses so long as:

(a)         the Person to be acquired becomes or is to become, or the assets to
be acquired are acquired or to be acquired by, the Company or a Restricted
Subsidiary of the Company;

(b)         either (i) in the case of a Limited Condition Transaction as to
which an LCT Election has been made, (A) no Event of Default exists as of the
LCT Test Date and (B) no Specified Default exists on the date of consummation
thereof (either before or after such consummation) or (ii) otherwise, no Event
of Default exists either on the date the agreement governing such acquisition is
executed or on the date of consummation thereof (either before or after such
consummation);

            (c)         [reserved];





43



 

 

(b)         no Event of Default exists either on the date the agreement
governing such acquisition is executed or on the date of consummation thereof
(either before or after such consummation), subject to Section 2.16(d)(i);
(cd)       after giving effect to such acquisition, the Consolidated Leverage
Ratio (determinedCompany is in compliance with each financial covenant contained
in Section 7.11 (determined (i) in the case of a Limited Condition Transaction
as to which an LCT Election has been made, as of the most recently completed
relevant period for which financial statements have been delivered pursuant to
Section 6.01 prior to the LCT Test Date after giving pro forma effect to such
acquisition, any adjustments to adjusted Consolidated EBITDA made in connection
therewith and any Indebtedness (including any Credit Extensions) anticipated by
the Company (in good faith) to be incurred in connection therewith) shall be at
least 0.25 less than the then-applicable Consolidated Leverage Ratio required
pursuant to Section 7.11(b);      (d)        without limitation of clause (c)
above, after giving effect to such acquisition, the Company is in compliance
with the other financial covenants contained in Section 7.11 (determined or (ii)
otherwise, as of the most recently completed relevant period for which financial
statements have been delivered pursuant to Section 6.01 prior to the date of
consummation thereof after giving pro forma effect to such acquisition, any
adjustments to adjusted Consolidated EBITDA made in connection therewith and any
Indebtedness (including any Credit Extensions) incurred in connection
therewith); and

(e)         the Administrative Agent shall have received a certificate
substantially concurrently with or prior to the consummation of such transaction
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (c) andclause (d) above.

“Permitted Bridge Indebtedness” means customary bridge facilities of the Company
or any Restricted Subsidiary that (a) is intended to be replaced within 12
months of its incurrence by Indebtedness or another instrument or product that,
if constituting Indebtedness, satisfies all applicable maturity and weighted
average life limitations and (b) if not so replaced within 12 months of its
incurrence, is automatically convertible into Indebtedness that satisfies all
applicable maturity and weighted average life limitations.

 

“Permitted Capital Stock Buybacks” means the acquisition by the Company of
shares of the Company’s Capital Stock provided that:

 

(a) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such acquisition;

 

(b) such acquisition shall not be in violation of Regulations U and X of the
FRB; and

 

(c) such acquisition shall be permitted by Section 7.06.

 

“Permitted Closing Date Indebtedness” means the following Indebtedness of the
Company and its Subsidiaries (giving effect to the Acquisition) as of the
Closing Date: (a) Indebtedness under the Facilities; (b) the New Notes; (c) the
Existing Target Notes (to the extent not previously put and purchased by the
Company or the Target pursuant to the Target Note Put Right); (d) Indebtedness
of the Company and its Subsidiaries (prior to giving effect to the Acquisition)
outstanding as of July 11, 2014, other than (i) Indebtedness and commitments
under the Existing Credit Agreements and (ii) the Existing Company Notes; (e)
Indebtedness of the Target and its Subsidiaries (prior to giving effect to the
Acquisition) outstanding as





44



 

 

of July 11, 2014 or permitted to be incurred or outstanding pursuant to the
Acquisition Agreement, other than Indebtedness under the Existing Target Credit
Agreement; (f) accounts receivable financings and short-term financings existing
as of the Closing Date; (g) financings of or related to AECOM Capital projects
(including Guarantees with respect thereto) consistent with the business plan of
AECOM Capital in effect on July 11, 2014; (h) other Indebtedness for borrowed
money, including securitizations, real estate financings, capital leases and
purchase money financings, in an aggregate principal amount outstanding not to
exceed $125 million,125,000,000, or otherwise reasonably satisfactory to the
Arrangers; and (i) replacements, extensions and renewals of any Indebtedness for
borrowed money described in clauses (a) through (h) above at maturity, without
any material increase of the principal amount thereof.  For purposes of this
definition, “Indebtedness for borrowed money” excludes for the avoidance of
doubt (i) the deferred purchase price of property or services in the ordinary
course of business (but not purchase money financings for fixed or capital
assets or Capitalized Leases), (ii) trade debt, (iii) earnout obligations, (iv)
obligations under letters of credit and similar instruments, (v) obligations
under operating leases, (vi) Indebtedness under ordinary course hedging
arrangements (not entered into for speculative purposes), (vi) Performance
Contingent Obligations, (vii) obligations under bank guaranties or surety bonds
and (viii) Guarantees or other contingent obligations.

“Permitted Credit Agreement Refinancing Indebtedness” has the meaning assigned
to such term in Section 7.02(s).

“Permitted L/C Party” means the Company, any Restricted Subsidiary of the
Company and any Joint Venture.

“Permitted Liens” means the Liens permitted by Section 7.01.

“Permitted Refinancing Amendment” means an amendment to this Agreement executed
by the Company, the Administrative Agent, and each Permitted Refinancing Lender
that agrees to provide any portion of the Permitted Credit Agreement Refinancing
Indebtedness being incurred pursuant to Section 2.19, and, in the case of
Permitted Refinancing Revolving Credit Commitments or Permitted Refinancing
Revolving Loans, each L/C Issuer and the Swing Line Lender.

“Permitted Refinancing Commitments” means the Permitted Refinancing Revolving
Credit Commitments and the Permitted Refinancing Term Loan Commitments.

“Permitted Refinancing Lender” means, at any time, any bank, other financial
institution or institutional investor that agrees to provide any portion of any
Permitted Credit Agreement Refinancing Indebtedness pursuant to a Permitted
Refinancing Amendment in accordance with Section 2.19; provided, each Permitted
Refinancing Lender shall be subject to the Administrative Agent’s reasonable
consent (solely to the extent such consent would be required for an assignment
to any such Lender pursuant to Section 10.06) and, in the case of Permitted
Refinancing Revolving Credit Commitments or Permitted Refinancing Revolving
Loans, each L/C Issuer and the Swing Line Lender, in each case, to the extent
any such consent would be required under Section 10.06 for an assignment of
Loans or Commitments to such Permitted Refinancing Lender.

“Permitted Refinancing Loans” means the Permitted Refinancing Revolving Loans
and the Permitted Refinancing Term Loans.

“Permitted Refinancing Revolving Credit Commitments” means one or more classes
of revolving credit commitments hereunder that result from a Permitted
Refinancing Amendment.





45



 

 

“Permitted Refinancing Revolving Loans” means the Revolving Credit Loans made
pursuant to any Permitted Refinancing Revolving Credit Commitment.

“Permitted Refinancing Term Loan Commitments” means one or more classes of term
loan commitments hereunder that result from a Permitted Refinancing Amendment.

“Permitted Refinancing Term Loans” means one or more classes of term loans that
result from a Permitted Refinancing Amendment.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but not including a Multiemployer Plan or
Multiple Employer Plan), maintained for employees of the Company or any ERISA
Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PLOC Bank” means any Person that, at the time it issues a Performance Letter of
Credit for the account of any Borrower and/or any (or one or more) Subsidiary of
a Borrower that is permitted to be secured by a Lien on Collateral pursuant to
Section 7.01(q), is a Lender or an Affiliate of a Lender, in its capacity as the
issuer of such Performance Letter of Credit.

“PPSA” means the Personal Property Securities Act 2009 (Cth).

“Preferred Stock” means, as applied to the Equity Interests of any Person,
Equity Interests of any class or classes (however designated) that is preferred
as to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Equity Interests of any other class of such Person.

“Prime Bank” means a bank determined by ASX Benchmarks Pty Limited (or any other
person which takes over the administration of BBSY for Australian dollars) as
being a Prime Bank or an acceptor or issuer of bills of exchange or negotiable
certificates of deposit for the purposes of calculating BBSY. If ASX Benchmarks
Pty Limited or such other person ceases to make such determination, the Prime
Banks shall be the Prime Banks last so appoint.

 

“Priority Indebtedness” means (a) any Indebtedness of the Company secured by a
Lien permitted solely under Section 7.01(e) and (b) any Indebtedness of a
Restricted Subsidiary; provided that there shall be excluded from any
calculation of Priority Indebtedness the Indebtedness of any Restricted
Subsidiary evidenced by (i) a Guarantee of the Indebtedness of the Company owing
pursuant to this Agreement and (ii) a Guarantee delivered by a Guarantor of
other Indebtedness of the Company.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.





46



 

 

“Qualified ECP Guarantor” shall mean, at any time, the Company, each Domestic
Borrower that is not an Excluded Subsidiary, and each Guarantor with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuers or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking or condemnation proceeding
relating to any asset of the Company or any Restricted Subsidiary.

 

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Transaction” means (a) the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the proceeds of, or any
conversion of Term B Loans into, any new or replacement loans or similar bank
indebtedness (excluding any Revolving Credit Borrowings) bearing interest with
an “effective yield” (taking into account upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, with original issue
discount being equated to interest based on an assumed four-year life to
maturity) less than the “effective yield” applicable to the Term B Loans subject
to such transaction (as such comparative yields are determined by the
Administrative Agent) and (b) any amendment or modification to this Agreement
which reduces the “effective yield” (other than as a result of no longer
applying the Default Rate) applicable to all or a portion of the Term B Loans
(it being understood that any amount required to be paid with respect to a
Repricing Transaction shall apply to any required assignment by a Non-Consenting
Lender under the Term B Facility); provided that any event or transaction
described in clause (a) or (b) above that results in the payment in full of the
then Outstanding





47



 

 

Amount of all Term B Loans and is undertaken in connection with a Change of
Control shall not constitute a “Repricing Transaction” hereunder.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or the affected
L/C Issuer, as the case may be, in making such determination.

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders.  The Total Revolving
Credit Exposure of any Defaulting Lender which is a Revolving Credit Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any outstanding Swing Line
Loan and any outstanding Unreimbursed Amounts under the Revolving Credit
Facility that such Defaulting Lender has failed to fund and that have not
otherwise been Cash Collateralized and/or reallocated to and funded by another
Revolving Credit Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the affected L/C Issuer, as the case may be, in making such
determination.

“Required Term A AUD Lenders” means, as of any date of determination, Term A AUD
Lenders having Total Term A AUD Loan Exposure representing more than 50% of the
Total Term A AUD Loan Exposure of all Term A AUD Lenders on such date; provided
that the portion of the Term A AUD Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term A AUD
Lenders.

“Required Term A CAD Lenders” means, as of any date of determination, Term A CAD
Lenders having Total Term A CAD Loan Exposure representing more than 50% of the
Total Term A CAD Loan Exposure of all Term A CAD Lenders on such date; provided
that the portion of the Term A CAD Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term A CAD
Lenders.

“Required Term A US Lenders” means, as of any date of determination, Term A US
Lenders having Total Term A US Loan Exposure representing more than 50% of the
Total Term A US Loan Exposure of all Term A US Lenders on such date; provided
that the portion of the Term A US Facility held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Term A US
Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
having Total Term B Loan Exposure representing more than 50% of the Total Term B
Loan Exposure of all Term B Lenders on such date; provided that the portion of
the Term B Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term B Lenders.Resolution Authority” means
an EEA Resolution Authority or, with respect to any UK Financial Institution, a
UK Resolution Authority.





48



 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for the purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by the applicable L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Lenders shall require.

“Revolver Commitment Fee” has the meaning specified in Section 2.09(a)(i).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. As of the Amendment No. 58
Effective Date, the aggregate Revolving Credit Commitment is $1,350,000,000.





49



 

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Loans and the aggregate Outstanding
Amount of such Lender’s participation in L/C Obligations under the Revolving
Credit Facility and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Increase” has the meaning specified in Section 2.16(a).

“Revolving Credit Increase Lender” has the meaning specified in Section 2.16(a).

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations under the Revolving Credit Facility or Swing
Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-3.2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury, the Australian government
or other relevant sanctions authority with jurisdiction over any Lender, the
Company or any of its Subsidiaries.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between or among any Borrower and/or any (or one or more)
Subsidiary of a Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between or among any Borrower and/or any (or one
or more) Subsidiary of a Borrower and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, the PLOC Banks,
each co-agent or sub-agent appointed by the





50



 

 

Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.

“Secured Performance Letter of Credit” means any Performance Letter of Credit
specifically designated to the Administrative Agent in writing by the Company
and the relevant PLOC Bank as a “Secured Performance Letter of Credit” that is
permitted to be secured by a Lien on Collateral under the Loan Documents
pursuant to Section 7.01(q) that is issued by a PLOC Bank for the account of any
Borrower, any (or one or more) Subsidiary or Subsidiaries of a Borrower and/or
any (or one or more) Joint Venture or Joint Ventures in which a Borrower or a
Subsidiary is a venture partner.

“Security and Pledge Agreement” means that certain Security and Pledge Agreement
dated as of the Closing Date by the Borrowers and the Guarantors to the
Administrative Agent for the benefit of the Secured Parties, as supplemented or
joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent.

“Senior 2022 Notes” means the 5.75% senior unsecured notes of the Company due
October 15, 2022.

“Significant Subsidiary” means any direct or indirect wholly-owned domestic
Restricted Subsidiary of the Company (other than an Excluded Subsidiary) that,
individually (without consolidation with the Company or any of its other
Subsidiaries) either (a) has assets with a book value that totals 2.5% or more
of the book value of all assets of the Company and its wholly-owned Restricted
Subsidiaries on a consolidated basis as of the end of the most recent fiscal
quarter of the Company or (b) generates Consolidated EBITDA in any fiscal year
of the Company that is 2.5% or more of Consolidated EBITDA of the Company and
its wholly-owned Restricted Subsidiaries in any fiscal year; provided that if
neither (x) the aggregate book value of all assets of the Company and all
Significant Subsidiaries constitutes 75% or more of the book value of all assets
of the Company and its wholly-owned Restricted Subsidiaries on a consolidated
basis as of the end of the most recently ended fiscal year, nor (y) the
aggregate Consolidated EBITDA of the Company and all Significant Subsidiaries
represents 75% or more of the Consolidated EBITDA of the Company and its
wholly-owned Restricted Subsidiaries for the most recently ended fiscal year,
then in such case the Company shall identify additional wholly-owned domestic
Restricted Subsidiaries to constitute Significant Subsidiaries such that at
least one of the foregoing 75% tests is satisfied (or, if neither such 75% test
is satisfied with all wholly-owned domestic Restricted Subsidiaries other than
Excluded Subsidiaries, then all wholly-owned domestic Restricted Subsidiaries
other than Excluded Subsidiaries of the Company shall become “Significant
Subsidiaries”); provided further that in no event shall any Excluded Subsidiary
be required to be a Guarantor.

“Solvent” and “Solvency” mean, on any date of determination, that on such date
(a) the amount of the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis as of such date, exceeds, on a
consolidated basis, the amount of all liabilities of the Company and its
Subsidiaries on a consolidated basis, contingent or otherwise, (b) the present
fair saleable value of the property (on a going concern basis) of the Company
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured in the ordinary
course of business, (c) the Company and its Subsidiaries, on a consolidated
basis, are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured in the ordinary
course of business; and (d) the Company and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, any business or
transaction contemplated as of





51



 

 

such date for which they have unreasonably small capital.  The amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability at such time.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Acquisition” has the meaning specified in Section 7.11(b).

“Specified Default” shall mean, solely with respect to any Borrower or
Guarantor, an Event of Default arising under either or both of Sections 8.01(a)
or 8.01(f).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any “keepwell, support or other agreement”).

“Specified Purchase Agreement Representations” means the representations made by
the Target and/or its Subsidiaries with respect to the Target and/or its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Company (or any applicable
Affiliate of the Company, including any other applicable Subsidiary of the
Company) has the right to terminate its obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement, as a result of a breach of such representation in the
Acquisition Agreement, determined without regard to whether any notice is
required to be delivered by the Company or any of its Affiliates party to the
Acquisition Agreement.

“Specified Representations” means the representations and warranties of the
Company and the Material Guarantors set forth in Sections 5.01(a), 5.01(b)(ii)
(but solely to the extent related to the Loan Documents),  5.02 (other than part
(b) or (c) thereof), 5.04,  5.14,  5.18,  5.19,  5.20 and 5.21 (but only to the
extent related to the creation, validity and (solely with respect to Liens in
assets with respect to which a Lien may be perfected by filing of a UCC
financing statement under the Uniform Commercial Code or filing of a security
agreement with the United States Copyright Office or the United States Patent
and Trademark Office) perfection of Liens) of this Agreement.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Company, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the Company
or a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, and in each case, in excess of $20,000,000 per such
transaction (or series of related transactions), or any incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility without any adjustment to the commitments thereunder),
Restricted Payment or other event that by the terms of this Agreement requires a
test to be calculated for “pro forma compliance” or on a “pro forma basis” or
after giving “pro forma effect.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange





52



 

 

trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable L/C Issuer may obtain such spot rate
from another financial institution designated by the Administrative Agent or
such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that such L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled (as determined in accordance with GAAP), or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.





53



 

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Target” means URS Corporation, a Delaware corporation.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system, which utilizes a single shared
platform and which was launched on November 19, 2007 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement), is open for the settlement
of payments in Euro.

“Target Material Adverse Effect” means, with respect to any Person, any event,
change, circumstance, occurrence, effect or state of facts that (a) is or would
reasonably be expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of such
Person and its Subsidiaries, taken as a whole, or (b) materially impairs the
ability of such Person to consummate, or prevents or materially delays, the
Acquisition or any of the other transactions contemplated by the Acquisition
Agreement or would reasonably be expected to do so; provided,  however, that in
the case of clause (a) only, Target Material Adverse Effect shall not include
any event, change, circumstance, occurrence, effect or state of facts to the
extent caused by or resulting from one or more of (i) changes or conditions
generally affecting the industries in which such Person (or its Subsidiaries)
operates or the economy or the financial or securities markets or markets or
regulatory conditions generally in the United States or any other jurisdiction
in which such Person (or its Subsidiaries) operates, including interest rates or
currency exchange rates, or changes therein, and including effects on such
industries, economy or markets resulting from any regulatory and political
conditions or developments in general, (ii) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism, (iii) changes (or proposed changes) in Law or GAAP (or local
equivalents in the applicable jurisdiction), (iv) earthquakes, hurricanes,
tsunamis, typhoons, lightning, hail storms, blizzards, tornadoes, droughts,
floods, cyclones, arctic frosts, mudslides, wildfires and other natural
disasters, weather conditions or acts of God, (v) the failure to meet any
revenue, earnings or other projections, forecasts or predictions (provided that
this exception shall not prevent or otherwise affect a determination that any
events, changes, circumstances, occurrences, effects or states of facts
underlying a failure described in this clause (v) has resulted in, or
contributed to, or would reasonably be expected to result in or contribute to, a
Target Material Adverse Effect), (vi) the announcement or pendency of the
Acquisition Agreement, the Acquisition or any of the other transactions
contemplated by the Acquisition Agreement, or (vii) any action or non-action
expressly required to be taken or not taken, as the case may be, by the parties
to the Acquisition Agreement; provided, that, with respect to clauses (i),
 (ii),  (iii) and (iv), the impact of such event, change, circumstance,
occurrence, effect or state of facts is not disproportionately adverse to such
Person and its Subsidiaries,





54



 

 

taken as a whole, relative to other participants in their industry (each
capitalized term used in the definition of Target Material Adverse Effect (other
than the defined terms Acquisition Agreement and Target Material Adverse Effect)
has the meaning given to such term in the Acquisition Agreement as in effect as
of July 11, 2014).

“Target Note Put Right” means any right of the holders of the Existing Target
Notes to demand that the issuers of such Existing Target Notes redeem, repay or
repurchase the Existing Target Notes as a result of the consummation of the
Acquisition (whether such right to demand redemption, repayment or repurchase is
exercised or exercisable on or after the Closing Date).

“Tax Arrangement” means any tax arrangement or structure among the Company and
its Restricted Subsidiaries that:

(a)         is entered into or created pursuant to advice from any of Ernst &
Young, KPMG, PricewaterhouseCoopers, Deloitte Touche Tohmatsu, their respective
Affiliates or any other nationally recognized tax advisory firm and a copy of
such advice is either delivered or made available to the Administrative Agent
and the Lenders;

(b)         requires that one or more Restricted Subsidiaries (but not the
Company) directly incur Indebtedness;

(c)         is intended to enable the Company and/or its Restricted Subsidiaries
to realize tax savings in connection with (i) repatriation of cash at lower tax
rates than would be the case absent such tax arrangement or structure or (ii)
qualifying for tax credits, tax deductions or other tax incentives greater than
the cost of structuring and implementing such tax arrangement or structure,
provided that, for the avoidance of doubt, any interest deduction on such
Indebtedness shall not be considered as a tax credit, tax deduction or other tax
incentive; and

(d)         complies with applicable Laws and regulations.

“Tax Arrangement Priority Indebtedness” means Priority Indebtedness incurred by
a Restricted Subsidiary of the Company pursuant to a Tax Arrangement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A AUD Borrowing” means a borrowing consisting of simultaneous Term A AUD
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term A AUD Lenders pursuant to Section
2.01(d).

“Term A AUD Commitment” means, as to each Term A AUD Lender, its obligation to
make Term A AUD Loans to the Australian Borrower pursuant to Section 2.01(d) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term A AUD Lender’s name on Schedule 2.01 under
the caption “Term A AUD Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Term A AUD Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.





55



 

 

“Term A AUD Facility” means (a) on or prior to the Amendment No. 5 Effective
Date, the aggregate amount of the unused Term A AUD Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A AUD Loans of all
Term A AUD Lenders outstanding at such time. As of the Amendment No. 5 Effective
Date, the aggregate principal amount of the Term A AUD Facility is
AU$250,000,000.

“Term A AUD Lender” means, at any time, any Lender that has a Term A AUD
Commitment or that holds Term A AUD Loans at such time.

“Term A AUD Loan” means an advance made by any Term A AUD Lender under the Term
A AUD Facility.

“Term A AUD Loan Increase” has the meaning assigned to such term in Section
2.16(a).

“Term A AUD Note” means a promissory note made by the Australian Borrower in
favor of a Term A AUD Lender evidencing Term A AUD Loans made by such Term A AUD
Lender, substantially in the form of Exhibit C‑5.

“Term A CAD Borrowing” means a borrowing consisting of simultaneous Term A CAD
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term CAD Lenders pursuant to Section
2.01(e).

“Term A CAD Commitment” means, as to each Term A CAD Lender, its obligation to
make Term A CAD Loans to the Canadian Borrower pursuant to Section 2.01(e) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term A CAD Lender’s name on Schedule 2.01 under the
caption “Term A CAD Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A CAD Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term A CAD Facility” means (a) on or prior to the Amendment No. 5 Effective
Date, the aggregate amount of the unused Term A CAD Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term A CAD Loans of all
Term A CAD Lenders outstanding at such time. As of the Amendment No. 5 Effective
Date, the aggregate principal amount of the Term A CAD Facility is
C$500,000,000.

“Term A CAD Lender” means, at any time, any Lender that has a Term A CAD
Commitment or that holds Term A CAD Loans at such time.

“Term A CAD Loan” means an advance made by any Term A CAD Lender under the Term
A CAD Facility.

“Term A CAD Loan Increase” has the meaning assigned to such term in Section
2.16(a).

“Term A CAD Note” means a promissory note made by the Canadian Borrower in favor
of a Term A CAD Lender evidencing Term A CAD Loans made by such Term A CAD
Lender, substantially in the form of Exhibit C‑4.





56



 

 

“Term A US Borrowing” means aany borrowing consisting of simultaneous Term A US
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Term A US Lenders pursuant to Section
2.01(a).

“Term A US Commitment” means, as to each Term A US Lender, its obligation to
make Term A US Loans to the Company pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A US Lender’s name on Schedule 2.01 under the caption “Term A
US Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term A US Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term A US Commitment Fee” has the meaning assigned to such term in Section
2.09(a)(ii).

“Term A US Facility” means, at any time, (a) on or prior to the Amendment No. 5
Effective Date, the aggregate principal amount of the unused Term A US
Commitments at such time (which shall be $0 as of the conclusion of the
Availability Period with respect to the Term A US Facility) and (b) thereafter,
the aggregate principal amount of the Term A US Loans of all Term A US Lenders
outstanding at such time. As of the Amendment No. 58 Effective Date, the
aggregate principal amount of the Term A US Facility is
$510,000,000.400,000,000.

“Term A US Facility Draw Date” means each date of a Term A US Borrowing pursuant
to Section 2.01(a).

“Term A US Lender” means, at any time, any Lender that has a Term A US
Commitment or that holds Term A US Loans at such time.

“Term A US Loan” means an advance made by any Term A US Lender under the Term A
US Facility.

“Term A US Loan Increase” has the meaning assigned to such term in Section
2.16(a).

“Term A US Note” means a promissory note made by the Company in favor of a Term
A US Lender evidencing Term A US Loans made by such Term A US Lender,
substantially in the form of Exhibit C‑1.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section
2.01(b).Loan” means a Term A US Loan.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term B Facility” means, at any time, (a) on or prior to the Amendment No. 5
Effective Date, the aggregate amount of the Term B Commitments at such time and
(b) thereafter, the aggregate principal





57



 

 

amount of the Term B Loans of all Term B Lenders outstanding at such time.  As
of the Amendment No. 5 Effective Date, the aggregate principal amount of the
Term B Facility is $600,000,000.

“Term B Lender” means at any time, (a) on or prior to the Amendment No. 5
Effective Date, any Lender that has a Term B Commitment at such time and (b) at
any time after the Amendment No. 5 Effective Date, any Lender that holds Term B
Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Loan Increase” has the meaning assigned to such term in Section 2.16(a).

“Term B Note” means a promissory note made by the Company in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C‑2.

“Term Borrowing” means any of a Term A US Borrowing, a Term A CAD Borrowing, a
Term A AUD Borrowing or a Term B Borrowing.

“Term Commitment” means any of a Term A US Commitment, a Term A CAD Commitment,
a Term A AUD Commitment or a Term B Commitment.

“Term Facilities” means, at any time, the Term A US Facility, the Term A CAD
Facility, the Term A AUD Facility and the Term B Facility.

“Term Lender” means, at any time, a Term A US Lender, a Term A CAD Lender, a
Term A AUD Lender or a Term B Lender.

“Term Loan” means a Term A US Loan, a Term A CAD Loan, a Term A AUD Loan or a
Term B Loan.

“Threshold Amount” means the greater of (a) $100,000,000 and (b) 2.5%
Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b)).

“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of the Total Revolving Credit Exposure, and Total Term A US Loan
Exposure, Total Term A CAD Loan Exposure, Total Term A AUD Loan Exposure and
Total Term B Loan Exposure of such Lender.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and the Revolving Credit
Exposure of such Revolving Credit Lender at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations under the
Revolving Credit Facility.

“Total Term A AUD Loan Exposure” means, as to any Term A AUD Lender at any time,
the unused Term A AUD Commitments (if any) and the Outstanding Amount of all
Term A AUD Loans of such Term A AUD Lender at such time.





58



 

 

“Total Term A CAD Loan Exposure” means, as to any Term A CAD Lender at any time,
the unused Term A CAD Commitments (if any) and the Outstanding Amount of all
Term A CAD Loans of such Term A CAD Lender at such time.

“Total Term A US Loan Exposure” means, as to any Term A US Lender at any time,
the unused Term A US Commitments (if any) and the Outstanding Amount of all Term
A US Loans of such Term A US Lender at such time.

“Total Term B Loan Exposure” means, as to any Term B Lender at any time, the
unused Term B Commitments (if any) and the Outstanding Amount of all Term B
Loans of such Term B Lender at such time.

“Transactions” means the following transactions to occur on or prior to the
Closing Date:  (a) the consummation of the Acquisition (including the issuance
of Equity Interests in the Company in accordance with the Acquisition
Agreement), (b) the entering into and making of the initial Credit Extensions
under the Loan Documents, (c) the refinancing of existing Indebtedness of the
Target and its Subsidiaries and of the Company and its Subsidiaries (including
Indebtedness under the Existing Revolving Credit Agreement, the Existing TLA
Credit Agreement, the Existing Target Credit Agreement, the Existing Company
Notes and, if applicable, the Existing Target Notes, but excluding any Permitted
Closing Date Indebtedness outstanding on the Closing Date), (d) the exercise of
any Target Note Put Right, (e) the retention of any Existing Target Notes after
final consummation of the Target Note Put Right, (f) the issuance of New Notes,
(g) transactions related to the foregoing and (h) the payment of fees and
expenses in connection with the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).





59



 

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Company as an
Unrestricted Subsidiary in accordance with Section 2.14(a) (until such time, if
ever, that such Subsidiary is re-designated as a Restricted Subsidiary in
accordance with Section 2.14(b)).

“URS Global Holdings” means URS Global Holdings Inc., a Nevada corporation.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Working Capital” means current assets less current liabilities, each as
determined in accordance with GAAP.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “¥” mean the lawful currency of Japan.

1.02      Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect





60



 

 

and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03      Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded and (ii) the Company and its Subsidiaries shall not be required
to report on their consolidated balance sheet or otherwise include as
Indebtedness hereunder at any date any lease of the Company or any Subsidiary
that as of the date of this Agreement is (or if such lease were in effect on the
date of this Agreement, would be) an operating lease, irrespective of any change
in lease accounting standards under GAAP occurring after the date of this
Agreement.

(b)         Changes in GAAP.  If at any time any change in GAAP (including the
adoption of International Financial Reporting Standards) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c)         Consolidation of Variable Interest Entities.  All references herein
to consolidated financial statements of the Company and its Subsidiaries or
Restricted Subsidiaries or to the determination of any amount for the Company
and its Subsidiaries or Restricted Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein.

(d)         Pro Forma Calculations.





61



 

 

(i)         For purposes of calculating the Consolidated Interest Coverage
Ratio, the Consolidated Leverage Ratio and the Consolidated Senior Secured
Leverage Ratio, Specified Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made (A) during the period
in respect of which such calculations are required to be made or (B) subsequent
to such period and prior to or simultaneously with the event for which the
calculation of any such ratio is made on a pro forma basis (in the case of this
clause (B), solely with respect to determining pro forma compliance for such
event, and not for other purposes (including pricing or the applicable
percentage for Excess Cash Flow prepayments)) shall be given pro forma effect in
calculating such ratios assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used in either of the foregoing attributable to any Specified
Transaction) had occurred on the first day of the period in respect of which
such calculations are required to be made.  If since the beginning of any
applicable period any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Company or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.03(d), then the Consolidated Interest Coverage Ratio, the Consolidated
Leverage Ratio and the Consolidated Senior Secured Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this Section
1.03(d).

(ii)        Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a Responsible Officer
and in a manner reasonably acceptable to the Administrative Agent, subject, in
the case of any Permitted Acquisition, to the Administrative Agent’s receipt of
(x) the most recent financial statements with respect to the acquired Person or
business prepared by such acquired Person or the seller thereof and (y) to the
extent available, the most recent audited and interim unaudited financial
statements with respect to the acquired Person.

1.04      Rounding.  Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05      Exchange Rates; Currency Equivalents.

(a)         The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

(b)         Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar





62



 

 

amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be.

1.06      Additional Alternative Currencies.

(a)         The Company may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued under the Revolving Credit
Facility, in a currency other than those specifically listed in the definition
of “Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and, in the case of the Revolving Credit
Facility, the Revolving Credit Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and each applicable L/C Issuer.

(b)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify each applicable L/C Issuer thereof.  Each Revolving Credit
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the applicable L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c)         Any failure by a Revolving Credit Lender or an L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans
to be made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Revolving Credit Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances.  If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company.  Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.





63



 

 

1.07      Change of Currency.

(a)         Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption.  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Revolving Credit Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.08      Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

1.09      Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of stated amount of such Letter of Credit in effect at such time;
provided,  however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.10      Guaranteed Amounts.  For purposes of this Agreement and the other Loan
Documents, the amount of any Guarantee or other contingent liability, to the
extent constituting Indebtedness or an Investment shall be (i) determined in
accordance with GAAP, in the case of any such Guarantee or other contingent
liability related to Indebtedness or other obligations of AECOM Capital (or
Subsidiaries of, or Joint Ventures formed by, AECOM Capital) in connection with
projects of AECOM Capital (or Subsidiaries of, or Joint Ventures formed by,
AECOM Capital) and (ii) deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person or entity in good faith, in the case of any such Guarantee
or other contingent liability not described in clause (i) of this
paragraph.  For the avoidance of doubt, the stated or determinable amount of any
undrawn revolving facility shall be zero.

1.11      Limited Condition Transactions.





64



 

 

(a)         In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

(i)          determining compliance with any provision of this Agreement which
requires the calculation of any leverage ratio or other financial test
(including, each of the financial covenants contained in Section 7.11);

(ii)        determining compliance with representations, warranties, or the
absence of a Default or Event of Default;

(iii)       testing availability under baskets set forth in this Agreement
(including, without limitation, the Cumulative Available Amount and the baskets
measured as a percentage of Consolidated Net Worth, total assets or Consolidated
EBITDA); or

(iv)        determining other compliance with the Loan Documents;

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be (i) the date the definitive agreements for such
Limited Condition Transaction are entered into or (ii) in any case requiring
irrevocable advance notice or any irrevocable offer, the date of such
irrevocable advance notice or irrevocable offer (each, an “LCT Test Date”), and
if, after giving pro forma effect to the Limited Condition Transaction and the
other transactions to be entered into in connection therewith as if they had
occurred at the beginning of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or (b)
ended prior to the LCT Test Date, the Borrower or its Subsidiaries could have
taken such action on the relevant LCT Test Date in compliance with such test,
ratio or basket, calculated on a pro forma basis, then such test, ratio or
basket shall be deemed to have been complied with; provided that nothing in this
Section 1.11 shall limit any requirements with respect to the absence of a
Specified Default at the time of consummation thereof (to the extent otherwise
expressly required under this Agreement).   If the Borrower has made an LCT
Election and any of the tests, ratios or baskets for which compliance was
determined or tested as of the LCT Test Date are subsequently exceeded as a
result of fluctuations in any such test, ratio or basket, including due to
fluctuations in Consolidated Net Worth or other item or metric of the Borrower
and its Subsidiaries, at or prior to the consummation of the relevant
transaction or action, such tests, baskets or ratios will be deemed not to have
been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken.  If the Borrower has made an LCT Election for any Limited
Condition Transaction, then (x) in connection with any subsequent calculation of
any test, ratio or basket availability with respect to the incurrence of
Indebtedness or Liens or the making of Investments on or following the relevant
LCT Test Date (and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement for such
Limited Condition Transaction is terminated), any such test, ratio or basket
shall be tested by calculating the availability under such test, ratio or basket
on a pro forma basis assuming (i) such Limited Condition Transaction and other
transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof) and (ii) such Limited Condition Transaction and other transactions in
connection therewith have not been consummated (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof).

In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of determining compliance with any provision of this
Agreement which requires that no Event of Default





65



 

 

or Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Event of Default or Default, as applicable,
exists on the LCT Test Date; provided that nothing in this Section 1.11 shall
limit any requirements with respect to the absence of a Specified Default at the
time of consummation thereof (to the extent otherwise expressly required under
this Agreement).  If the Borrower has exercised its option under this Section
1.11 and any Event of Default or Default occurs following the LCT Test Date and
prior to the consummation of the applicable transaction, any such Event of
Default or Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder, subject to the proviso in
the immediately preceding sentence.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01      The Loans.  (a)  The Term A US BorrowingBorrowings.  Subject to the
terms and conditions set forth herein, each Term A US Lender severally agrees to
make (or continue, with respectup to term A loans outstanding under this
Agreement prior to the Amendment No. 5 Effective Date, as Term A US Loans
hereunder) a single loanthree loans in Dollars to the Company on the Amendment
No. 5 Effective Date in an amount not tofrom time to time, on any Business Day
during the Availability Period for the Term A Facility, in an aggregate amount
for all such drawings not to exceed such Term A US Lender’s Term A US
Commitment; provided, however, that after giving effect to any Term A US
Borrowing, (i) the aggregate principal amount of all Term A US Borrowings shall
not exceed the aggregate Term A US Commitments of all Term A US Lenders and (ii)
the aggregate principal amount of all Term A US Borrowings of any Term A US
Lender shall not exceed such Term A US Lender’s Term A US Commitment.  TheEach
Term A US Borrowing shall consist of Term A US Loans made simultaneously by the
Term A US Lenders in accordance with their respective Term A US
Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.  The Term A US Loans made pursuant to the Term A US
Borrowings under this Section 2.01 shall constitute a single Term A US
Facility.  Term A US Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.  For the avoidance of doubt, the parties hereto
acknowledge and agree that the aggregate amount of the Term A US Commitments not
drawn (or continued) under the single Term A US Borrowing shall be automatically
terminated pursuant to Section 2.06(b)(i).

(b)         The Term B Borrowing.  Subject to the terms and conditions set forth
herein, each Term B Lender severally agrees to make a single loan in Dollars to
the Company on the Amendment No. 5 Effective Date in an amount not to exceed
such Term B Lender’s Term B Commitment.  The Term B Borrowing shall consist of
Term B Loans made simultaneously by the Term B Lenders in accordance with their
respective Term B Commitments.  Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurocurrency Rate Loans as further provided herein. For the avoidance of doubt,
the parties hereto acknowledge and agree that the aggregate amount of the Term B
Commitments not drawn under the single Term B Borrowing shall be automatically
terminated pursuant to Section 2.06(b)(iv).[Reserved.]

(c)         The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided,  however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings





66



 

 

shall not exceed the Revolving Credit Facility, (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of
all Revolving Credit Loans made to the Designated Borrowers shall not exceed the
Designated Borrower Sublimit, and (iv) the aggregate Outstanding Amount of all
Revolving Credit Loans and L/C Obligations denominated in Hong Kong Dollars or
New Zealand Dollars shall not exceed the Alternative Currency Sublimit; provided
further that any Revolving Credit Loan to be made as part of the initial Credit
Extension on the Closing Date shall be in Dollars.  Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section
2.01(c), prepay under Section 2.05, and reborrow under this Section
2.01(c).  Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(d)         The Term A AUD Borrowing.  Subject to the terms and conditions set
forth herein, each Term A AUD Lender severally agrees to make a single loan in
Australian Dollars to the Australian Borrower on the Amendment No. 5 Effective
Date in an amount not to exceed such Term A AUD Lender’s Term A AUD
Commitment.  The Term A AUD Borrowing shall consist of Term A AUD Loans made
simultaneously by the Term A AUD Lenders in accordance with their respective
Applicable Percentage of the Term A AUD Facility then in effect.  Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be
reborrowed.  Term A AUD Loans may be Eurocurrency Rate Loans at the BBSY rate,
as further provided herein.  For the avoidance of doubt, the parties hereto
acknowledge and agree that the aggregate amount of the Term A AUD Commitments
not drawn under the single Term A AUD Borrowing shall be automatically
terminated pursuant to Section 2.06(b)(ii).[Reserved.]

(e)         The Term A CAD Borrowing.  Subject to the terms and conditions set
forth herein, each Term A CAD Lender severally agrees to make a single loan in
Canadian Dollars to the Canadian Borrower on the Amendment No. 5 Effective Date
in an amount not to exceed such Term A CAD Lender’s Term A CAD Commitment.  The
Term A CAD Borrowing shall consist of Term A CAD Loans made simultaneously by
the Term A CAD Lenders in accordance with their respective Applicable Percentage
of the Term A CAD Facility then in effect.  Amounts borrowed under this Section
2.01(d) and repaid or prepaid may not be reborrowed.  Term A CAD Loans shall be
Eurocurrency Rate Loans at the CDOR Rate, as further provided herein.  For the
avoidance of doubt, the parties hereto acknowledge and agree that the aggregate
amount of the Term A CAD Commitments not drawn under the single Term A CAD
Borrowing shall be automatically terminated pursuant to Section
2.06(b)(iii).[Reserved.]

2.02      Borrowings, Conversions and Continuations of Loans.  (a) Each Term A
US Borrowing, each Term A CAD Borrowing, each Term A AUD Borrowing, each Term B
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by (i) telephone, or (ii) a Loan
Notice; provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice.  Each such Loan Notice
must be received by the Administrative Agent not later than 10:00 a.m. (A) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(B) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided,  however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (i)





67



 

 

four Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice shall specify (1) whether the
Company is requesting a Term A US Borrowing, a Term A AUD Borrowing, a Term A
CAD Borrowing, a Term B Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (2) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (3) the principal amount of Loans to be borrowed, converted or
continued, (4) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (5) if applicable, the duration
of the Interest Period with respect thereto, (6) the currency of Loans to be
borrowed, and (7) if applicable, the Designated Borrower, Australian Borrower or
Canadian Borrower.  If the Company fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars
(other than the Term A AUD Loans which shall be made in Australian Dollars and
the Term A CAD Loans which shall be made in Canadian Dollars).  If the Company
fails to specify a Type of Loan in a Loan Notice or if the Company fails to give
a timely notice requesting a conversion or continuation, then the applicable
Term Loans or Revolving Credit Loans shall be made as, or converted to, Base
Rate Loans; provided,  however, that in the case of a failure to timely request
a continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b)         Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under the applicable Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection.  In the case of a Term A US Borrowing,
a Term A CAD Borrowing, a Term A AUD Borrowing, a Term B Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified





68



 

 

by the Administrative Agent in the case of any Loan in an Alternative Currency,
in each case on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company; provided,  however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding under the
Revolving Credit Facility, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)         The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e)         After giving effect to all Term A US Borrowings, all conversions of
Term A US Loans from one Type to the other, and all continuations of Term A US
Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Term A US Facility.  After giving effect to all Term A
CAD Borrowings, all conversions of Term A CAD Loans from one Type to the other,
and all continuations of Term A CAD Loans as the same Type, there shall not be
more than 5 Interest Periods in effect in respect of the Term A CAD
Facility.  After giving effect to all Term A AUD Borrowings, all conversions of
Term A AUD Loans from one Type to the other, and all continuations of Term A AUD
Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Term A AUD Facility.  After giving effect to all Term B
Borrowings, all conversions of Term B Loans from one Type to the other, and all
continuations of Term B Loans as the same Type, there shall not be more than 5
Interest Periods in effect in respect of the Term B Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect in respect of the Revolving Credit Facility.

2.03      Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, severally but not jointly, in reliance upon the agreements of
the Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of any
Permitted L/C Party, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders





69



 

 

severally agree to participate in Letters of Credit issued under the Revolving
Credit Facility for the account of any Permitted L/C Party and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension, (v)
the aggregate amount available to be drawn under all Letters of Credit issued by
the applicable L/C Issuer issuing such Letter of Credit shall not exceed such
L/C Issuer’s Letter of Credit Commitment (provided, that any L/C Issuer may,
following a request from the Company each in its sole discretion, issue Letters
of Credit in an aggregate available amount in excess of such L/C Issuer’s Letter
of Credit Commitment so long as the other conditions thereto are satisfied), (w)
the Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (x) the Revolving Credit Exposure of any Revolving Credit Lender shall
not exceed such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount
of the L/C Obligations for Financial Letters of Credit shall not exceed the
Financial Letter of Credit Sublimit and (z) the aggregate Outstanding Amount of
all Revolving Loans and L/C Obligations denominated in Hong Kong Dollars or New
Zealand Dollars shall not exceed the Alternative Currency Sublimit.  Each
request by a Permitted L/C Party for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit and
Fifth Amendment Existing Letters of Credit shall be deemed to have been issued
pursuant to the Revolving Credit Facility hereunder, and from and after the
Closing Date or the Amendment No. 5 Effective Date, as applicable, shall be
subject to and governed by the terms and conditions hereof.

(ii)        No L/C Issuer shall issue any Letter of Credit if:

(A)        subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the applicable L/C Issuer and the Required Revolving
Lenders have approved such expiry date; or

(B)        the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
and the applicable L/C Issuer have approved such expiry date.

(iii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(C)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(D)        the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;





70



 

 

(E)        except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $250,000;

(F)        except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is to be denominated in a currency
other than Dollars or an Alternative Currency;

(G)        any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Company or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(H)        the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)       Each L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuers shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuers in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the applicable L/C Issuer
chosen by the Company to issue such Letter of Credit (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Permitted L/C Party.  Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion)





71



 

 

prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) whether such requested Letter
of Credit will be a Financial Letter of Credit or a Performance Letter of
Credit; (I) the Permitted L/C Party for whom such Letter of Credit is to be
issued; and (J) such other matters as such L/C Issuer may require to issue such
Letter of Credit.  In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
such L/C Issuer may require to amend such Letter of Credit.  Additionally, the
Company shall furnish to the applicable L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such L/C Issuer
or the Administrative Agent may reasonably require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Permitted L/C Party or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees severally but not jointly to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

(iii)       If the Company or any Permitted L/C Party so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Company
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date;





72



 

 

provided,  however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Revolving Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Revolving Credit Lender or the Company that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such  L/C Issuer not to permit such
extension.

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)         Drawings and Reimbursements; Funding of Participations.

(i)          Upon receipt from the beneficiary of any Letter of Credit issued
under the Revolving Credit Facility of any notice of a drawing under such Letter
of Credit, the applicable L/C Issuer shall notify the Company and the
Administrative Agent thereof.  In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the applicable L/C Issuer
in such Alternative Currency, unless (A) such L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse such L/C Issuer in
Dollars.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the applicable L/C
Issuer shall notify the Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 1:00 p.m.
on the date of any payment by the applicable L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by such L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date of payment by an L/C Issuer, an “Honor Date”), the
Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency;
provided that if the Company receives notice of such payment after 11:00 a.m. on
such Honor Date, the Company shall make such payment not later than 1:00 p.m. on
the following Business Day.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify such L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
timely reimburse the applicable L/C Issuer on such applicable payment date, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Company shall be deemed to have





73



 

 

requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on
such applicable payment date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)        Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)        Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit issued under the
Revolving Credit Facility, interest in respect of such Lender’s Applicable
Revolving Credit Percentage of such amount shall be solely for the account of
such L/C Issuer.

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit issued under the Revolving Credit Facility, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided,  however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.





74



 

 

(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.

(d)         [Reserved.]

(e)         Repayment of Participations.

(i)          At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(i) or (d)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by such L/C Issuer in
its discretion), each Revolving Credit Lender shall pay to the Administrative
Agent for the account of such L/C Issuer its Applicable Revolving Credit
Percentage thereof, on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(f)         Obligations Absolute.  The obligation of the Company to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary or Joint Venture may have at any time
against any beneficiary or any





75



 

 

transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        waiver by such L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Company or any waiver by
such L/C Issuer which does not in fact materially prejudice the Company;

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)        any payment made by such L/C Issuer in respect of an
otherwise  complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;

(vii)      any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

(ix)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any of its Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(g)         Role of L/C Issuers.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be





76



 

 

liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided,  however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(f);  provided,  however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuers
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(h)         Applicability of ISP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, no L/C Issuer shall be responsible to the Company or  any other
Permitted L/C Party for, and no L/C Issuer’s rights and remedies against the
Company or any other Permitted L/C Party shall be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i)         Letter of Credit Fees.  The Company shall pay to the Administrative
Agent for the account of each Revolving Credit Lender, in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (a “Performance Letter
of Credit Fee”) for each Performance Letter of Credit issued under the Revolving
Credit Facility equal to the Applicable Rate for the Performance Letter of
Credit Fees times the Dollar Equivalent of the daily amount available to be
drawn under such Performance Letter of Credit.  The Company shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee (a
“Financial Letter of Credit Fee”, and together with the Performance Letter of
Credit Fees, the “Letter of Credit Fees”) for each Financial Letter of Credit
equal to the Applicable Rate for the Financial Letter of Credit Fees times the
Dollar Equivalent of the daily amount available to be drawn under such Financial
Letter of Credit.  For





77



 

 

purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees owing on Letters of Credit under the Revolving Credit
Facility shall accrue at the Default Rate.

(j)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Company shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum specified in the applicable Fee Letter, or
otherwise agreed with the Company, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the Company
shall pay directly to each L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of each L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(k)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(l)         Letters of Credit Issued for Permitted L/C Parties.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, is for the account of, or the applicant therefor is, a Permitted
L/C Party other than the Company, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the issuance of Letters of
Credit for the account of, or upon the application, of Permitted L/C Parties
other than the Company inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Permitted L/C Parties.

(m)        Additional L/C Issuers.  In addition to Bank of America, BMO, BNP
Paribas and Wells Fargo, the Company may from time to time, with notice to the
Revolving Credit Lenders and the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Credit Lender being so appointed, appoint additional Revolving Credit Lenders to
be L/C Issuers.  Upon the appointment of a Lender as an L/C Issuer hereunder
such Person shall become vested with all of the rights, powers, privileges and
duties of an L/C Issuer hereunder.

(n)         Removal of L/C Issuers.  The Company may at any time remove any
Lender from its role as an L/C Issuer hereunder upon not less than 30 days prior
notice to such L/C Issuer (or such shorter period of time as may be acceptable
to such L/C Issuer); provided that such removed L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit





78



 

 

outstanding as of the effective date of its removal as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Revolving
Credit Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  Without limiting the
foregoing, upon the removal of a Revolving Credit Lender as an L/C Issuer
hereunder, the Company may, or at the request of such removed L/C Issuer the
Company shall use commercially reasonable efforts to, arrange for one or more of
the other L/C Issuers to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such removed L/C Issuer and outstanding
at the time of such removal, or make other arrangements reasonably satisfactory
to the removed L/C Issuer to effectively cause another L/C Issuer to assume the
obligations of the removed L/C Issuer with respect to any such Letters of
Credit.

(o)         Reporting of Letter of Credit Information.  At any time that any
Lender other than the Person serving as the Administrative Agent is an L/C
Issuer, then (i) on the last Business Day of each calendar month, (ii) on each
date that a Letter of Credit is amended, terminated or otherwise expires, (iii)
on each date that an L/C Credit Extension occurs with respect to any Letter of
Credit, and (iv) upon the request of the Administrative Agent, each L/C Issuer
(or, in the case of part (ii), (iii) or (iv), the applicable L/C Issuer) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such L/C Issuer) with respect to each
Letter of Credit issued by such L/C Issuer that is outstanding hereunder.  In
addition, any L/C Issuer that is not the Administrative Agent shall promptly
notify the Administrative Agent of its Letter of Credit Commitment (x) on the
Amendment No. 5 Effective Date (with respect to the L/C Issuers on such date),
(y) on the date such L/C Issuer becomes an L/C Issuer (if after the Amendment
No. 5 Effective Date) and (z) on any date such Letter of Credit Commitment is
increased or decreased (including any termination thereof).  No failure on the
part of any L/C Issuer to provide such information pursuant to this Section
2.03(o) shall limit the obligation of the Company or any applicable Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to this Section 2.03.

2.04      Swing Line Loans.  (a)  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall make loans
in Dollars (each such loan, a “Swing Line Loan”) to a Domestic Borrower from
time to time on any Business Day during the Availability Period for the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided,  however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, (y) such Domestic Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, a Domestic Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.





79



 

 

(b)         Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan
Notice.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Domestic Borrower.

(c)         Refinancing of Swing Line Loans.

(i)         The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Domestic Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.





80



 

 

(iii)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the applicable Domestic Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided,  however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of such Domestic Borrower to
repay Swing Line Loans, together with interest as provided herein.

(d)         Repayment of Participations.

(i)          At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall, severally but not jointly,
pay to the Swing Line Lender its Applicable Revolving Credit Percentage thereof
on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the applicable Overnight Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)         Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit





81



 

 

Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f)         Payments Directly to Swing Line Lender.  The Domestic Borrowers
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

2.05      Prepayments.    (a)  Optional.

(i)         Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans or Revolving Credit Loans in whole or in part, except as provided in
Section 2.05(a)(iii),  without premium or penalty; provided that (A) such notice
shall be substantially in the form of Exhibit K or such other form as may be
reasonably acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company and be received by the Administrative Agent not later
than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, the Facility with respect to which Loans are being
prepaid, the principal repayment installments to which such prepayment is to be
applied and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof as the Company may
direct (and, in the absence of any such direction, ratably to the Term A US
Facility, the Term A CAD Facility, the Term A AUD Facility, and the Term B
Facility and on a pro rata basis across the remaining quarterly principal
installments thereof).  Subject to Section 2.18, each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.  Notwithstanding the foregoing,
if such notice of prepayment indicates that such prepayment is to be funded with
the proceeds of a new debt or equity financing that would result in the
repayment of all Obligations in connection therewith, the termination of the
Loans and Commitments under this Agreement and the release or termination of all
Liens securing the Obligations hereunder (a “New Financing”), such notice of
prepayment may be revoked or delayed if such New Financing is not consummated on
the date specified in such notice; provided that Section 3.05 shall apply to any
such revocation or delay.





82



 

 

(ii)        The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein

(iii)       In the event that, on or prior to the date that is six months after
the Amendment No. 5 Effective Date, a Repricing Transaction occurs, the Company
shall pay to the Administrative Agent (A) in the case of a Repricing Transaction
described in clause (a) of the definition thereof, for the ratable account of
each of the Term B Lenders a prepayment premium of 1.00% of the aggregate
principal amount of the Term B Loans so prepaid, refinanced, substituted or
replaced and (B) in the case of a Repricing Transaction described in clause (b)
of the definition thereof, for the ratable account of each of the Term B Lenders
(including any Non-Consenting Lenders under the Term B Facility) to the
amendment, a fee equal to 1.00% of the aggregate principal amount of the
applicable Term B Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(b)         Mandatory.

(i)         Following the end of each fiscal year of the Company, commencing
with the fiscal year ending September 30, 2018, the Company shall prepay Loans
in an aggregate amount equal to (A) the applicable ECF Prepayment Percentage of
Excess Cash Flow for such fiscal year less (B) the aggregate principal amount of
Term Loans, Incremental Term Loans and (to the extent accompanied by a permanent
reduction of the Aggregate Revolving Credit Commitments in the same amount)
Revolving Loans prepaid pursuant to Section 2.05(a)(i) or, solely with respect
to prepayments made with Net Cash Proceeds resulting from Non-Core Asset
Dispositions, pursuant to Section 2.05(b)(ii), in each case during such fiscal
year or, without duplication, after the end of such fiscal year but prior to the
date on which the prepayment described in this clause (i) is required (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided that if all Term B Loans have been paid in full and the Term B Facility
has been terminated on or prior to the date a prepayment under this clause (i)
would have been required to have been made, no such prepayment shall be required
for such fiscal year or any subsequent fiscal year.  Each prepayment pursuant to
this clause (i) shall be made no later than the date that is five Business Days
after the date on which financial statements are required to be delivered
pursuant to Section 6.01(a) with respect to the fiscal year for which Excess
Cash Flow is being calculated.[Reserved].

(ii)        If the Company or any of its Restricted Subsidiaries Disposes of any
property (other than in the ordinary course of business, and other than any
Disposition of any property permitted by Section 7.05(a),  (b), (c),  (d),  (e),
(g),  (h), (j), (k), (l), (m), (o), (q)(ii) or (or)) which, in any such case,
results in the realization by such Person of Net Cash Proceeds, the Company
shall prepay an aggregate principal amount of Term Loans equal to 100% of the
Net Cash Proceeds received therefrom in excess of $50,000,000 in the aggregate
for the Net Cash Proceeds received from all such Dispositions during the
immediately preceding twelve month period immediately upon receipt thereof by
such Person (such prepayments to be applied as set forth in clauses (v) and
(viii) below); provided that, with respect to any Net Cash Proceeds realized
under a Disposition described in this Section 2.05(b)(ii), at the election of
the Company (as notified by the Company





83



 

 

to the Administrative Agent on or prior to the date of such Disposition), and so
long as no Event of Default shall have occurred and be continuing, the Company
or such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as (A) within 365 days after receipt of
such Net Cash Proceeds, such reinvestment shall have been consummated (or a
definitive agreement to so reinvest shall have been executed), (B) if a
definitive agreement to so reinvest has been executed within such 365-day
period, then such reinvestment shall have been consummated within 180 days after
such 365-day period (in each case, as certified by the Company in writing to the
Administrative Agent), and (C) in the case of Dispositions by AECOM Capital or
any Restricted Subsidiary of AECOM Capital, within two years after receipt of
such Net Cash Proceeds such reinvestment shall have been consummated; and
provided further, that any Net Cash Proceeds not subject to such definitive
agreement or so reinvested shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(ii). Notwithstanding the foregoing,
if the Company or any of its Restricted Subsidiaries realizes any Net Cash
Proceeds resulting from a Non-Core Asset Disposition or the MS Disposition, the
Company shall prepay an aggregate principal amount of Loans equal to 100% of the
Net Cash Proceeds received therefrom no later than three (3) Business Days
following receipt thereof by such Person (such prepayments to be applied as set
forth in clauses (v) and (other than in respect of the MS Disposition) (viii)
below), without regard to the foregoing $50,000,000 threshold or the
reinvestment provisions set forth in this clause (ii).

(iii)       Upon the occurrence of a Recovery Event with respect to the Company
or any of its Restricted Subsidiaries which, in any such case, results in the
realization by such Person of Net Cash Proceeds, the Company shall prepay an
aggregate principal amount of Term Loans equal to 100% of the Net Cash Proceeds
received therefrom in excess of $50,000,000 in the aggregate for the Net Cash
Proceeds received from all such Recovery Events during the immediately preceding
twelve month period immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided that, with respect to any Net Cash Proceeds realized under a Recovery
Event described in this Section 2.05(b)(iii), at the election of the Company (as
notified by the Company to the Administrative Agent within 45 days following the
date of such Recovery Event), and so long as no Event of Default shall have
occurred and be continuing, the Company or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in the replacement or
restoration of any properties or assets in respect of which such Net Cash
Proceeds were paid or operating assets so long as (A) within 365 days after
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(or a definitive agreement to so reinvest shall have been executed), (B) if a
definitive agreement (including, without limitation, a construction agreement)
to so reinvest has been executed within such 365-day period, then such
reinvestment shall have been consummated within 180 days after such 365-day
period (in each case, as certified by the Company in writing to the
Administrative Agent), and (C) in the case of Recovery Events with respect to
AECOM Capital or any Restricted Subsidiary of AECOM Capital, within two years
after receipt of such Net Cash Proceeds such reinvestment shall have been
consummated; and provided further, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iii).

(iv)        Upon the incurrence or issuance by the Company or any of its
Restricted Subsidiaries of any(A) any Permitted Credit Agreement Refinancing
Indebtedness the Company shall prepay an aggregate principal amount of Loans
(and/or replace unused Revolving Credit Commitments) equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the Company
or such Restricted Subsidiary (such prepayments to be applied as





84



 

 

set forth in clause (ix) below) or (B) any other Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to Section
7.02 (other than Section 7.02(s)), the Company shall prepay an aggregate
principal amount of Term Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Company or such Restricted
Subsidiary (such prepayments to be applied as set forth in clausesclause (v) and
(viii) below).

(v)         Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b)(ii),(iii) or (iv)(B) shall be applied,  first, ratably to
each of the Term A US Facility, the Term A CAD Facility, the Term A AUD
Facility, and the Term B Facility to Loans under the Term A US Facility (but
shall not, for the avoidance of doubt, be required to be applied to reduce any
outstanding and undrawn Term A US Commitments) (and, to the extent provided in
the definitive loan documentation thereto, to any Incremental Term Loans or
Incremental Equivalent Debt, ratably (or less than ratably, but in no event
greater than ratably)) and to the principal repayment installments thereof in
direct order of maturity to the next four principal repayment installments of
the applicable Term Facility (and, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.16(a)(v)(A), of any
Incremental Term Loans) and, thereafter,thereof, and thereafter to the remaining
principal repayment installments of the applicable Term Facility (and, to the
extent provided in the definitive loan documentation therefor in accordance with
Section 2.16(a)(v)(A), of any Incremental Term Loans) on a pro rata basis and,
second, to the Revolving Credit Facility (without permanent reduction of the
Revolving Credit Commitments) in the manner set forth in clause (viii) of this
Section 2.05(b).  Notwithstanding the foregoing, each prepayment of Loans made
with Net Cash Proceeds resulting from Dispositions pursuant to Section
2.05(b)(ii) shall be applied, first, ratably to each of the Term A US Facility
and the Term B Facility (and, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.16(a)(v)(A), any Incremental
Term Loans) on a pro rata basis, second, ratably to each of the Term A CAD
Facility and the Term A AUD Facility (and, to the extent provided in the
definitive loan documentation therefor in accordance with Section 2.16(a)(v)(A),
any Incremental Term Loans) on a pro rata basis and, third, to the Revolving
Credit Facility (without permanent reduction of the Revolving Credit
Commitments) in the manner set forth in clause (viii) of this Section 2.05(b),
 provided that notwithstanding anything to the contrary provided herein, no
prepayment of the Revolving Credit Facility shall be required to be made with
any Net Cash Proceeds resulting from the MS Disposition. thereof on a pro rata
basis.  Subject to Section 2.18,  any such prepayments shall be paid to the
Lenders under the applicable Facility in accordance with their respective
Applicable Percentages in respect of the relevant Facilities.

(vi)       If the Administrative Agent notifies the Company at any time that the
Total Revolving Credit Outstandings (that are not Cash Collateralized by the
Company or another Borrower) at such time exceed an amount equal to 105% of the
Aggregate Revolving Credit Commitments then in effect, then, within five
Business Days after receipt of such notice, the Company shall prepay Revolving
Credit Loans and/or Swing Line Loans and/or the Company shall Cash Collateralize
the L/C Obligations under the Revolving Credit Facility in an aggregate amount
sufficient to reduce the Total Revolving Credit Outstandings (that are not Cash
Collateralized by the Company or another Borrower) as of such date of payment to
an amount not to exceed 100% of the Aggregate Revolving Credit Commitments then
in effect; provided,  however, that, subject to the provisions of Section
2.17(a), the Company shall not be required to Cash Collateralize the L/C
Obligations under the Revolving Credit Facility pursuant to this Section
2.05(b)(vi) unless after the prepayment in full of the Revolving Credit Loans
and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Aggregate Revolving Credit Commitments then in effect.  The Administrative Agent
may, at any time and from time to time after the initial deposit





85



 

 

of such Cash Collateral, request that additional Cash Collateral be provided in
order to protect against the results of exchange rate fluctuations.

(vii)      If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Hong Kong
Dollars or New Zealand Dollars at such time exceeds an amount equal to 105% of
the Alternative Currency Sublimit then in effect, then, within five Business
Days after receipt of such notice, the Borrowers shall prepay Revolving Credit
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

(viii)     Except as otherwise provided in Section 2.18, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b),  first, shall
be applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall
be applied ratably to the outstanding Revolving Credit Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations in full.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Company or any other Loan Party) to reimburse the
applicable L/C Issuer or the Revolving Credit Lenders, as applicable.

(ix)       [Reserved.]Notwithstanding the foregoing, in the case of prepayments
made pursuant to Section 2.05(b)(iv) in respect of any Permitted Credit
Agreement Refinancing Indebtedness, such prepayment shall be applied solely to
those applicable Term Loans or Revolving Credit Loans (or unused Revolving
Credit Commitments) with respect to which such Permitted Credit Agreement
Refinancing Indebtedness is being incurred.

(x)         Notwithstanding anything to the contrary contained in Section
2.05(b)(i),  (ii) or (iii), to the extent attributable to a Disposition or
Recovery Event by a Restricted Subsidiary that is a Foreign Subsidiary, or
arising from Excess Cash Flow attributable to a Foreign Subsidiary, no
prepayment (or a portion thereof) required under Section 2.05(b)(i),  (ii) or
(iii) shall be made if such prepayment (or portion thereof), at the time it is
required to be made, is subject to material permissibility restrictions under
applicable Law (including by reason of financial assistance, corporate benefit,
restrictions on upstreaming or transfer of cash intra group and the fiduciary
and statutory duties of the directors of relevant Restricted Subsidiaries),
provided that the Company and its Restricted Subsidiaries shall make
commercially reasonable efforts with respect to such Laws to make such
prepayment (or portion thereof) in accordance therewith (it being understood
that such efforts shall not require (x) any expenditure in excess of a nominal
amount of funds or (y) modifications to the organizational or tax structure of
the Company and its Restricted Subsidiaries to permit such prepayment (or
portion thereof)).  Notwithstanding anything to the contrary contained in this
Section 2.05, to the extent a Restricted Payment or other distribution to the
Company is required (notwithstanding the Loan Parties’ commercially reasonable
efforts to make such mandatory prepayment without making such Restricted Payment
or other payment) in connection with such prepayment (or portion thereof), no
prepayment (or a portion thereof) required under this Section 2.05 shall be made
if either of the Company or any Restricted Subsidiary determines in good faith
that it would incur a liability in respect of Taxes (including any withholding
tax) in connection with making such Restricted Payment or other distribution
which the Company, in its reasonable judgment, deems to be material,  provided
that to the extent the provisions hereof relating to Excess Cash Flow of Foreign
Subsidiaries apply, but the amount of the total Excess Cash Flow attributable to
the Company and its Domestic Subsidiaries then exceeds the prepayment then
required to be made under Section 2.05(b)(ii) or (iii) (in each case, solely for





86



 

 

this purpose, determined without regard to this Section 2.05(b)(x)), then
(subject to the first sentence of this Section 2.05(b)(x))), the entire
prepayment then required under such Section 2.05(b)(ii) or (iii) shall be
required to be made, without reduction pursuant to this
sentence.  Notwithstanding anything in the preceding two sentences to the
contrary, in the event the limitations or restrictions described therein cease
to apply to any prepayment (or portion thereof) required under Section 2.05(b),
the Company shall make such prepayment in an amount equal to the lesser of (1)
the amount of such prepayment previously required to have been made without
having given effect to such limitations or restrictions and (2) the amount of
cash and Cash Equivalents on hand at such time, in each case, less the amount by
which the Net Cash Proceeds resulting from the applicable Disposition were
previously used for the permanent repayment of Indebtedness (including any
reductions in commitments related thereto).

2.06      Termination or Reduction of Commitments.

(a)         Optional.  The Company may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Financial Letter of Credit Sublimit
or the Swing Line Sublimit or from time to time permanently reduce the Revolving
Credit Facility, the Financial Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Financial Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations with respect to
Financial Letters of Credit not fully Cash Collateralized hereunder would exceed
the Financial Letter of Credit Sublimit, (C) the Swing Line Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit, and
(iv) if, after giving effect to any reduction or termination of the Aggregate
Revolving Credit Commitments, the Alternative Currency Sublimit, the Financial
Letter of Credit Sublimit, the Designated Borrower Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction provided in this Section.  The amount of any such
reduction shall not be applied to the Alternative Currency Sublimit, the
Financial Letter of Credit Sublimit or the Designated Borrower Sublimit unless
otherwise specified by the Company.  Any reduction of any Commitments hereunder
shall be applied to the applicable Commitment of each applicable Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of any applicable Facility or Commitments shall be paid
on the effective date of such termination.  To the extent practicable, each
partial reduction in the Financial Letter of Credit Sublimit shall be allocated
ratably among the L/C Issuers in accordance with their respective Letter of
Credit Commitments with respect to Financial Letters of Credit (or as otherwise
agreed among the Company and the L/C Issuers).  Notwithstanding the foregoing,
if any such notice of complete termination indicates that such termination is to
be funded with the proceeds of a New Financing, such notice of complete
termination may be revoked or delayed if such New Financing is not consummated
on the date specified in such notice.  In addition, the Company may, upon notice
to the Administrative Agent as set forth above, from time to time terminate or
permanently reduce the unused portion of the Term A US Commitments.

(b)         Mandatory.  The unused (i) Term A US Commitments shall automatically
terminate on the date of the advance (or continuation) of any portion of the
Term A US Facility pursuant to Section 2.01(a), (ii) Term A AUD Commitments
shall automatically terminate on the date of the advance of any portion of





87



 

 

the Term A AUD Facility pursuant to Section 2.01(d), (iii) Term A CAD
Commitments shall automatically terminate on the date of the advance of any
portion of the Term A CAD Facility pursuant to Section 2.01(e) and (iv) Term B
Commitments shall automatically terminate on the date of the advance of any
portion of the Term B Facility pursuant to Section 2.01(b).  upon the
termination of the Availability Period for the Term A US Facility.

2.07      Repayment of Loans.  (a)  Term A US Loans.  The Company shall repay to
the Term A US Lenders the aggregate principal amount of all Term A US Loans in
quarterly principal installments equal to 1.25%(i) 0.625% for the first eight
payment dates and (ii) 1.250% for each payment date thereafter, in each case, of
the aggregate principal amount of the Term A US Loans actually made (or
continued) (subject to adjustment for any applicable Incremental Term A US Loan)
pursuant to Section 2.01(a) (which principal amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.052.05, and shall be subject to adjustment for
any applicable Incremental Increase of the Term A US Facility) on the last
Business Day of each March, June, September and December (commencing on the last
Business Day of the fiscal quarter ending June 30, 2018first full fiscal quarter
after the fiscal quarter of the Company in which the Availability Period with
respect to the Term A US Facility terminates); provided,  however, that the
final principal repayment installment of the Term A US Loans shall be repaid on
the Maturity Date for the Term A US Loan Facility and in any event shall be in
an amount equal to the aggregate principal amount of all Term A US Loans
outstanding on such date.

(b)         Term A AUD Loans.  The Australian Borrower shall repay to the Term A
AUD Lenders the aggregate principal amount of all Term A AUD Loans in quarterly
principal installments equal to 1.25% of the aggregate principal amount of the
Term A AUD Loans actually made (subject to adjustment for any applicable
Incremental Term A AUD Loan) pursuant to Section 2.01(d) (which principal
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) on the last
Business Day of each March, June, September and December (commencing on the last
Business Day of the fiscal quarter ending June 30, 2018); provided,  however,
that the final principal repayment installment of the Term A AUD Loans shall be
repaid on the Maturity Date for the Term A AUD Loan Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term A AUD
Loans outstanding on such date.[Reserved.]

(c)         Term A CAD Loans.  The Canadian Borrower shall repay to the Term A
CAD Lenders the aggregate principal amount of all Term A CAD Loans in quarterly
principal installments equal to 1.25% of the aggregate principal amount of the
Term A CAD Loans actually made (subject to adjustment for any applicable
Incremental Term A CAD Loan) pursuant to Section 2.01(e) (which principal
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) on the last
Business Day of each March, June, September and December (commencing on the last
Business Day of the fiscal quarter ending June 30, 2018); provided,  however,
that the final principal repayment installment of the Term A CAD Loans shall be
repaid on the Maturity Date for the Term A CAD Loan Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term A CAD
Loans outstanding on such date.[Reserved.]

(d)         Term B Loans.  The Company shall repay to the Term B Lenders the
aggregate principal amount of all Term B Loans in quarterly principal
installments equal to 0.25% of the initial aggregate principal amount of the
Term B Loans on the Amendment No. 5 Effective Date, subject to adjustment for
any applicable Incremental Term Loan (which principal amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05), on the last Business Day of each March,
June, September and December (commencing on the last Business Day of the fiscal
quarter ending June 30, 2018); provided,  however, that the final principal
repayment installment of





88



 

 

the Term B Loans shall be repaid on the Maturity Date for the Term B Loan
Facility and in any event shall be in an amount equal to the aggregate principal
amount of all Term B Loans outstanding on such date.[Reserved.]

(e)         Revolving Credit Loans.  Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

(f)         Swing Line Loans.  The Company shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

2.08      Interest.  (a)  Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b)

(i)         If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)        If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Term A US Lenders (in the case
of the Term A US Facility), the Required Term A AUD Lenders (in the case of the
Term A AUD Facility), the Required Term A CAD Lenders (in the case of the Term A
CAD Facility), the Required Term B Lenders (in the case of the Term B Facility)
and/or the Required Revolving Lenders (in the case of the Revolving Credit
Facility), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii)       Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)         For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a





89



 

 

yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09      Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):

(a)         Commitment Fees.

(i)         The Company shall pay to the Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee (the “Revolver Commitment Fee”) in Dollars equal to
the Applicable Rate with respect to the “Revolver Commitment Fee” (as specified
in the definition of “Applicable Rate”) times the actual daily amount by which
the Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations under
the Revolving Credit Facility, subject to adjustment as provided in Section
2.18.  For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards or considered usage of the Aggregate Revolving
Credit Commitments for purposes of determining the Revolver Commitment Fee.  The
Revolver Commitment Fee shall accrue at all times during the relevant
Availability Period for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility.  The Revolver Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(ii)        The Company shall pay to the Administrative Agent for the account of
each Term A US Lender in accordance with its Term A US Commitment, a commitment
fee (the “Term A US Commitment Fee”) in Dollars equal to 0.25% per annum times
the actual daily unused portion of the Term A US Commitment of such Lender.  The
Term A US Commitment Fee shall accrue at all times during the Availability
Period for the Term A US Facility including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable on each
Term A US Facility Draw Date and the date of termination of the Availability
Period for the Term A US Facility.

(b)         Other Fees.  The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.10      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a)         All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All computations of interest for Eurocurrency Rate Loans at the CDOR
Rate or BBSY shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis





90



 

 

of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies (other than Canadian Dollars) as to which market
practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.  With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

(b)         If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii),  2.03(i) or
2.08(b) or under Article VIII.  The Company’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

2.11      Evidence of Debt.  (a)  The Credit Extensions made by each Lender and
each L/C Issuer shall be evidenced by one or more accounts or records maintained
by such Lender or L/C Issuer and by the Administrative Agent in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender or L/C Issuer shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders and/or the L/C Issuers
to or for the account of the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records.  Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b)         In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.





91



 

 

2.12      Payments Generally; Administrative Agent’s Clawback.  (a) 
General.  All payments to be made by the Borrowers shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)         Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.





92



 

 

(i)         Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or such L/C Issuer, as
the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).

(e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(f)         Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.13      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at





93



 

 

face value) participations in the applicable Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)        the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender and amounts paid in connection
with or after giving effect to the final paragraph of Section 10.01), (B) the
application of Cash Collateral provided for in Section 2.17, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to the
Company or any Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers and Loan Parties rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrowers and Loan Parties in the amount of such participation.

2.14      Designation of Unrestricted and Restricted Subsidiaries.

(a)         At any time after the Closing Date and upon written notice to the
Administrative Agent, the Company may designate any Restricted Subsidiary of the
Company (along with all Subsidiaries of such Restricted Subsidiary) as an
“Unrestricted Subsidiary”; provided that (i) both before and after giving effect
to such designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Company and its
Restricted Subsidiaries shall be in pro forma compliance with each of the
covenants in Section 7.11 as of the last day of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01 (or,
if prior to any such delivery, as of the date of the financial statements
described in Section 5.05(b)), (iii) once designated as an Unrestricted
Subsidiary, the Company may re-designate such Subsidiary as a “Restricted
Subsidiary” pursuant to Section 2.14(b), but, thereafter, the Company shall not
re-designate such Subsidiary as an “Unrestricted Subsidiary” pursuant to this
Section 2.14(a) and (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary or continue as an Unrestricted Subsidiary (A) if it is a “Restricted
Subsidiary” for the purpose of the indenture governing the New Notes or any
other Indebtedness of the Company or any other Loan Party in a stated principal
amount in excess of the Threshold Amount or (B) unless each of its direct and
indirect Subsidiaries is also designated an Unrestricted Subsidiary pursuant to
this Section 2.14(a).  The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Company
or a Restricted Subsidiary therein at the date of designation in an amount equal
to the fair market value of the Company’s or its Restricted Subsidiary’s (as
applicable) investment therein and such Investment must at such time be
permitted under Section 7.03(j).

(b)         At any time after the Closing Date and upon written notice to the
Administrative Agent, the Company may re-designate any Unrestricted Subsidiary
as a “Restricted Subsidiary”; provided that (i)





94



 

 

no Subsidiary holding or owning Equity Interests in such re-designated
Restricted Subsidiary shall be an Unrestricted Subsidiary (unless also being
re-designated at such time), (ii) both before and after giving effect to such
designation, no Event of Default shall have occurred and be continuing and (iii)
after giving effect to such designation, the Company and its Restricted
Subsidiaries shall be in pro forma compliance with each of the covenants in
Section 7.11 as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01 (or, if
prior to any such delivery, as of the date of the financial statements described
in Section 5.05(b)).  The re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such re-designated
Restricted Subsidiary existing at such time and (ii) a return on any Investment
by the Company or other applicable Restricted Subsidiary in such re-designated
Restricted Subsidiary in an amount equal to the fair market value at the date of
such designation of the Company’s or its Restricted Subsidiary’s (as applicable)
Investment in such re-designated Restricted Subsidiary.

(c)         Any designation of a Subsidiary as an Unrestricted Subsidiary or a
Restricted Subsidiary shall be deemed a representation and warranty by the
Company that each of the requirements in Section 2.14(a) or Section 2.14(b), as
applicable, are satisfied in all respects.

2.15      Designated Borrowers.

(a)         The Subsidiaries of the Company that are signatories to this
Agreement on the Closing Date shall be deemed to be Designated Borrowers.

(b)         The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Credit Lender) a duly executed notice and agreement in substantially
the form of Exhibit H (a “Designated Borrower Request and Assumption
Agreement”).  The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to Revolving Credit Facility the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Revolving Lenders in their sole discretion (or as may be reasonably
required by any Revolving Credit Lender to allow it to comply with the Act with
respect to such Applicant Borrower), and Notes signed by such new Borrowers to
the extent any Revolving Credit Lenders so require.  Any Applicant Borrower that
is located in a jurisdiction that is not an Approved Jurisdiction must be
approved as a Designated Borrower by the Administrative Agent and all of the
Revolving Credit Lenders.  If an Applicant Borrower is located in an Approved
Jurisdiction or if the Administrative Agent and all of the Revolving Credit
Lenders in the exercise of their reasonable discretion agree that an Applicant
Borrower not located in an Approved Jurisdiction may be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Revolving Credit Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Credit Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of





95



 

 

this Agreement; provided that no Loan Notice or Letter of Credit Application may
be submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

(c)         The Company shall be liable for all Obligations of the Designated
Borrowers (irrespective of whether such Designated Borrowers are Domestic
Subsidiaries or Foreign Subsidiaries) pursuant to the Guaranty.  The Obligations
of the Company and each Designated Borrower that is a Domestic Subsidiary and
not a Foreign Holding Company shall be joint and several in nature.  The
Obligations of all Designated Borrowers that are Foreign Holding Companies or
Foreign Subsidiaries shall be several in nature.

(d)         Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

(e)         The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

2.16      Increase in Commitments.

(a)         Request for Increase.  The Company may, from time to time, request
by notice to the Administrative Agent (i) an increase in the Revolving Credit
Facility (each, a “Revolving Credit Increase”), (ii) an increase in the Term A
US Facility (each, a “Term A US Loan Increase”), (iii) an increase in the Term A
CAD Facility (each, a “Term A CAD Loan Increase”), (iv) an increase in the Term
A AUD Facility (each, a “Term A AUD Loan Increase”), (v) an increase in the Term
B Loan Facility (each, a “Term B Loan Increase”; each Term A US Loan Increase,
Term A CAD Loan Increase, Term A AUD Loan Increase and Term B Loan Increase,
collectively, referred to as the “Term Loan Increases”), (vi) one or more term
A; each Revolving Credit Increase and Term A US Loan Increase, an “Incremental
Facility”), or (iii) one or more term loan tranches to be made available to the
Company or (to the extent and on conditions (including, as applicable,
satisfaction of KYC requirements) agreed by the Lenders providing such term A
 loan tranche) a wholly-owned direct or indirect Restricted Subsidiary of the
Company (each, an “Incremental Term A US Loan”), (vii) one or more term A loan
tranches to be made available to the Canadian Borrower (each, an “Incremental
Term A CAD Loan”), (viii) one or more term A loan tranches to be made available
to the Australian Borrower (each, an “Incremental Term A AUD Loan”), or (ix) one
or more term B loan tranches to be made available to the Company or (to the
extent and on conditions (including, as applicable, satisfaction of KYC
requirements) agreed by the Lenders providing such term B loan tranche) a
wholly-owned direct or indirect Restricted Subsidiary of the Company (each, an
“Incremental Term B Loan”; each Incremental Term A US Loan, Incremental Term A
CAD Loan, Incremental Term A AUD Loan and





96



 

 

Incremental Term B Loan, collectively, referred to as the “Incremental Term
LoansLoan”; each Incremental Term Loan, each Revolving Credit Increase and each
Term A US Loan Increase, collectively, referred to as the “Incremental
Increases”); provided that (i) the principal amount for all such Incremental
Increases, together with the aggregate principal amount of all Incremental
Equivalent Debt incurred pursuant to Section 7.02(r), shall not exceed the
Maximum Increase Amount; (ii) any such request for an Incremental Increase shall
be in a minimum amount of $50,000,000 (or a lesser amount in the event such
amount represents all remaining availability under this Section) and no more
than five Incremental Increases may be effectuated during the term of this
Agreement; (iii) no Revolving Credit Increase shall (A) be effectuatedincrease
the Letter of Credit Commitment of any L/C Issuer without the consent of such
L/C Issuer, (B) increase the Financial Letter of Credit Sublimit without the
consent of each applicable L/C Issuer that is a Revolving Credit Lender (or, if
such increase applies only to certain L/C Issuers pursuant to their agreement,
such L/C Issuers), (BL/C Issuer, (C) increase the Swing Line Sublimit without
the consent of the Swing Line Lender, (CD) increase the Designated Borrower
Sublimit without the consent of the Required Revolving Lenders, or (DE) increase
the Alternative Currency Sublimit without the consent of the Required Revolving
Lenders; (iv) [reserved]; (v) no Incremental Term Loan shall mature earlier than
the Maturity Date for the Term B LoanA US Facility then in effect or have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Term B LoanA US Facility; provided that, at the option
of the Company, (x) up to $500,000,000200,000,000 of principal amount of
Incremental Term A US Loans, Incremental Term A CAD Loans and Incremental Term A
AUD LoansEquivalent Debt, in the aggregate, may have a maturity date earlier
than, and a weighted average life to maturity shorter than the remaining
weighted average life to maturity of the Term B Facility so long as the final
maturity date thereof is no earlier than the Maturity Date of, and the weighted
average life to maturity thereof is no shorter than the remaining weighted
average life to maturity of, the Term A US Facility, Term A CAD Facility or Term
A AUD Facility, as applicable; (viA US Facility and (y) this clause (iv) shall
not apply to any Permitted Bridge Indebtedness; (v) each Incremental Term Loan
shall (A) rank pari passu or junior in right of payment, prepayment, voting
and/or  security with the Term Loans, including sharing in mandatory prepayments
under Section 2.05(b) pro rata with the Term Loans (unless agreed to be paid
after the Term Loans by the Lenders providing such Incremental Term Loan, and
except for the addition of an “excess cash flow” prepayment solely for the
benefit of any Incremental Term Loan (and any subsequent Incremental Term Loan)
as provided below) (and any Incremental Term Loans that are junior in right of
payment and/or security shall have customary second lien, prepayment, standstill
and other provisions reasonably acceptable to the Administrative Agent and the
Company, and shall only share in applicable mandatory prepayments on a junior
basis to any Term Loans or Incremental Term Loans that are senior in right of
payment and/or security to such Incremental Term Loans) and (B) shall have an
Applicable Rate or pricing grid as determined by the Lenders providing such
Incremental Term Loans and the Company;  provided that, if the Applicable Rate
in respect of any Incremental Term B Loan or Term B Loan Increase exceeds the
Applicable Rate then in effect for the Term B Facility by more than 0.50% for
each Type of Loan, then the Applicable Rate for the Term B Facility shall be
increased so that the Applicable Rate in respect of the Term B Facility for each
Type of Loan is equal to the Applicable Rate for the Incremental Term B Loan or
Term B Loan Increase for each Type of Loan minus 0.50%; provided,  further,
solely for the purposes of this Section 2.16(a), in determining the Applicable
Rate(s) applicable to each Incremental Term B Loan or Term B Loan Increase and
the Applicable Rate(s) for the applicable Term B Facility, (1) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Company to the Lenders under such Incremental
Term B Loan, Term B Loan Increase or the Term B Facility in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity), (2) the effects of any and all LIBOR
floors shall be included and (3) customary arrangement or commitment fees
payable to the Arrangers (or their respective affiliates) in connection with the
Term B Facility or to one or more arrangers (or their affiliates) of any
Incremental Term B Loan or Term B Loan Increase shall be excluded; (vii) except
as provided above, all





97



 

 

other terms and conditions applicable to any Incremental Term Loan, to the
extent not consistent with the terms and conditions applicable to the applicable
Term LoanA US Facility, shall be reasonably satisfactory to the Administrative
Agent, the applicable (it being understood for the avoidance of doubt that, any
Incremental Term Loan may add “most favored nation” pricing protection with
respect to future Incremental Term Loans, any mandatory prepayments, which,
other than an “excess cash flow” mandatory prepayment, shall be shared no more
than ratably with the Term A US Loans, maturity and weighted-average life
limitations for other Incremental Term Loans and other customary provisions, as
agreed by the Company and the Lenders providing such Incremental Term Loans and
the CompanyLoan); and (viii) each Incremental Increase shall constitute
Obligations hereunder and, except as provided above with respect to any
Incremental Term Loan that is junior in right of payment, prepayment, voting
and/or security, shall be secured and guaranteed and secured pursuant to the
Guaranty and the Collateral Documents on a pari passu basis with the other
Obligations hereunder.  For the avoidance of doubt, any Incremental Increase
that is secured by the Collateral shall be unsecured upon the occurrence of a
Collateral Release Event.

(b)         Process for Increase.  Incremental Increases may be (but shall not
be required to be) provided by any existing Lender, in each case on terms
permitted in this Section 2.16 and otherwise on terms reasonably acceptable to
the Company and the Administrative Agent, or by any Additional Lender pursuant
to a customary joinder agreement in form and substance reasonably satisfactory
to the Administrative Agent; provided that (i) the Administrative Agent shall
have consented (in each case, such consent not to be unreasonably withheld,
delayed or conditioned) to each proposed Additional Lender providing such
Incremental Increase to the extent the Administrative Agent would be required to
consent to an assignment to such Additional Lender pursuant to Section
10.06(b)(ii) and (ii) in the case of any Revolving Credit Increase, each L/C
Issuer under the Revolving Credit Facility (but only to the extent of an
increase in either the Letter of Credit Commitment of such L/C Issuer or the
Financial Letter of Credit Sublimit) and the Swing Line Lender shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each such Lender or proposed Additional Lender providing such
Revolving Credit Increase if such consent by the L/C Issuers or the Swing Line
Lender, as the case may be, would be required under Section 10.06(b) for an
assignment of Revolving Credit Loans or Revolving Credit Commitments to such
Lender or proposed Additional Lender; provided further that the Company shall
not be required to offer or accept commitments from existing Lenders for any
Incremental Increase.  No Lender shall have any obligation to increase its
Revolving Credit Commitment, or its Commitment or Loans under the Term A US
Facility, its Commitment or Loans under the Term A CAD Facility, its Commitment
or Loans under the Term A AUD Facility or its Commitment or Loans under the Term
B Facility, or participate in any Incremental Term Loan, as the case may be (and
any existing Lender that fails to respond to any request for an increase or an
incremental loan within the requested time shall be deemed to have declined to
provide any such increase or incremental loan), and no consent of any Lender,
other than the Lenders agreeing to provide any portion of an Incremental
Increase, shall be required to effectuate such Incremental Increase.

(c)         Effective Date and Allocations.  The Administrative Agent and the
Company shall determine the effective date of any Incremental Increase (the
“Increase Effective Date”).  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such Incremental Increase and
the Increase Effective Date.

(d)         Conditions to Effectiveness of Increase.

(i)          As a condition precedent to each Incremental Increase, each
Borrower shall deliver to the Administrative Agent a certificate of such
Borrower and, if reasonably determined by the Administrative Agent to be
necessary or desirable under applicable Law with respect to the





98



 

 

Guaranty of a Guarantor, of each such Guarantor, dated as of the Increase
Effective Date, signed by a Responsible Officer of such Borrower or Guarantor
and (i) certifying and attaching the resolutions adopted by such Borrower or
Guarantor approving or consenting to such Incremental Increase (which, with
respect to any such Loan Party, may, if applicable, be the resolutions entered
into by such Loan Party in connection with the incurrence of the Obligations on
the Closing Date) and (ii) certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of the Increase
Effective Date (or instead, in the case of an LCT Election, as of the LCT Test
Date, subject to any additional representations and warranties, if any, required
by the lenders providing the Incremental Increase as of the Increase Effective
Date), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this Section
2.16, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01;  provided
that in the case of any Incremental Increase the proceeds of which are to be
used to finance an Investment permitted hereunder or a Permitted Acquisition
subject to customary “funds certain provisions”, to the extent agreed by the
Lenders providing such Incremental Increase, the representations and warranties
the accuracy of which are a condition to the funding of such Incremental
Increase shall be limited to (1) the Specified Representations (or such other
formulation thereof as may be agreed by the lenders providing such Incremental
Increase), and (2) those representations of the acquired company in the
applicable acquisition agreement that are material to the interests of the
lenders under the Incremental Increase and if breached would give the Company
(or applicable Restricted Subsidiary) the right to terminate or refuse to close
under the applicable acquisition agreement; (B) no Default or Event of Default
shall exist and be continuing;  provided that in the case of any Incremental
Increase the proceeds of which are to be used to finance an Investment permitted
hereunder or a Permitted Acquisition subject to customary “funds certain
provisions”, to the extent agreed by the lenders providing such Incremental
Increase, such “no default” condition to the funding of such Incremental
Increase shall be limited to (1) at the time of the execution and delivery of
the purchase agreement related to such Investment or Permitted Acquisition, no
Event of Default shall have occurred and be continuing or shall occur as a
result thereof and (2) upon the effectiveness of any Incremental Increase and
the making of any Loan thereunder on the date of such Incremental Increase,
immediately before or after the Increase Effective Date (or instead, in the case
of an LCT Election, as of the LCT Test Date, and in which case no Specified
Default shall have occurredexist and be continuing or shall occur as a result
thereofimmediately before or after the Increase Effective Date); and (C) the
Company and its Restricted Subsidiaries shall be in pro forma compliance with
each of the financial covenants contained in Section 7.11;  provided that in the
case of any Incremental Increase the proceeds of which are to be used to finance
an Investment permitted hereunder or a Permitted Acquisition subject to
customary “funds certain provisions”, to the extent agreed by the lenders
providing as of the last day of the most recent fiscal quarter ended prior to
the Increase Effective Date (or instead, in the case of an LCT Election, prior
to the LCT Test Date) for which financial statements have been delivered
pursuant to Section 6.01, after giving effect to such Incremental Increase,
there shall be no condition related to the financial covenants contained in
Section 7.11 (other than, to the extent applicable, the incurrence test with
respect thereto contained in the definition of Maximum Increase Amount).    and
the use of proceeds thereof.





99



 

 

(ii)        To the extent that any Incremental Increase shall take the form of
an Incremental Term Loan, this Agreement shall be amended in connection with the
effectuation of such Incremental Term Loan (without the need to obtain the
consent of any Lender or any L/C Issuer other than the Lenders providing such
Incremental Term Loans), in form and substance reasonably satisfactory to the
Administrative Agent and the Company, to include such terms as are customary for
a term loan commitment, including mandatory prepayments, assignments and voting
provisions, and, to the extent applicable, to treat any Restricted Subsidiary to
be the borrower under an Incremental Term Loan as a “Borrower” for such purposes
under this Agreement (but not a “Designated Borrower” unless such Restricted
Subsidiary has separately satisfied the conditions therefor in Section 2.15);
provided that the covenants, defaults and similar non-economic provisions
applicable to any Incremental Term Loan, taken as a whole, (x) shall be no more
restrictive than the corresponding terms set forth in the then existing Loan
Documents without the express written consent of the Administrative Agent,
except to the extent necessary to provide for additional or different covenants
or other terms applicable only during the period after the latest Maturity Date
of each other then existing Facility and (y) shall not contravene any of the
terms of the then existing Loan Documents; provided further that for the
avoidance of doubt, provisions related to Incremental Equivalent Debt, to the
extent affected by such Incremental Increase (including provisions related to
maturity and weighted average life to maturity), may be amended pursuant to such
amendment.

(iii)       Each Revolving Credit Increase shall have the same terms as the
outstanding Revolving Credit Loans and be part of the existing revolving credit
facilities hereunder.  Upon each Revolving Credit Increase (x) each Lender
having a Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Credit Increase (each, a “Revolving Credit
Increase Lender”) in respect of such increase, and each such Revolving Credit
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit under the Revolving Credit Facility and Swing Line
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (i)
participations hereunder in such Letters of Credit and (ii) participations
hereunder in Swing Line Loans, will, in each case, equal each Revolving Credit
Lender’s Applicable Revolving Credit Percentage (after giving effect to such
increase in the Revolving Credit Facility) and (y) if, on the date of such
increase there are any Revolving Credit Loans outstanding, the Lenders shall
make such payments among themselves as the Administrative Agent may reasonably
request to the extent necessary to keep the outstanding Revolving Credit Loans
ratable with any revised Applicable Revolving Credit Percentages arising from
such Revolving Credit Increase, and the Company shall pay to the applicable
Lenders any amounts required to be paid pursuant to Section 3.05 in connection
with such payments among the Lenders as if such payments were effected by
prepayments of Revolving Credit Loans.

(iv)       [Reserved.]

(iv)       (v) Each Term A US Loan Increase mayshall be part of the existing
Term A US Loan Facility, the existing Term A AUD Loan Facility, the existing
Term A CAD Loan Facility or the existing Term B Loan Facility, as applicable,
and shall have the same terms (except for pricing, including interest rate
margins, upfront fees, other fees, interest periods and original issue discount,
which in the event of a Term B Loan Increase shall be subject to the pricing
limitations set forth in Section 2.16(a)) as the outstanding Term A US Loans,
Term A AUD Loans, Term A CAD Loans





100



 

 

or Term B Loans, as applicable;  provided that, as of the Increase Effective
Date with respect to any Term A US Loan Increase, the amortization schedule set
forth in Section 2.07(a),  (b),  (c) or (d), as applicable, shall be amended to
increase the then-remaining unpaid installments of principal by an aggregate
amount equal to the additional Term Loans being made on such date, such
aggregate amount to be applied to increase such installments ratably in
accordance with the amounts in effect immediately prior to the Increase
Effective Date.  Such amendment may be signed by the Administrative Agent on
behalf of the Lenders.

(v)         In order to give effect to any Incremental Increase, the
Administrative Agent, the Company and the Lenders providing such Incremental
Increase shall, without the consent of any other Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.16 and each of the parties
hereto hereby consents to the transactions contemplated by this Section 2.16.

(e)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

2.17      Cash Collateral.

(a)         Certain Credit Support Events.  If (i) an L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(a)(iii), or (iv)
there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or such L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18 (a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  Additionally, if the Administrative Agent
notifies the Company at any time that (A) the Outstanding Amount of all L/C
Obligations with respect to Financial Letters of Credit at such time exceeds
105% of the Financial Letter of Credit Sublimit then in effect or (B) the
Outstanding Amount of all L/C Obligations with respect to Financial Letters of
Credit and Performance Letters of Credit issued under the Revolving Credit
Facility at such time exceeds 105% of the Revolving Credit Facility then in
effect, then, in each case, within two Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations with respect to Financial Letters of
Credit exceeds the Financial Letter of Credit Sublimit or the amount by which
the Outstanding Amount of all L/C Obligations with respect to Financial Letters
of Credit and Performance Letters of Credit issued under the Revolving Credit
Facility exceeds the Revolving Credit Facility, as applicable.

(b)         Grant of Security Interest.  The Company, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest (subject to Permitted Liens in favor of the
depository institutions in which such Cash Collateral is held) in all such cash,
deposit accounts and all balances therein, and all other property so provided as
Cash Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of





101



 

 

such Cash Collateral is less than the Minimum Collateral Amount, the Company
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03,  2.04,  2.05,  2.18 or 8.02 in respect of Letters of Credit or
Swing Line Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.18      Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01 and in the definition of
“Required Lenders”, “Required Revolving Lenders”, and/or “Required Term A US
Lenders”, “Required Term B Lenders”, “Required Term A CAD Lenders” and “Required
Term A AUD Lenders”, as applicable.

(ii)        Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the L/C Issuers or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize each L/C





102



 

 

Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.17;  fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Credit Lender, Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17;  sixth, in the case of a Defaulting Lender under any
Facility, to the payment of any amounts owing to the other Lenders under such
Facility (in the case of the Revolving Credit Facility, including the L/C
Issuers or Swing Line Lender) as a result of any judgment of a court of
competent jurisdiction obtained by any Lender under such Facility (in the case
of the Revolving Credit Facility, including the L/C Issuers or Swing Line
Lender) against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis (and ratably among all applicable Facilities
computed in accordance with the Defaulting Lenders’ respective funding
deficiencies) prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender under the applicable Facility until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.18(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)       Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Company
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender that is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.17.





103



 

 

(C)        With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Company shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)       Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Revolving Credit Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) no Default shall
have occurred and be continuing at the time such Lender becomes a Defaulting
Lender and (y) such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  Subject to Section 10.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)         Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.

(b)         Defaulting Lender Cure.  If the Company, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided,  further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.19      Permitted Refinancing Amendment.

(a)         Permitted Refinancing Amendment.  At any time after the Amendment
No. 8 Effective Date, the Company may obtain, from any Lender or any Permitted
Refinancing Lender, Permitted Credit





104



 

 

Agreement Refinancing Indebtedness permitted by Section 7.02(s) in respect of
all or any portion of the Loans or Commitments then outstanding under this
Agreement, in the form of Permitted Refinancing Loans or Permitted Refinancing
Commitments, in each case pursuant to a Permitted Refinancing Amendment;
provided, notwithstanding anything to the contrary in this Section 2.19 or
otherwise, (i) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Permitted Refinancing Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Permitted Refinancing Revolving Credit Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (iii) below)) of Loans with respect to Permitted
Refinancing Revolving Credit Commitments after the date of obtaining any
Permitted Refinancing Revolving Credit Commitments shall be made on a pro rata
basis with all Revolving Credit Commitments outstanding at such time, (ii) all
Swing Line Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments, (iii) assignments and participations of Permitted
Refinancing Revolving Credit Commitments and Permitted Refinancing Revolving
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans and (iv)
the Permitted Refinancing Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Term Loans hereunder, as specified in the applicable Permitted
Refinancing Amendment, and voluntary prepayments of Term Loans may be allocated
at the Company’s discretion as among any Permitted Refinancing Term Loans and
Term Loans in any manner whatsoever (except to the extent otherwise provided in
the applicable Permitted Refinancing Amendment).

(b)         Terms, Etc.  The terms, provisions and documentation of any
Permitted Refinancing Loans and Permitted Refinancing Commitments shall be
subject to the limitations set forth in the definition of “Permitted Credit
Agreement Refinancing Indebtedness”.

(c)         Minimum Amounts.  Each issuance of Permitted Credit Agreement
Refinancing Indebtedness under Section 2.19(a) shall be in an aggregate
principal amount that is not less than $10,000,000, and an integral multiple of
$1,000,000 in excess thereof.

(d)         Conditions Precedent.  The effectiveness of any Permitted
Refinancing Amendment shall be subject to the conditions required by the Lenders
providing the Permitted Credit Agreement Refinancing Indebtedness pursuant to
such Permitted Refinancing Amendment.

(e)         Effectiveness.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Permitted Refinancing Amendment.  Each of
the parties hereto hereby agrees that, upon the effectiveness of any Permitted
Refinancing Amendment, this Agreement shall be amended as set forth in such
Permitted Refinancing Amendment.

(f)         Necessary Amendments.  Any Permitted Refinancing Amendment may,
without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.19 (including any amendments necessary to treat
the Loans and Commitments subject thereto as Permitted Refinancing Loans and/or
Permitted Refinancing Commitments) and each of the parties hereto hereby
consents to the transactions contemplated by this Section 2.19 (including, for
the avoidance of doubt, payment of interest, fees or premium in respect of any
Permitted Credit Agreement Refinancing Indebtedness on such terms as may be set
forth in the relevant Permitted Refinancing Amendment in accordance with this
Section 2.19).





105



 

 

(g)         Collateral Release Period.  Notwithstanding anything to the contrary
contained herein, any Permitted Credit Agreement Refinancing Indebtedness
incurred, assumed or existing during a Collateral Release Period shall be
unsecured and shall not include provisions requiring the securing of such
Indebtedness except upon the occurrence of a Collateral Reinstatement Event, and
only after (or substantially simultaneously with) the grant of Liens securing
the Obligations, and subject to an Acceptable Intercreditor Agreement.

(h)         Conflicting Provisions.  This Section 2.19 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01      Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.

(i)          Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii)        If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the applicable Loan Party shall pay such additional amounts as are
necessary so that after any such required withholding or the making of all such
required deductions (including such deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii)       If any Loan Party or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the applicable Loan Party shall pay such additional amounts
as are necessary so that after any such required withholding or the making of
all such required deductions (including such deductions applicable to additional
sums





106



 

 

payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)         Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c)         Tax Indemnifications.  (i)  Each of the Loan Parties shall, and does
hereby, jointly and severally (other than any Loan Party that is a Foreign
Holding Company or Foreign Subsidiary, whose indemnity under this Section
3.01(c) shall be several and not joint), indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
(other than any Loan Party that is a Foreign Holding Company or Foreign
Subsidiary, whose indemnity under this Section 3.01(c) shall be several and not
joint), indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
an L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii)        Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the Company shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d)         Evidence of Payments.  Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Company shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required





107



 

 

by Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Company or the Administrative Agent, as the case may be.

(e)         Status of Lenders; Tax Documentation.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or the taxing
authorities of a jurisdiction pursuant to such applicable Law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to withholding or backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Section
3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below or (B) required by applicable Law
other than the Code or the taxing authorities of the jurisdiction pursuant to
such applicable Law to comply with the requirement for exemption or reduction of
withholding tax in that jurisdiction) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or
W-8BEN, as applicable, or any successor form, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E or W-8BEN, as applicable, or any successor
form, establishing an exemption from, or reduction of, U.S. federal





108



 

 

withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)         executed originals of IRS Form W-8ECI;

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E or W-8BEN, as applicable, or any
successor form; or

(4)         to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-ECI, IRS Form W-8BEN-E
or W-8BEN, as applicable, or any successor form, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company  or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.





109



 

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f)         Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)         Australian GST. Except where the context suggests otherwise, terms
used in this paragraph (g) have the meaning given to those terms by the A New
Tax System (Goods and Services Tax) Act 1999 (Cth) (as amended from time to
time). All payments (including the provision of any non-monetary consideration)
to be made by a Loan Party under or in connection with any Loan Document (other
than under this paragraph (g)) are exclusive of GST.

(i)         If all or part of that payment is the consideration for a taxable
supply made by a Recipient for GST purposes then, when the Loan Party makes the
payment:

(A)        it must pay to the Recipient an additional amount equal to that
payment (or part) multiplied by the appropriate rate of GST (as at the date of
this Agreement, 10%) (a “GST Amount”);

(B)        the GST Amount is to be paid at the same time as the other
consideration is to be first provided for that taxable supply; and

(C)        as a precondition to the payment of the GST Amount under this
paragraph (g), the Recipient will provide to the Loan Party a tax invoice
complying with the relevant law.

(ii)        Where the amount of GST charged on a taxable supply made under or in
connection with a Loan Document differs from the amount shown on the tax invoice
issued by the





110



 

 

Recipient, the Recipient will issue a credit note or debit note (as applicable)
and the parties will make such payment between them as necessary to reflect the
adjustment to the amount of GST charged.

(iii)       Where under any Loan Document a Loan Party is required to reimburse
or indemnify for an amount, that Loan Party will pay the relevant amount
(including any sum in respect of GST) less any GST input tax credit to which the
relevant Recipient is entitled to claim in respect of that amount.

(h)         Public Offer.

(i)         Each Arranger represents and warrants to the Borrowers as follows:

(A)        On behalf of the Borrowers, it made on or before the 30th day after
the date of the commitment letter for the Commitment under this Agreement
invitations to become a Lender under this Agreement:

(1)         to at least ten parties, each of whom, as at the date the relevant
invitation is made, the Arranger’s relevant officers involved in the transaction
on a day to day basis believe carries on the business of providing finance or
investing or dealing in securities in the course of operating in financial
markets, for the purposes of section 128F(3A)(a)(i) of the Australian Tax Act,
and each of whom has been disclosed to the Borrowers; or

(2)         in an electronic form that is used by financial markets for dealing
in debentures (as defined in section 128F(9) of the Australian Tax Act) or debt
interests (as defined in sections 974-15 and 974-20 of the Australian Tax Act).

(B)        At least ten of the parties to whom the Arrangers have made or will
make invitations referred to in clause (h)(i)(A) above are not, as at the date
the invitations are made, to the knowledge of the relevant officers of the
Arrangers involved in this Transaction, Associates of any of the others of those
ten offerees or the Arrangers.

(C)        It has not made and will not make offers or invitations referred to
in clause (h)(i)(A) above to parties whom its relevant officers involved in the
transaction on a day to day basis are aware are Offshore Associates of the
relevant Borrowers.

(ii)        Each Borrower confirms that none of the potential offerees whose
names were disclosed to it by the Arrangers the date of this Agreement were
known or suspected by it to be an Offshore Associate of that Borrower or an
Associate of any such offeree.

(iii)       Each Lender represents and warrants to each Borrower that, if it
received an invitation under clause (i)(A)(1) above, at the time it received the
invitation it was carrying on the business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets.

(iv)       Each Arranger and each Lender will provide to the Borrowers when
reasonably requested by the Borrowers any factual information in its possession
or which it is reasonably able to provide to assist the Borrowers to demonstrate
(based upon tax advice received by the





111



 

 

Borrowers) that section 128F of the Australian Tax Act has been satisfied where
to do so will not in the Arranger’s or Lender’s reasonable opinion breach any
law or regulation or any duty of confidence.

(v)         If, for any reason, the requirements of section 128F of the
Australian Tax Act have not been satisfied in relation to interest payable on
Loans (except to an Offshore Associate of a Borrower), then on request by an
Arranger,  Administrative Agent or a Borrower, each party shall co-operate and
take steps reasonably requested with a view to satisfying those requirements:

(A)        where a Lender breached clause (i) or (iii) above, at the cost of
that Lender; or

(B)        in all other cases, at the cost of the Borrowers.

(i)         Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

3.02      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, then the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
(I) such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans or (II) such Loans are denominated in any Alternative
Currency, convert such Loans to Loans bearing interest at an alternative
interest rate applicable to such Loans as may be established by the
Administrative Agent, in consultation with the Company and the affected Lenders,
that reflects the all-in-cost of funds to the affected Lenders, in each case
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable





112



 

 

to such Lender without reference to the Eurocurrency Rate component thereof,
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03      Inability to Determine Rates.

(a)         Temporary Inability.

(i)         Except in the case of circumstances described in Section 3.03(b), if
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof,  (A)  the Administrative Agent determines that (1)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or (2)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a)(i)(A) above, “Impacted Loans”), or (B) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent upon
the instruction of the Required Lenders revokes such notice.  Upon receipt of
such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of (or conversion to) (i) with respect to
Loans denominated in Dollars, Base Rate Loans in the amount specified therein
and (ii) with respect to Loans denominated in any Alternative Currency, Loans
bearing interest at an alternative interest rate applicable to such Loans as may
be established by the Administrative Agent, in consultation with the Company and
the affected Lenders, that reflects the all-in-cost of funds to the affected
Lenders.

(ii)        Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i)(A) of this section, the
Administrative Agent, in consultation with the Company and the affected Lenders,
may establish an alternative interest rate for the Impacted Loans,   in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i)(A) of the first sentence of
this section, (2) the Administrative Agent or affected Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has





113



 

 

imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

(b)         Non-Temporary Inability.

(i)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, including Section 3.03(a) above, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Company or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Company) that the
Company or Required Lenders (as applicable) have determined, that:

(A)        adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(B)        the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(C)        syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

(ii)        If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.





114



 

 

(iii)       Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero0.75% for purposes of this Agreement.

3.04      Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or an L/C Issuer;

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (f) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Lender or an L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Company shall
not be treated less favorably with respect to such amounts than how other
similarly situated borrowers of such Lender or L/C Issuer are generally treated
(it being understood that this provision shall not be construed to obligate any
Lender or L/C Issuer to make available any information that, in its sole
discretion, it deems confidential).

(b)         Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.





115



 

 

(c)         Certificates for Reimbursement.  A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error.  The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)         Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)         any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;





116



 

 

(c)         any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)         any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract.  The
Company shall also pay (or cause the applicable Designated Borrower to pay) any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06      Mitigation Obligations; Replacement of Lenders.  (a)  Designation of a
Different Lending Office.  Each Lender may make any Credit Extension to the
Borrowers through any Lending Office, provided that the exercise of this option
shall not affect the obligation of any Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or such L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Company may replace such Lender in
accordance with Section 10.13.

3.07      Survival.  All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.





117



 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01      Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)         The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i)          counterparts of this Agreement, the Guaranty, and the Security and
Pledge Agreement executed by each Person a party thereto;

(ii)        a Note executed by the applicable Borrowers in favor of each Lender
requesting a Note with respect to the applicable Facility;

(iii)       such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower and each Material Guarantor as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Borrower or Material
Guarantor is a party or is to be a party;

(iv)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower and each Material Guarantor is
duly organized or formed, and that each Borrower and each Material Guarantor is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)         customary opinions of Gibson, Dunn & Crutcher LLP and certain local
counsel, in each case counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date;

(vi)        a certificate signed by a Responsible Officer of the Company
certifying that (A) the conditions specified in Section 4.01(c) and 4.01(d) have
been satisfied and (B) each of the Specified Representations and the Specified
Purchase Agreement Representations are true and correct in all material respect
(or, with respect to representations and warranties modified by materiality
standards, in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;

(vii)      a solvency certificate substantially in the form of Exhibit J signed
by the chief financial officer of the Company;





118



 

 

(viii)     evidence that the Existing Credit Agreements, the Existing Company
Notes, the Existing Target Credit Agreement and all other third-party
Indebtedness for borrowed money of Company and its Restricted Subsidiaries
(after giving effect to the Acquisition), other than Indebtedness under the Loan
Documents and Permitted Closing Date Indebtedness, have been or substantially
concurrently with the Closing Date are being repaid (and, with respect, to the
Existing Credit Agreements and the Existing Target Credit Agreement,
terminated), and all Liens, if any, securing any such repaid and terminated
Indebtedness have been or substantially concurrently with the Closing Date are
being released;

(ix)       (A) audited consolidated balance sheets and related consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
last three fiscal years ended at least 90 days prior to the Closing Date, (B)
audited consolidated balance sheets and related consolidated statements of
income and cash flows of the Target and its Subsidiaries for the last three
fiscal years ended at least 90 days prior to the Closing Date, (C) unaudited
consolidated balance sheets and related consolidated statements of income and
cash flows of the Company and its Subsidiaries for each fiscal quarter of the
Company (other than the fourth fiscal quarter) ended after September 30, 2013
and at least 45 days prior to the Closing Date, and (D) unaudited consolidated
balance sheets and related consolidated statements of income and cash flows of
the Target and its Subsidiaries for each fiscal quarter of the Target (other
than the fourth fiscal quarter) ended after December 31, 2013 and at least 45
days prior to the Closing Date;

(x)         a  pro forma consolidated balance sheet as of the end of the fiscal
quarter ended March 31, 2014 and as of the end of each subsequent fiscal quarter
(ended at least 45 days prior to the Closing Date) or fiscal year (ended at
least 90 days prior to the Closing Date) and related consolidated statements of
income and cash flows of the Company and its Subsidiaries for the prior twelve
month period ending on the relevant fiscal quarter or year-end, after giving
effect to all elements of the Transaction to be effected on or before the
Closing Date;

(xi)        forecasts for the fiscal years ending September 30, 2014 through
September 30, 2018 of the Company and its Subsidiaries of balance sheets, income
statements and cash flow statements on a quarterly basis through September 30,
2015 and on an annual fiscal year basis for each year thereafter during the term
of this Agreement;

(xii)      a Request for Credit Extension in accordance with the requirements
hereof (with a copy to the applicable L/C Issuer or the Swing Line Lender, if
applicable), along with a customary flow of funds statement executed by the
Company with respect to all Loans to be advanced and other transactions to occur
on the Closing Date; and

(xiii)     to the extent applicable, a Funding Indemnity Letter.

(b)         The Collateral and Guarantee Requirement (other than in accordance
with Section 6.17 and Schedule 6.17) shall have been satisfied and (after giving
effect to any Liens to be released prior to or contemporaneously with the
initial Credit Extension on the Closing Date) the Collateral shall be subject to
no Liens other than Permitted Liens; provided that if, notwithstanding the use
by the Company of commercially reasonable efforts to provide and perfect on the
Closing Date security interest in assets intended to constitute Collateral such
provision and/or perfection of a security interest (other than the (i) execution
and delivery of the Security and Pledge Agreement by each Loan Party, (ii) the
delivery of UCC financing statements with respect to each Loan Party (or an
authorization permitting the Administrative Agent to file UCC financing
statements with respect to each Loan Party), and (iii) the delivery of short-





119



 

 

form security agreements with respect to each Loan Party for filing with the
United States Patent and Trademark Office or the United States Copyright Office
(or an authorization permitting the Administrative Agent to file such short-form
security agreements with respect to each grantor)) is not accomplished as of the
Closing Date, such provision and/or perfection of a security interest in such
Collateral shall not be a condition to the availability of the initial Credit
Extension on the Closing Date (but shall be required to be satisfied after the
Closing Date within the period specified therefor in Schedule 6.17 or such later
date as the Administrative Agent may reasonably agree).

(c)         Since July 11, 2014 there shall not have occurred any event, change,
circumstance, occurrence, effect or state of facts that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Target Material
Adverse Effect with respect to the Target.

(d)         (i) MLPFSBofA Securities shall have received a final, executed copy
of the Acquisition Agreement and any amendment, modification or waiver thereof
since the execution thereof on July 11, 2014, and (ii) the Acquisition shall be
consummated simultaneously or substantially concurrently with the closing under
the Facilities in accordance with the terms of the Acquisition Agreement
(without giving effect to any amendment, modification (including, without
limitation, any updates to the exhibits, annexes and schedules thereto) or any
consent or waiver thereto by the Company, in each case, that is material and
adverse to the interests of the Lenders (in their capacities as such), either
individually or in the aggregate, without the prior written consent of the
Arrangers, such consent not to be unreasonably withheld, delayed or
conditioned).

(e)         At least three Business Days prior to the Closing Date, the Company
and each of the other Loan Parties shall have provided to the Administrative
Agent and the Lenders all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been requested in writing not less than ten Business Days prior to
the Closing Date.

(f)         Any fees required to be paid pursuant to this Agreement or the Fee
Letters shall have been paid.

(g)         Unless waived by the Administrative Agent, all reasonable and
documented out-of-pocket expenses required to be paid on or before the Closing
Date shall have been paid (to the extent invoiced at least three Business Days
(or such shorter period as the Company may agree) prior to the Closing Date
(provided that any such invoice shall not thereafter preclude a final settling
of accounts between the Company and the Administrative Agent)).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02      Conditions to All Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans and other than the initial Credit Extension on the Closing Date, which
shall be subject solely to the conditions in Section 4.01 or a Credit Extension
for a Term A





120



 

 

Borrowing, which shall be subject solely to the conditions in Section 4.03) is
subject to the following conditions precedent:

(a)         The representations and warranties of each Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respect (or, with respect to representations
and warranties modified by materiality standards, in all respects) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respect (or, with respect to
representations and warranties modified by materiality standards, in all
respects) as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively;

(b)         No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof;

(c)         The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof;

(d)         If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent;
and

(e)         In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency;

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company (or with respect to a Letter of Credit
Application, any Permitted L/C Party) shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

4.03      Conditions to Each Term A US Borrowing.  The obligation of each Lender
to honor any Request for Credit Extension for a Term A US Borrowing is subject
to satisfaction of solely the following conditions precedent:

(a)         the prior or substantially simultaneous occurrence of the Amendment
No. 8 Effective Date;

(b)         the Administrative Agent and the Lenders shall have received each of
the following:

(i)          a certificate of the Company executed by its chief financial
officer or treasurer certifying that as of such Term A US Facility Draw Date
(after giving effect to the occurrence of the Amendment No. 8 Effective Date and
the funding of the Term A US Facility and all related transactions to occur on
or prior to such Term A US Facility Draw Date (including any prior





121



 

 

funding of the Term A US Facility)), (1) the representations and warranties of
each Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects (or, with respect to
representations and warranties modified by materiality standards, in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respect (or, with
respect to representations and warranties modified by materiality standards, in
all respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively, (2) no Default shall exist,
or would result from such proposed Term A US Borrowing or from the application
of the proceeds thereof and (3) the Company and its Subsidiaries, on a
consolidated basis, are Solvent;

(ii)        a duly executed Loan Notice;

(c)         since September 30, 2019 there shall not have occurred any event or
condition that, individually or in the aggregate, has had, or would reasonably
be expected to have, a Material Adverse Effect; and

(d)         the Availability Period with respect to the Term A US Facility has
not terminated prior to giving effect to such proposed Term A US Borrowing.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:

5.01      Existence, Qualification and Power.  Each Loan Party  (a) is duly
organized or formed, validly existing and, as applicable, in good standing (or
the equivalent thereof with respect to Foreign Obligors, to the extent
applicable) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing (or the equivalent thereof with respect to Foreign Obligors, to
the extent applicable) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law, except in the cases of
clause (b) and (c) as could not reasonably be expected to have a Material
Adverse Effect.





122



 

 

5.03      Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or
otherwise in connection with the Transactions, other than (i) filings necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) such approvals, consents, exemptions, authorizations,
actions, notices and filings that either have been duly obtained, taken, given
or made and are in full force and effect or the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect, (iii)
recordation of any Mortgages, (iv) such approvals, consents, exemptions,
authorizations or other actions, notices or filings (A) in connection with the
enforcement of the Loan Documents or (B) the failure of which to obtain or make
would not reasonably be expected to have a Material Adverse Effect and (v)
except that in case of court proceedings in a Luxembourg court, or presentation
of the Agreement or any other Loan Document to an official authority (autorité
constituée) in Luxembourg, such court or autorité constituée may require
registration of the Agreement or any other Loan Document or any agreements
referred to therein, in which case such agreements will be subject to
registration duties.

5.04      Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05      Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Company and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material Indebtedness of the Company and its Subsidiaries as of
the date thereof to the extent required to be reflected on the Audited Financial
Statements in accordance with GAAP or identified in the footnotes thereto.

(b)         The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 30, 2014, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c)         Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

(d)         The pro forma financial statements delivered pursuant to Section
4.01(a)(x) accurately present the pro forma financial position of the Company
and its Subsidiaries on a consolidated basis as of the date thereof and giving
effect to the consummation of the Transactions to be effected on or before the





123



 

 

Closing Date; provided that (A) such pro forma financial statements shall, in
the case of the fiscal quarter ending June 30, 2014, include adjustments applied
in accordance with Regulation S-X of the Securities Act of 1933, and (B) any
other pro forma financial statements delivered pursuant to Section 4.01(a)(x)
shall include adjustments customary for confidential information memoranda
prepared in connection with financings of the type of the Facilities, and shall
not be required to comply with Regulation S-X of the Securities Act of 1933;
provided further that any purchase accounting adjustments set forth in the
financial statements delivered pursuant to Section 4.01(a)(x) may be preliminary
in nature and be based only on estimates and allocations determined by the
Company.

(e)         The consolidated forecasted balance sheet, statements of income and
cash flows of the Company and its Subsidiaries delivered pursuant to Section
4.01 or Section 6.01(d) were prepared in good faith based upon assumptions
believed by the Company to be reasonable at the time made and at the time
delivered hereunder (it being understood by the Lenders that the such forecasts
are subject to significant uncertainties and contingencies, many of which are
beyond the Company’s control; that such forecasts, by their nature, are
inherently uncertain and no assurances are being given that the results
reflected in such forecasts will be achieved; and that actual results may differ
from such forecasts, and such differences may be material).

5.06      Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Company or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect the validity or enforceability of this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except any
Disclosed Litigation, either individually or in the aggregate that could
reasonably be expected to have a Material Adverse Effect.

5.07      No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08      Ownership of Property; Liens.  (a)  Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b)         The property of each Loan Party and each of its Restricted
Subsidiaries is subject to no Liens, other than Permitted Liens.

5.09      Environmental Compliance.  Except as specifically disclosed in
Schedule 5.09, there is no known violation of existing Environmental Laws by the
Company or any of its Restricted Subsidiaries or any of their respective owned
or leased real properties, and any existing claims alleging such potential
liability or alleged violations thereof, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse
Effect.  Notwithstanding any other representation and warranty herein, this is
the only representation and warranty with respect to Environmental Laws.

5.10      Insurance.  The properties of the Company and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering





124



 

 

such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Restricted Subsidiary operates; provided that the foregoing provisions of this
Section 5.10 shall not restrict the ability of the Company or its Restricted
Subsidiaries to use either commercially reasonable self-insurance or insurance
through “captive” insurance Subsidiaries.

5.11      Taxes.  The Company and each of its Restricted Subsidiaries have filed
all Federal, state, material foreign and other material tax returns required to
be filed, and have paid all Federal, state, material foreign and other material
Taxes levied or imposed upon it or its properties, income or assets otherwise
due and payable, except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or equivalent accounting standards in
its country of organization and except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  There is
no tax assessment proposed in writing against the Company or any Restricted
Subsidiary that is not being actively contested by the Company or such
Restricted Subsidiary in good faith that would, if made, have a Material Adverse
Effect.

5.12      ERISA Compliance.  (a)  Each Plan intended to qualify under Section
401(a) of the Code is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the best knowledge of the Company, nothing has
occurred that would reasonably be expected to prevent or cause the loss of such
tax-qualified status.

(b)         There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)         Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and neither the Company nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher; (iii) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (iv)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.

(d)         The Company represents and warrants as of the Amendment No. 5
Effective Date that the Company is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.





125



 

 

5.13      Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date,
the Company has no Significant Subsidiaries (without giving effect to the
aggregate financial tests set forth in clauses (x) or (y) of the definition
thereof) other than those specifically disclosed in Part (a) of Schedule 5.13,
and as of the Closing Date all of the outstanding Equity Interests in such
Significant Subsidiaries have been validly issued, are fully paid and
non-assessable (to the extent applicable) and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except Permitted Liens.  All of the outstanding Equity Interests in the Company
have been validly issued, are fully paid and non-assessable.  Set forth on Part
(b) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number (or with respect to any Foreign Obligor, to the
extent applicable, the similar identifying number in its jurisdiction of
formation).  The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(iv) is, as of the date hereof, a
true and correct copy of each such document, each of which is valid and in full
force and effect as of the date hereof.

5.14      Margin Regulations; Investment Company Act.  (a)  No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  The execution, delivery and performance of
the Loan Documents by the Company and its Restricted Subsidiaries will not
violate the Regulations U or X of the FRB.  After applying the proceeds of any
Loan, margin stock does not exceed 25% of the value of the assets subject to
this Agreement or any other Loan Document.

(b)         None of the Company, any Person Controlling the Company, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15      Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the Closing Date (in
the case of the Confidential Information Memoranda dated August 2014 and
September 2014) or at the time furnished (in the case of all other reports,
financial statements, certificates or other information), contains any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Borrowers representations are limited to those set
forth in Section 5.05(e).

5.16      Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17      Intellectual Property; Licenses, Etc.  The Company and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are material to the operation of their respective businesses, without conflict
with the rights of any other Person, except as could not reasonably be expected
to have a Material Adverse Effect.  Neither the Company nor





126



 

 

any of its Restricted Subsidiaries has been charged or, to the knowledge of the
Company, threatened to be charged with any infringement of, nor has any of them
infringed on, any unexpired trademark, patent, patent registration, copyright,
copyright registration or other proprietary right of any person, except where
the effect thereof individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.18      Solvency.  The Company is, on a consolidated basis with its
Subsidiaries, Solvent.

5.19      Sanctions.  Neither the Company, nor any of its Subsidiaries, nor, to
the knowledge of the Company and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is currently a Person on the OFAC list of Specially Designated Nationals
and Blocked Persons or otherwise a Person with whom transactions are prohibited
under applicable Sanctions.

5.20      Anti-Corruption Laws.  The Company and its Subsidiaries have conducted
their businesses in all material respects in compliance with applicable
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.21      Collateral Documents.  The provisions of the Collateral Documents
shall be, upon the execution and delivery thereof, effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.  Except for filings which have been completed prior to the
Closing Date or as are contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

5.22      Representations as to Foreign Obligors.  In the event that at the time
of making the representations and warranties set forth in this Article V, any
Loans are owing by any Foreign Obligor, or such representations and warranties
are being made in connection with a Credit Extension to a Foreign Obligor, then
in either such case each of the Company and each Foreign Obligor that (after
giving effect to any such Credit Extension) has any outstanding Loans represents
and warrants to the Administrative Agent and the Lenders that:

(a)         Each such Foreign Obligor is subject to civil and commercial Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts.  Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b)         The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in





127



 

 

respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and (ii)
any charge or tax as has been timely paid and except that in case of court
proceedings in a Luxembourg court, or presentation of this Agreement or any
other Loan Document to an official authority (autorité constituée) in
Luxembourg, such court or autorité constituée may require registration of the
Agreement or any other Loan Document or any agreements referred to therein, in
which case such agreements will be subject to registration duties.

(c)         There is no (i) with respect to the Australian Borrower or any
otherany Foreign Obligor domiciled in Australia, ad volarem duty or (ii) with
respect to each other Foreign Obligor, tax, levy, impost, duty, fee, assessment
or other governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (A) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (B) on any payment to be
made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.

(d)         The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.23      EEA Financial Institutions.     No Loan Party is an EEA Financial
Institution.

5.24      Beneficial Ownership.     As of the Amendment No. 6 Effective Date,
the information included in the Beneficial Ownership Certification (if any) is
true and correct in all respects.

5.25      Covered Entities.  No Loan Party is a Covered Entity.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company and each other Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01,  6.02,  6.03
and 6.11) cause each of their respective Restricted Subsidiaries to:

6.01      Financial Statements.  Make available to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company (commencing with the fiscal year ended
September 30, 2014), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders





128



 

 

(with the understanding that any of the so-called “Big Four” accounting firms
shall be deemed to be acceptable to the Required Lenders),  which report shall
state that such consolidated financial statements fairly present the financial
position of the Company and its Subsidiaries as at the date indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP (except as otherwise stated therein) and shall not be
subject to any “going concern” or like qualification or exception (other than
such a qualification or exception that is (x) solely with respect to, or
resulting solely from, the upcoming maturity date of any of the Loans hereunder
being scheduled to occur within twelve months from the time such report is
delivered or (y) with respect to, or resulting from, any potential inability to
satisfy the covenants set forth in Section 7.11 hereof on a future date or in a
future period) or qualified with respect to scope limitations imposed by the
Company or with respect to accounting principles followed by the Company not
being in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

(b)         as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ending December 31, 2014), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the Company’s chief financial officer,
treasurer, senior vice president, corporate finance, or controller as fairly
presenting the consolidated financial condition of the Company and its
Subsidiaries as at the dates indicated and the consolidated results of their
operations for the period indicated, subject only to normal year-end audit
adjustments and audit changes;

(c)         in the event that any Unrestricted Subsidiaries exist at such time,
then simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, a summary statement,
prepared in good faith by a Responsible Officer of the Company, reflecting
adjustments necessary to eliminate the accounts of such Unrestricted
Subsidiaries from such consolidated financial statements; and

(d)         as soon as available, but in any event no later than 90 days after
the end of each fiscal year of the Company (commencing with the fiscal year
ending September 30, 2015), an annual business plan and budget of the Company
and its Restricted Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Company, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Restricted Subsidiaries on an annual basis for the immediately following fiscal
year (including the fiscal year in which the Maturity Date for the Term B
Facility occurs).

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02      Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:





129



 

 

(a)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2014), a duly completed
Compliance Certificate signed by the chief financial officer, treasurer, senior
vice president, corporate finance, or controller of the Company (i) containing a
calculation of the Cumulative Available Amount and the amount thereof Not
Otherwise Applied at such time; (ii) containing a listing of each Unrestricted
Subsidiary designated as of the date thereof; (iii) stating that the Company was
in compliance with the Collateral and Guarantee Requirement and Section 6.12 as
of such date; (iv) stating that such officer has reviewed the terms of the Loan
Documents and has made, or has caused to be made under his supervision, a review
in reasonable detail of the transactions and condition of the Company and its
Subsidiaries during the accounting period covered by such financial statements
and that such review has not disclosed the existence of any Default or Event of
Default during or at the end of such accounting period and that such officer
does not have knowledge of the existence, as at the date of such certificate, of
any Default or Event of Default, or, if he does have knowledge that a Default or
an Event of Default existed or exists, specifying the nature and period of
existence thereof and what action the Company has taken, is taking, or proposes
to take with respect thereto; and (v) setting forth the calculations required to
establish whether the Company was in compliance with each of the financial
covenants set forth in Section 7.11  on the date of such financial statements;

(b)         upon the occurrence and during the continuance of an Event of
Default, if requested by the Administrative Agent, copies of all final audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Restricted Subsidiaries, or any audit of any of them;

(c)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)         promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Restricted Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e)         not later than five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement in excess of the Threshold Amount and, from time to time upon request
by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request; and

(f)         promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the





130



 

 

Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such report is filed electronically
with the SEC’s EDGAR system; provided that: (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Company shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent promptly upon request therefor by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
ArrangerArrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on SyndTrak, DebtDomain, IntraLinks, ClearPar, or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided,  however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03      Notices.  Promptly notify the Administrative Agent:

(a)         of the occurrence of any Default or Event of Default;

(b)         of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, in each case to the extent that
such has resulted in or could reasonably be expected to result in a Material
Adverse Effect, (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Company or any Restricted Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between the Company
or any Restricted Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Restricted Subsidiary, including pursuant to any
applicable Environmental Laws; or (iv) any portion of the Collateral is damaged
or destroyed.





131



 

 

(c)         of the occurrence of any ERISA Event which has resulted or could
reasonably be expected to result in liability of the Company under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $20,000,000;

(d)         of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Company referred to in Section 2.10(b);

(e)         of the (i) occurrence of any Disposition of property or assets for
which the Company is required to make a mandatory prepayment pursuant to Section
2.05(b)(ii), (ii) the occurrence of any Recovery Event for which the Company is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iii), and
(iii) incurrence or issuance of any Indebtedness for which the Company is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iv); and

(f)         of any announcement by Moody’s or S&P of any change of any rating
thereby of the Company or the Facilities.

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04      Payment of Obligations.  Pay and discharge prior to delinquency all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets the failure of which to pay could reasonably be expected to
result in a Material Adverse Effect, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP or equivalent accounting standards in its country of
organization are being maintained by the Company or such Restricted Subsidiary.

6.05      Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect;  provided,  however , that the existence (corporate or
otherwise) of any Restricted Subsidiary may be terminated if such termination is
determined by the Company to be in its best interest and is not materially
disadvantageous to the Lenders.

6.06      Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof, in
each of cases (a) and (b), except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07      Maintenance of Insurance.  (a) Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds





132



 

 

customarily insured against by Persons engaged in the same or similar business
(with regard to real property, in the geographic location where such real
property is located), of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and all such insurance
shall name the Administrative Agent as additional insured on behalf of the
Secured Parties (in the case of liability insurance) or lenders loss payee (in
the case of property insurance), as applicable;  provided  that the foregoing
provisions of this Section 6.07  shall not restrict the applicable Loan Party’s
ability to (i) self-insure in commercially reasonable amounts or (ii) use
commercially reasonable self-insurance through “captive” insurance Subsidiaries.

(b)         If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto, the “Flood Insurance Laws”), then
the Company shall, or shall cause each Loan Party to (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) promptly
following receipt of written request therefor, deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

6.08      Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09      Books and Records.  Maintain adequate books, records and account as
may be required or necessary to permit the preparation of consolidated financial
statements in accordance with sound business practices and GAAP or the
equivalent international standards.

6.10      Inspection Rights.  Permit any representative designated by the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants, all at
such reasonable times during normal business hours and, subject to the
limitation below, as often as may be reasonably desired, upon reasonable advance
notice to the Company; provided that, excluding any such visits and inspections
when an Event of Default exists, only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 6.10 (and representatives of any Lender
may accompany the Administrative Agent on any such visit at their own expense)
and the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Company’s expense; provided further that when
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.  Notwithstanding anything to the contrary in this
Agreement, none of the Borrower or the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter (a) that
constitutes non-financial trade secrets or non-financial proprietary information
that is not reasonably related to the actual or projected financial results or
results of operations of the Company and its Restricted Subsidiaries, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by





133



 

 

Law or any binding, arm’s-length agreement with a third party or (c) is subject
to attorney-client or similar privilege or constitutes attorney work product.

6.11      Use of Proceeds.  Use the proceeds of the Loans on or after the
Amendment No. 58 Effective Date, (a) in the case of the Term A US Facility, to
continue the outstanding “Term A Loans” in effect immediately prior to the
Amendment No. 5 Effective Date (without any novation thereof), (b) in the case
of the Term A CAD Facility, the Term A AUD Facility and the Term B Facility, (i)
to directly or indirectly consummate on or about the Amendment No. 5 Effective
Date, the redemption or repurchase of the Senior 2022 Notes in an aggregate
principal amount of $800,000,000, plus any make-whole or other premium or
payment due in connection therewith, (ii) to repay the outstanding “Term A
Loans” in effect immediately prior to the Amendment No. 5 Effective Date in an
amount necessary to reduce it to the amount of the Term A US Facility and (ii)
to pay costs and expenses related to Amendment No. 5 and the other transactions
contemplated thereby and (c) in each case, otherwise (unless otherwise agreed by
the Administrative Agent and the Required Term A US Lenders (which may so agree
without regard to anything in Section 10.01 to the contrary)) shall be used
solely to pay all or a portion of the amounts payable in connection with any
tender for or redemption or repayment of any existing senior unsecured notes of
the Company or any of its Subsidiaries, and fees, costs, expenses and premiums
in connection therewith (and pending application thereto, to invest in cash and
Cash Equivalents or other permitted Investments) and (b) in the case of the
Revolving Credit Facility, to provide ongoing working capital and for other
general corporate purposes (including Permitted Acquisitions)  not in
contravention of any Law or of any Loan Document (including Permitted
Acquisitions and the redemption of certain existing senior unsecured notes of
the Company).

6.12      Collateral and Guarantee Requirement; Collateral Information.

(a)         If (i) any Significant Subsidiary is formed (including by a
Division) or acquired after the Closing Date, with all calculations required to
determine whether a Subsidiary is a Significant Subsidiary to be computed on a
pro forma basis at such time, or (ii) any Unrestricted Subsidiary is
re-designated as a Restricted Subsidiary, then in each such case within 60 days
after such occurrence cause the Collateral and Guarantee Requirement to be
satisfied.

(b)         If (i) any wholly-owned domestic Restricted Subsidiary of the
Company (other than an Excluded Subsidiary) meets the financial tests set forth
in clauses (a) or (b) under the definition of “Significant Subsidiary” as of the
end of a fiscal quarter or fiscal year, as applicable, then within 60 days from
the date financial statements are delivered pursuant to Section 6.01 with
respect to the applicable fiscal quarter or fiscal year cause the Collateral and
Guarantee Requirement to be satisfied or (ii) any wholly-owned domestic
Restricted Subsidiaries of the Company (other than an Excluded Subsidiary) are
required to become Guarantors based on the 75% aggregate financial tests set
forth in clauses (x) or (y) under the definition of “Significant Subsidiary” as
of the end of a fiscal year, then within 60 days from the date financial
statements are delivered pursuant to Section 6.01(a) with respect to the
applicable fiscal year, cause the Collateral and Guarantee Requirement to be
satisfied.

(c)         If, after the Closing Date, any material assets (limited, in the
case of real property assets, to owned (but not leased or ground leased) parcels
of real property or improvements thereto or any interest therein with a fair
market value equal to or greater than $10,000,000, as determined by the Company
in its reasonable discretion, individually for each such real property asset
(together with the improvements thereon)) are acquired by the Company or any
other Loan Party or are held by any Subsidiary on or after the time it becomes a
Loan Party pursuant to this Section 6.12 or the Collateral and Guarantee
Requirement (other than (x) assets constituting Collateral under a Collateral
Document that become subject to the Lien





134



 

 

created by such Collateral Document upon acquisition thereof or (y) assets
constituting Excluded Assets),  notify the Administrative Agent thereof, and
(upon request of the Administrative Agent for those assets and actions subject
to such request pursuant to the Collateral and Guarantee Requirement), cause
such assets to be subjected to a Lien securing the Obligations and take and
cause the other Loan Parties to take, such actions to perfect such Liens as are
required pursuant to the Collateral and Guarantee Requirement or the Collateral
Documents; provided that in the event any owned real property is mortgaged
pursuant to this Section 6.12(c), the Company or other Loan Party, as
applicable, shall not be required to comply with the Collateral and Guarantee
Requirement and this Section 6.12 with respect to such owned real property until
a reasonable time following the acquisition thereof (or time the Person owning
such real property becomes a Loan Party, as the case may be), and in no event
shall compliance with this Section 6.12(c) be required until 90 days following
such acquisition (or redesignation of such Person as a Loan Party, as the case
may be).

(d)         Furnish (or cause to be furnished) to the Administrative Agent
promptly (and in any event not less than 10 days prior thereto, or such other
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of organization or
formation of any Loan Party or in the form of its organization, or (iii) in any
Loan Party’s organizational identification number or Federal (or similar, with
respect to Foreign Obligors) taxpayer identification number.

The time periods required by any of the foregoing clauses (a) through (c) of
this Section 6.12 may be extended by the Administrative Agent, acting alone, as
it shall agree in its reasonable discretion.

6.13      Compliance with Environmental Laws.  (a) Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) conduct any investigation, study, sampling
and testing, and undertake any cleanup, response or other corrective action
necessary to address all Hazardous Materials at, on, under or emanating from any
of properties owned, leased or operated by it in accordance with the
requirements of all Environmental Laws; except, in each case referred to in
clauses (a),  (b) and (c) above, as would not reasonably be expected to have a
Material Adverse Effect; provided,  however, that neither the Company nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

6.14      Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) except during a Collateral Release
Period, to the fullest extent permitted by applicable law, subject any Loan
Party’s or any of its Subsidiaries’ (other than Excluded Subsidiaries)
properties, assets, rights or interests (other than Excluded Assets) to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) except during a Collateral Release Period, perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (iv) except during a
Collateral Release Period, assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the





135



 

 

rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Restricted
Subsidiaries is or is to be a party, and cause each of its Restricted
Subsidiaries to do so.

6.15      [Reserved.]

6.16      FCPA; Sanctions.  The Company will, and will cause its Subsidiaries
to, maintain in effect and enforce policies and procedures intended to promote
and achieve compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents, in each case, in their respective
activities on behalf of the Company and its Restricted Subsidiaries, with the
United States Foreign Corrupt Practices Act of 1977 and applicable Sanctions.

6.17      Post-Closing Requirements.  As promptly as practicable, and in any
event within the time periods after the Closing Date specified in Schedule 6.17
or such later date as the Administrative Agent agrees to in writing, including
to reasonably accommodate circumstances unforeseen on the Closing Date, deliver
the documents or take the actions specified on Schedule 6.17, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.

6.18      Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except as could not reasonably be expected to have a Material Adverse
Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall any Borrower permit (a)
in the case of Section 7.01 through 7.08 and 7.10 through 7.14, any Restricted
Subsidiary to, and (b) in the case of Section 7.09, any wholly-owned Restricted
Subsidiary to, directly or indirectly:

7.01      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code (or similar
Laws) of any jurisdiction a financing statement that names the Company or any of
its Restricted Subsidiaries as debtor, or assign any accounts or other right to
receive income, other than the following:

(a)         Liens pursuant to any Loan Document (other than Liens arising under
the Loan Documents securing Secured Performance Letters of Credit, which shall
be governed by Section 7.01(q));

(b)         Liens existing on the date hereof (after giving effect to the
Acquisition) and, to the extent securing Indebtedness in an aggregate principal
amount in excess of $5,000,000, listed on Schedule 7.01, and any renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed (except to remove any property from coverage of the Lien), (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(b), (iii) no Loan Party that was not an obligor with





136



 

 

respect thereto shall become an obligor in connection with such renewal or
extension, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(b);

(c)         Customary Permitted Liens;

(d)         any attachment or judgment Lien not otherwise constituting an Event
of Default under Section 8.01(h) in existence less than sixty (60) days after
the entry thereof or with respect to which (i) execution has been stayed, (ii)
payment is covered in full by insurance, or (iii) the Company or any of its
Restricted Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review and shall have set aside on its books such reserves as
may be required by GAAP with respect to such judgment or award;

(e)         Liens securing Indebtedness permitted under Section 7.02(e);
 provided that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and the products and proceeds
thereof and (ii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(f)         Liens (i) on assets of any Restricted Subsidiary which are in
existence at the time that such Restricted Subsidiary is acquired after the
Closing Date pursuant to a Permitted Acquisition, and (ii) on assets of any Loan
Party or any Restricted Subsidiary which are in existence at the time that such
assets are acquired after the Closing Date, and, in each case, any modification,
replacement, renewal, refinancing or extension thereof (which shall not increase
the amount of Indebtedness secured or expand the assets secured by such Lien);
provided that such Liens (A) are not incurred or created in anticipation of such
transaction (B), only secure Indebtedness permitted under Section 7.02(g) and in
an aggregate principal amount not to exceed $100,000,000 at any time outstanding
and (C) attach only to the acquired assets or the assets of such acquired
Restricted Subsidiary and the proceeds and products of such assets (and the
proceeds and products thereof);

(g)         Liens on or transfers of accounts receivable and contracts and
instruments related thereto arising solely in connection with the sale of such
accounts receivable pursuant to Section 7.05(h) and, to the extent constituting
Indebtedness of the Company or any Restricted Subsidiary, so long as such
Indebtedness is permitted by Section 7.02(f);

(h)         Liens securing bilateral letter of credit facilities in an aggregate
principal amount not to exceed, at the time of incurrence thereof, the greater
of (i) $600,000,000 and (ii) 1520% of Consolidated Net Worth as of the last day
of the most recent fiscal year for which financial statements have been
delivered at the time of incurrence thereof pursuant to Section 6.01 (or, prior
to the first delivery thereof, the financial statements described in Section
5.05(b)); provided that no such Lien shall extend to or cover any Collateral;

(i)         Liens on assets of a Restricted Subsidiary that is a Foreign
Subsidiary (other than a Foreign Obligor) securing Indebtedness or other
obligations of such Restricted Subsidiary that is a Foreign Subsidiary otherwise
permitted hereunder;

(j)         Liens on project-related assets securing surety bonds in the
ordinary course of business of such projects;

(k)         Liens solely on assets of AECOM Capital (or Subsidiaries of, or
Joint Ventures formed by, AECOM Capital) securing Indebtedness permitted in
accordance with the terms hereof of AECOM Capital (or Subsidiaries of, or Joint
Ventures formed by, AECOM Capital);





137



 

 

(l)         Liens on project-related assets of Joint Ventures and other
unconsolidated entities to secure Indebtedness or other obligations of such
Joint Ventures and other unconsolidated entities so long as such Liens do not
encumber assets of the Company or any of its consolidated Restricted
Subsidiaries;

(m)       Liens on property necessary to defease Indebtedness that was not
incurred in violation of this Agreement;

(n)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Company or any Restricted Subsidiary in the ordinary course of business;

(o)         any pledge of the Equity Interests of an Unrestricted Subsidiary to
secure Indebtedness of such Unrestricted Subsidiary so long as no such
Indebtedness is recourse to the Company or any Restricted Subsidiary;

(p)         other Liens securing Indebtedness permitted by Section 7.02(h);  and

(q)         Liens on Collateral securing up to $500,000,000600,000,000 of face
amount (as determined in accordance with Section 1.09) of Performance Letters of
Credit issued outside of the Revolving Credit Facility to the extent such Liens
either (i) arise under the Loan Documents in the case of Secured Performance
Letters of Credit or (ii) are subject to customary pari passu intercreditor
agreements reasonably satisfactory to the Administrative Agent with respect to
such Liens on Collateral; and

(r)         except during a Collateral Release Period, Liens on Collateral
securing Indebtedness permitted by Section 7.02(r) or Section 7.02(s); provided
that all such Liens (except for Liens securing  Permitted Credit Agreement
Refinancing Indebtedness under the Loan Documents pursuant to a Permitted
Refinancing Amendment) are subject to each applicable Acceptable Intercreditor
Agreement.

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.01(e),  (g), (h),  (i) and (p) shall be
replaced by a single basket permitting Liens securing (x) Consolidated Priority
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net Worth
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b)) of the Company
and its Restricted Subsidiaries and (y) Tax Arrangement Priority Indebtedness of
the Company and its Restricted Subsidiaries in an aggregate amount not to exceed
10% of Consolidated Net Worth as of the last day of the most recent fiscal year
for which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b)) of the Company and its Restricted Subsidiaries, in each case
subject to a pro forma Consolidated Leverage Ratio not to exceed 3.00 to 1.00.

7.02      Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)         Indebtedness under the Loan Documents;

(b)         Indebtedness (x) outstanding on the date hereof (after giving effect
to the Acquisition) and, with respect to any individual item in excess of
$5,000,000, listed on Schedule 7.02(b)(x), or (y) outstanding on a later date
(including Indebtedness incurred after the date hereof), giving effect to the
Transactions, as and to the extent described and set forth on Schedule
7.02(b)(y), and any refinancings, refundings, renewals





138



 

 

or extensions of any such debt in (x) or (y); provided that (i) the amount of
such Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c)         obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates;

(d)         Guarantees of any Borrower or any Restricted Subsidiary in respect
of Indebtedness otherwise permitted hereunder of any Borrower or any other
Restricted Subsidiary (other than of AECOM Capital and its Subsidiaries);
provided that (i) any Guarantee of Indebtedness permitted under Section 7.02(g)
shall be required to be in compliance with clause (B) thereof; (ii) no Loan
Party may Guarantee Indebtedness of a non-Loan Party permitted by Section
7.02(k)(iiA)(i) pursuant to this clause (d); and (iii) any Guarantee by a Loan
Party of Indebtedness of another Loan Party permitted pursuant to Section
7.02(k)(vA)(ii) shall be required to be subordinated to the same extent as the
guaranteed Indebtedness;

(e)         Attributable Indebtedness and purchase money obligations for fixed
or capital assets within the limitations set forth in Section 7.01(e);
 provided,  however, that the aggregate amount of all such Indebtedness at any
one time outstanding shall not exceed, as of the time of incurrence thereof, the
greater of (i) $300,000,000 and (ii) 7.510% of Consolidated Net Worth as of the
last day of the most recent fiscal year for which financial statements have been
delivered at the time of incurrence thereof pursuant to Section 6.01 (or, prior
to the first delivery thereof, the financial statements described in Section
5.05(b)), and any modification, replacement, renewal, refinancing or extension
thereof (which such modification, replacement, renewal, refinancing or extension
shall not increase the principal amount thereof);

(f)         Indebtedness in the nature of receivables securitizations and/or
factoring arrangements entered into on customary terms, including limited
recourse of the obligee thereof  to relevant securitization or factoring entity
and the receivables being securitized and/or factored (and customary
replacements or substitutions thereof), in an aggregate amount not to exceed
$400,000,000 at any time outstanding;

(g)         Indebtedness of any Person that becomes a Restricted Subsidiary of
the Company or related to any asset acquired after the Closing Date pursuant to
a Permitted Acquisition and any modification, replacement, renewal, refinancing
or extension thereof (which such modification, replacement, renewal, refinancing
or extension shall not increase the principal amount thereof); provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition, (B)
neither the Company nor any Restricted Subsidiary (other than the acquired
Restricted Subsidiaries) is an obligor with respect to such Indebtedness and (C)
such Indebtedness is either unsecured or secured solely by Liens on assets of
the acquired Restricted Subsidiary, or on the acquired assets, permitted by, and
within the limitations set forth in Section 7.01(f);





139



 

 

(h)         Indebtedness secured by Liens permitted by Section 7.01(p) in an
aggregate principal amount at the time of incurrence thereof not to exceed the
greater of (i) $150,000,000 and (ii) 3.755.00% of Consolidated Net Worth as of
the last day of the most recent fiscal year for which financial statements have
been delivered at the time of incurrence thereof pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b));

(i)         Indebtedness of a Restricted Subsidiary that is a Foreign Subsidiary
(other than a Foreign Obligor) in an aggregate principal amount at the time of
incurrence thereof not to exceed the greater of (i) $300,000,000 and (ii) 7.510%
of Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered at the time of incurrence thereof
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b));

(j)          obligations (including in respect of letters of credit, bank
guarantees, bankers’ acceptances, warehouse receipts or similar instruments
issued or created in the ordinary course of business) in respect of bids,
tenders, trade contracts, governmental contracts and leases, construction
contracts, statutory obligations, surety, stay, customs, bid, and appeal bonds,
performance and return of money bonds, performance and completion guarantees,
agreements with utilities and other obligations of a like nature (including
those to secure health, safety and environmental obligations), in each case in
the ordinary course of business and either (i) consistent with past practices or
(ii) reasonably necessary for the operation of the business of the Company and
its Restricted Subsidiaries as determined by the Company or such Restricted
Subsidiary in good faith, in each case including, for the avoidance of doubt,
any such obligations with respect to any Joint Venture;

(k)         (A) intercompany Indebtedness owing (i) by a Loan Party to a Loan
Party, (ii) by a non-Loan Party to a non-Loan Party, (iii) by a non-Loan Party
to a Loan Party (so long as the Investment by suchso long as (i) any
Indebtedness owing by a non-Loan Party to a Loan Party is permitted by Section
7.03), (iv) by the Company or any of its Restricted Subsidiaries to the Company
or any of its Restricted Subsidiaries to the extent such intercompany
Indebtedness and (ii) any Indebtedness owing by a Loan Party to a non-Loan Party
is subordinated to the Obligations of such Loan Party under the Facilities; and
(B) Indebtedness owing by the Company or any of its Restricted Subsidiaries to
the Company or any of its Restricted Subsidiaries that is incurred in connection
with the repayment, redemption, defeasance or retirement of Indebtedness of the
Company or any of its Restricted Subsidiaries with the proceeds of the MS
Disposition or (v) by a Loan Party to a non-Loan Party that is subordinated to
the Obligations of such Loan Party under the Facilities and is in an aggregate
principal amount at the time of incurrence thereof not to exceed the greater of
(A) $200,000,000 and (B) 5.0% of Consolidated Net Worth as of the last day of
the most recent fiscal year for which financial statements have been delivered
at the time of incurrence thereof pursuant to Section 6.01 (or, prior to the
first delivery thereof, the financial statements described in Section 5.05(b));

(l)         (i) Indebtedness of AECOM Capital (or Subsidiaries of, or Joint
Ventures formed by, AECOM Capital) in connection with projects or investments of
AECOM Capital (or Subsidiaries of, or Joint Ventures formed by, AECOM Capital)
and (ii) Guarantees of any Indebtedness described in the preceding clause (i) so
long as such Guarantees are permitted under Section 7.03(h);

(m)        vendor financing in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding;

(n)         unsecured notesIndebtedness so long as (i) no Default has occurred
and is continuing either immediately before or immediately after the issuance
thereof, (ii) immediately before and after giving pro





140



 

 

forma effect to such notes, the Company and its Restricted Subsidiaries shall be
in pro forma compliance with all of the financial covenants set forth in Section
7.11, (iii) the final maturity date and weighted average life to maturity of
such notesIndebtedness shall not be prior to or shorter than that applicable to
the latest Maturity Date then in effect under any of the Facilities, provided
that this clause (iii) shall not apply to any Permitted Bridge Indebtedness and
(iv) the terms and conditions of such notesIndebtedness (including any financial
covenants, but excluding interest rates, rate floors, fees and optional
prepayment or redemption provisions) are not materially more restrictive, taken
in the aggregate, than the terms of the indenture(s) governing the New
Notesthose set forth in the Loan Documents with respect to the Facilities
(except to the extent such terms are (A) added to the Loan Documents for the
benefit of the Lenders pursuant to an amendment hereto or thereto subject solely
to the reasonable satisfaction of the Administrative Agent, (B) applicable
solely to periods after the latest Maturity Date existing at the time of such
incurrence, or (C) otherwise reasonably acceptable to the Administrative Agent);

(o)         Indebtedness relating to insurance premium financings incurred in
the ordinary course of business;

(p)         other Indebtedness in an aggregate principal amount as of the date
of any such incurrence not to exceed the greater of (i) $100,000,000 and (ii)
2.53.5% of Consolidated Net Worth as of the last day of the most recent fiscal
year for which financial statements have been delivered at the time of
incurrence thereof pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b)); and

(q)         Indebtedness owing by the Company or any Restricted Subsidiary to
the Company or any Restricted Subsidiary, in each case to the extent incurred as
(and in compliance with the requirements of) a Non-Core Asset Disposition
Related Transaction; and

(r)         Indebtedness in the form of unsubordinated notes and/or
unsubordinated term loans (and/or commitments in respect thereof) issued or
incurred by the Company or another Loan Party in lieu of Incremental Increases
(such notes or loans, “Incremental Equivalent Debt”); provided that:

(i)         such debt shall be issued or incurred in (x) a public offering, Rule
144A offering or other private placement or (y) pursuant to a bridge facility,
in a term loan financing or otherwise in lieu of an Incremental Increase;

(ii)        the aggregate principal amount of all such Incremental Equivalent
Debt, together with the aggregate principal amount of all Incremental Increases,
shall not exceed the Maximum Increase Amount;

(iii)       any Incremental Equivalent Debt either (x) if incurred at any time
other than during a Collateral Release Period, shall be secured by the
Collateral (and only by the Collateral) on a pari passu basis with the
Obligations, subject to an Acceptable Intercreditor Agreement, and shall rank
pari passu in right of payment with the Obligations or (y) if incurred during a
Collateral Release Period, shall be unsecured and shall not include provisions
for the securing of such Incremental Equivalent Debt except upon the occurrence
of a Collateral Reinstatement Event, and only after (or substantially
simultaneously with) the granting of Liens securing the Obligations, and subject
to an Acceptable Intercreditor Agreement, and shall rank pari passu in right of
payment with the Obligations;





141



 

 

(iv)        no Incremental Equivalent Debt shall be guaranteed by any Person
that is not a Guarantor with respect to the Obligations;

(v)         such Incremental Equivalent Debt shall have a maturity date that is
no earlier than the Maturity Date then in effect with respect to the Term A US
Facility, and have a weighted average life to maturity no shorter than the
remaining weighted average life to maturity of the Term A US Facility, provided
that, at the option of the Company, (x) up to $200,000,000 of principal amount
of Incremental Term Loans and Incremental Equivalent Debt, in the aggregate, may
have a maturity date earlier than, and a weighted average life to maturity
shorter than the remaining weighted average life to maturity of the Term A US
Facility and (y) this clause (iv) shall not apply to any Permitted Bridge
Indebtedness;

(vi)       such Incremental Equivalent Debt shall be on terms and conditions
that are, when taken as a whole (other than interest rates, rate floors, fees
and optional prepayment or redemption provisions), not materially more favorable
to the lenders or investors providing such Incremental Equivalent Debt than
those set forth in the Loan Documents are with respect to the Lenders providing
the Facilities under the Loan Documents (except to the extent such terms are (A)
added in the Loan Documents for the benefit of the Lenders pursuant to an
amendment hereto or thereto subject solely to the reasonable satisfaction of the
Administrative Agent, (B) applicable solely to periods after the latest Maturity
Date existing at the time of such incurrence, or (C) otherwise reasonably
acceptable to the Administrative Agent); and

(vii)      subject in each case to Section 1.11 in the case of Incremental
Equivalent Debt to be utilized to consummate a Limited Condition Acquisition for
which notice has been provided pursuant to such Section 1.11, before and after
giving effect to such Incremental Equivalent Debt (A) no Default or Event of
Default shall exist and be continuing; and (B) the Company and its Restricted
Subsidiaries shall be in pro forma compliance with each of the financial
covenants contained in Section 7.11; and

(s)         Indebtedness (“Permitted Credit Agreement Refinancing Indebtedness”)
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, any class of existing Term
Loans or any existing Revolving Credit Loans (or unused Revolving Credit
Commitments), or any then-existing Incremental Term Loans or Permitted
Refinancing Commitments and/or Permitted Refinancing Loans incurred pursuant to
a prior Permitted Refinancing Amendment; provided:

(i)         such Indebtedness shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Indebtedness being
refinanced thereby plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees and expenses and original issue discount associated
with the refinancing, plus an amount equal to any existing commitments
unutilized thereunder;

(ii)        the Indebtedness being refinanced thereby shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, defeased or satisfied or discharged substantially concurrently with the
date such Indebtedness is issued, incurred or obtained;

(iii)       such Indebtedness shall not at any time be incurred or guaranteed by
any Person other than a Loan Party;





142



 

 

(iv)       if secured, such Indebtedness shall not be secured by property other
than the Collateral, and, if applicable, any after-acquired property that is
affixed or incorporated into such assets and the proceeds and products thereof
(provided, that in the case of such Indebtedness that is funded into escrow,
such debt may be secured by the applicable funds and related assets held in
escrow (and the proceeds thereof) until such funds are released from escrow),
and a representative acting on behalf of the lenders or holders of such
Indebtedness shall have entered into an Applicable  Intercreditor Agreement (to
the extent such Indebtedness is not incurred under the Loan Documents);

(v)         such Indebtedness (A) shall have a final scheduled maturity date no
earlier than the then-final scheduled maturity date of the Indebtedness being
refinanced thereby and (B) shall have a weighted average life to maturity that
is equal to or greater than the weighted average life to maturity of the
Indebtedness being refinanced thereby; provided that, at the option of the
Borrower, this clause (v) shall not apply to any Permitted Bridge Indebtedness;

(vi)        except as otherwise expressly set forth herein, the covenants and
events of default (excluding pricing and optional prepayment or redemption
terms) with respect such Indebtedness shall be, when taken as a whole, not
materially more favorable to the lenders or holders providing such Indebtedness
than those set forth in the Loan Documents with respect to Indebtedness under
the Loan Documents being refinanced thereby, taken as a whole (except to the
extent such terms (A) are added to the Loan Documents for the benefit of the
Lenders pursuant to an amendment hereto or thereto subject solely to the
reasonable satisfaction of the Administrative Agent, (B) applicable solely to
periods after the latest Maturity Date existing at the time of such incurrence,
or (C) otherwise reasonably acceptable to the Administrative Agent); and

(vii)      notwithstanding the foregoing provisions of this Section 7.02(s), any
Permitted Credit Agreement Refinancing Indebtedness incurred, assumed or
existing during a Collateral Release Period shall be unsecured and shall not
include provisions for the securing of such Indebtedness except upon the
occurrence of a Collateral Reinstatement Event, and only after (or substantially
simultaneously with) the granting of Liens securing the Obligations, and subject
to an Acceptable Intercreditor Agreement.

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.02(e),  (f),  (h),  (i),  (k),  (l),
 (m) and (p) shall be replaced by a single basket permitting (x) Consolidated
Priority Indebtedness in an aggregate amount not to exceed 10% of Consolidated
Net Worth of the Company and its Restricted Subsidiaries as of the last day of
the most recent fiscal year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) and (y) Tax Arrangement Priority
Indebtedness of the Company and its Restricted Subsidiaries in an aggregate
amount not to exceed 10% of Consolidated Net Worth as of the last day of the
most recent fiscal year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) of the Company and its Restricted
Subsidiaries, in each case subject to a pro forma Consolidated Leverage Ratio
not to exceed 3.00 to 1.00.

7.03      Investments.  Make or hold any Investments, except:

(a)         Investments held by the Company and its Restricted Subsidiaries in
the form of certain Cash Equivalents;





143



 

 

(b)         advances to officers, directors and employees of the Company and
Restricted Subsidiaries made in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

(c)         Investments (i) by any Loan Party or any Restricted Subsidiary in
any Loan Party (excluding any new Restricted Subsidiary that becomes a Loan
Party pursuant to such Investment), so long as, in the case of an Investment
made by a non-Loan Party in a Loan Party in the form of Indebtedness owing by
such Loan Party, such Indebtedness is permitted to be incurred by the relevant
Loan Party pursuant to Section 7.02(k)(iv), (ii) by any Restricted Subsidiary
that is not a Loan Party in any other Restricted Subsidiary that is also not a
Loan Party, (iii) by any of the Company or any of its Restricted Subsidiaries in
the Company or any of its Restricted Subsidiaries to the extent such Investment
is made in connection with the repayment, redemption, defeasance or retirement
of Indebtedness of the Company or any of its Subsidiaries with the proceeds of
the MS Disposition or (iv) by any Loan Party in any Restricted Subsidiary that
is not a Loan Party so long as the aggregate amount of such Investments made by
Loan Parties after the Closing Date in reliance on this clause (c)(iv) shall not
at the time of incurrence thereof exceed the greater of (A) $200,000,000 and (B)
5.007.00% of Consolidated Net Worth as of the last day of the most recent fiscal
year for which financial statements have been delivered at the time of
incurrence thereof pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b));

(d)         Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments (including Equity Interests)
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and (ii) received in connection with the satisfaction
or enforcement of Indebtedness or claims due or owing to the Company or any
Restricted Subsidiary, or as security for any such Indebtedness or claim;

(e)         Guarantees permitted by Section 7.02;

(f)         Investments (x) existing on the date hereof (after giving effect to
the Acquisition) and, with respect to each individual Investment outstanding in
an amount in excess of $5,000,000, set forth on Schedule 7.03 or (y) existing on
a later date (including Investments made after the date hereof), giving effect
to the Transactions, as and to the extent described and set forth on Schedule
7.02(b)(y);

(g)         (i) the Acquisition and (ii) after the Closing Date, Investments
constituting Permitted Acquisitions;

(h)         Investments in AECOM Capital (and in a like amount by AECOM Capital
in its Subsidiaries and in Joint Ventures formed by AECOM Capital) in an
aggregate amount at any time outstanding not to exceed (i) the aggregate amount
of Investments in AECOM Capital existing on the Closing Date plus (ii) an
additional amount after the Closing Date equal to the greater of (A)
$200,000,000 and (B) 3.757.00% of Consolidated Net Worth as of the last day of
the most recent fiscal year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) at the time of incurrence thereof (with
it being understood that any Guarantees or other contingent obligations of the
Company or any Restricted Subsidiary relating to Indebtedness or other
obligations of AECOM Capital (or Subsidiaries of, or Joint Ventures formed by,
AECOM Capital) in connection with projects of AECOM Capital (or Subsidiaries of,
or Joint Ventures formed by, AECOM Capital) shall constitute an Investment in
AECOM Capital (or such Subsidiary or Joint Venture) and shall be valued in
accordance with GAAP as set forth in Section 1.10); provided that





144



 

 

Investments in AECOM Capital (x) shall be governed solely by this clause (h),
and no other provision of Section 7.03 may be utilized for Investments in AECOM
Capital;

(i)         Investments in Joint Ventures and Minority Investments in an
aggregate amount at the time of incurrence thereof not to exceed (i) the
aggregate amount of all such Investments existing on the Closing Date plus (ii)
an additional amount after the Closing Date equal to the greater of (A)
$500,000,000 and (B) 12.517.0% of Consolidated Net Worth as of the last day of
the most recent fiscal year for which financial statements have been delivered
at the time of incurrence thereof pursuant to Section 6.01 (or, prior to the
first delivery thereof, the financial statements described in Section 5.05(b));

(j)          other Investments by the Company and its Restricted Subsidiaries in
an aggregate amount not to exceed the Cumulative Available Amount that is Not
Otherwise Applied; provided that Investments under this Section 7.03(j) shall be
permitted on an unlimited basis so long as (i) no Default or Event of Default
has occurred and is continuing at the time of, or would result from, such
Investment and (ii) after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), the
Consolidated Leverage Ratio is less than or equal to 3.003.75 to 1.00 at the
time of such Investment;

(k)         lease, utility and other similar deposits in the ordinary course of
business;

(l)         Investments acquired by the Company or a Restricted Subsidiary as a
result of a foreclosure by, or other transfer of title to, the Company or a
Restricted Subsidiary with respect to a secured Investment;

(m)       Investments consisting of Performance Contingent Obligations;

(n)         Investments  by  Loan  Parties  in  non-Loan  Parties  made  in
connection with the Corporate Restructuring, so long as (i) no Default or Event
of Default exists at such time or would result therefrom, (ii) no such
Investment shall result in the Existing AECOM Global II Loan ceasing to be
ultimately owed to a Loan Party (other than as a result of any repayment
thereof, including without limitation repayment by way of a capital contribution
otherwise permitted under another provision of this Section 7.03) and (iii) to
the extent applicable, the Loan Parties comply with the requirements of Section
6.12 within the time periods set forth therein after giving effect to each such
transaction;

(o)         so long as no Default or Event of Default exists at such time or
would result therefrom, Investments (i) by the Canadian BorrowerInvestments
existing on the Amendment No. 8 Effective Date (i) in the Equity Interests of US
Star LP or AECOM Australia Group Holdings PTY LTD (CAN 160 463 883), (ii) by US
Star LP in one or more non-Loan Parties domiciled in Canada (or any province or
territory thereof) made solely with the proceeds of (and not in excess of the
principal amount of) the Term A CAD Facility, and (ii) by the Australian
Borrowerterm loan facility made available to US Star LP under this Agreement on
the Amendment No. 5 Effective Date (which was paid in full and terminated prior
to the Amendment No. 8 Effective Date), and (iii) by AECOM Australia Group
Holdings PTY LTD (ACN 160 463 883) in one or more non-Loan Parties made solely
with the proceeds of (and not in excess of the principal amount of) the Term A
AUD Facilityterm loan facility made available to AECOM Australia Group Holdings
PTY LTD under this Agreement on the Amendment No. 5 Effective Date (which was
paid in full and terminated prior to the Amendment No. 8 Effective Date) (and,
for the avoidance of doubt, upon return of capital of any such Investment, the
returned proceeds of the Term A AUD Facilitysuch term facility may be reinvested
in accordance with this clause (o)); and





145



 

 

(p)         Investments made to effectuate or in connection with one or more
Non-Core Asset Disposition Related Transactions, so long as in each case (i) no
Default or Event of Default exists at such time or would result therefrom, (ii)
no such Investment shall result in the Existing AECOM Global II Loan ceasing to
be ultimately owed to a Loan Party (other than as a result of any repayment
thereof, including without limitation repayment by way of a capital contribution
otherwise permitted under another provision of this Section 7.03) and (iii) to
the extent applicable, the Loan Parties comply with the requirements of Section
6.12 within the time periods set forth therein after giving effect to each such
Investment.; and

(q)         Investments arising out of the receipt by the Company or any of its
Subsidiaries of non-cash consideration for the Disposition of assets or arising
out of pledges or deposits permitted under Section 7.01.

7.04      Fundamental Changes.  Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)         any Restricted Subsidiary may merge or amalgamate with (i) the
Company, provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Restricted Subsidiaries, provided that (A) when
any Loan Party is merging or amalgamating with another Restricted Subsidiary,
either (x) such Loan Party shall be the continuing or surviving Person or (y)
the aggregate book value of all assets of the Loan Parties after giving effect
to such transactions (and any transactions effectuated substantially
simultaneously therewith pursuant to the definition of Non-Core Asset
Disposition Related Transactions or Section 7.05(d) that have the effect of
transferring assets from Restricted Subsidiaries that are Loan Parties to
Restricted Subsidiaries that are non-Loan Parties) constitutes 75% or more of
the book value of all assets of the Company and its wholly-owned Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
fiscal year for which financial statements have been delivered pursuant to
Section 6.01 and (B) when any wholly-owned Restricted Subsidiary is merged or
amalgamated with any non-wholly owned Restricted Subsidiary, either (x) the
wholly-owned Restricted Subsidiary shall be the continuing or surviving Person
or (y) the aggregate book value of all assets of the Loan Parties after giving
effect to such transactions (and any transactions effectuated substantially
simultaneously therewith pursuant to the definition of Non-Core Asset
Disposition Related Transactions or Section 7.05(d) that have the effect of
transferring assets from Restricted Subsidiaries that are Loan Parties to
Restricted Subsidiaries that are non-Loan Parties) constitutes  75% or more of
the book value of all assets of the Company and its wholly-owned Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
fiscal year for which financial statements have been delivered pursuant to
Section 6.01;

(b)         any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another Loan
Party;

(c)         any Restricted Subsidiary that is not a Loan Party may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to the Company or any other Restricted Subsidiary;

(d)         so long as no Default has occurred and is continuing or would result
therefrom, each of the Company and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided,  however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Company is a party, the Company is the surviving Person, (ii) in the case of any
such merger to which any Loan Party (other than the Company) is a party, such
Loan Party is the surviving Person or the surviving Person becomes a





146



 

 

Loan Party in accordance with the Collateral and Guarantee Requirement and
Section 6.12 and (iii) in the case of any wholly-owned Restricted Subsidiary
merging with a Person that is not a wholly-owned Restricted Subsidiary prior to
such merger, the surviving Person shall be (or become as a result thereof) a
wholly-owned Restricted Subsidiary, except in the case of (ii) and (iii) above,
a merger utilized to consummate a Disposition permitted by Section 7.05 (other
than Section 7.05(e));

(e)         the Company or any Restricted Subsidiary may merge or consolidate
with any other Person solely to effect a change in the state or form of
organization of the Company or such Restricted Subsidiary; and

(f)         the Company and its Restricted Subsidiaries may consummate any
Disposition (including by way of merger) permitted by Section 7.05 (other than
Section 7.05(e)(i))., Investments permitted by Section 7.03, Liens permitted by
Section 7.01, and Restricted Payments permitted by Section 7.06.

7.05      Dispositions.  Make any Disposition, except:

(a)         Dispositions of surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b)         Dispositions of inventory in the ordinary course of business;

(c)         Dispositions of equipment or property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)         Dispositions of property by any Restricted Subsidiary to the Company
or to a wholly-owned Restricted Subsidiary; provided that (i) if the transferor
of such property is a Loan Party, either (x) the transferee thereof must be a
Loan Party or (y) the aggregate book value of all assets of the Loan Parties
after giving effect to such transactions (and any transactions effectuated
substantially simultaneously therewith pursuant to the definition of Non-Core
Asset Disposition Related Transactions or Section 7.04(a) that have the effect
of transferring assets from Restricted Subsidiaries that are Loan Parties to
Restricted Subsidiaries that are non-Loan Parties) constitutes 75% or more of
the book value of all assets of the Company and its wholly-owned Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
fiscal year for which financial statements have been delivered pursuant to
Section 6.01 and (ii) if the transferor of such property is a Loan Party other
than a Foreign Obligor or the Canadian Borrower, either (x) the transferee
thereof must be a Loan Party other than a Foreign Obligor or the Canadian
Borrower or (y) or (y) the aggregate book value of all assets of the Loan
Parties after giving effect to such transactions (and any transactions
effectuated substantially simultaneously therewith pursuant to the definition of
Non-Core Asset Disposition Related Transactions or Section 7.04(a) that have the
effect of transferring assets from Restricted Subsidiaries that are Loan Parties
to Restricted Subsidiaries that are non-Loan Parties) constitutes 75% or more of
the book value of all assets of the Company and its wholly-owned Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
fiscal year for which financial statements have been delivered pursuant to
Section 6.01;

(e)         (i) Dispositions permitted by Section 7.04 (other than Section
7.04(f)) and (ii) Permitted Liens;

(f)         Dispositions by the Company and its Restricted Subsidiaries required
to comply with relevant antitrust Laws in connection with the Acquisition or any
Permitted Acquisition;





147



 

 

(g)         leases, subleases, licenses or sublicenses granted in the ordinary
course of business, which could not reasonably be expected to have a Material
Adverse Effect;

(h)         the sale or other transfer of accounts receivable in connection with
the securitization thereof and/or factoring arrangements, which sale is
non-recourse to the extent customary in securitizations and/or factoring
arrangements and consistent with past practice and, to the extent constituting
Indebtedness of the Company or any Restricted Subsidiary, within the limits set
forth in Section 7.02(f);

(i)         so long as no Default shall have occurred and be continuing, or
would result therefrom, other Dispositions made after the Closing Date with an
aggregate fair market value for all such Dispositions not to exceed tentwenty
percent (1020%) of consolidated total assets of the Company and its Restricted
Subsidiaries as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (compliance to
be measured with respect to any Disposition on the date of such Disposition is
made or, at the Company’s election in writing, on the date of the agreement of
the Company or any Restricted Subsidiary to make such Disposition);

(j)          Dispositions of Cash and Cash Equivalents;

(k)         Dispositions of assets within 365 days after the acquisition thereof
if such assets are outside the principal business areas to which the assets
acquired, taken as a whole, relate;

(l)         in order to collect receivables in the ordinary course of business,
resolve disputes that occur in the ordinary course of business or engage in
transactions with government agencies in the ordinary course of business,
Disposition of, discount or otherwise compromise of for less than the face value
thereof, notes or accounts receivable, so long as no such Disposition, discount
or other compromise gives rise to any Indebtedness, any Lien on any note or
account receivable, or is made as part of any accounts receivable securitization
program;

(m)        Dispositions of shares of Equity Interests of any of its Subsidiaries
in order to qualify members of the board of directors or equivalent governing
body of any such Subsidiary if required by applicable Law;

(n)         Dispositions of condemned property to the respective Governmental
Authority that has condemned the same (whether by deed in lieu of condemnation
or otherwise), and Dispositions of properties that have been subject to a
casualty to the respective insurer of such property or its designee as part of
an insurance settlement;

(o)         Dispositions  by  Loan  Parties  to  non-Loan  Parties  made  in
connection with the Corporate Restructuring, so long as (i) no Default or Event
of Default exists at such time or would result therefrom, (ii) no such
Disposition shall result in the Existing AECOM Global II Loan ceasing to be
ultimately owed to a Loan Party (other than as a result of any repayment
thereof, including without limitation repayment by way of a capital contribution
permitted by Section 7.03 other than Sections 7.03(n) and (p)) and (iii) to the
extent applicable, the Loan Parties comply with the requirements of Section 6.12
within the time periods set forth therein  after giving effect to each such
transaction; and

(p)         any Non-Core Asset Disposition, so long as (i) not less than 75% of
the consideration for any Non-Core Asset Disposition shall be received at the
time of consummation thereof by the Company (or the applicable selling
Restricted Subsidiary) in the form of cash or Cash Equivalents, (ii) no Default
or Event of Default exists at such time or would result therefrom, (iii) no
Non-Core Asset Disposition shall





148



 

 

result in the Existing AECOM Global II Loan ceasing to be ultimately owed to a
Loan Party (other than as a result of any repayment thereof, including without
limitation repayment by way of a capital contribution permitted by Section 7.03
other than Sections 7.03(n) and (p)) and (iv) to the extent applicable, the Loan
Parties comply with the requirements of Section 6.12 within the time periods set
forth therein  after giving effect to any Non-Core Asset Disposition; and

(q)         (i) the MS Disposition, so long as the Net Cash Proceeds thereof are
used to make the mandatory prepayment of the Term Loans in accordance with
Section 2.05(b)(ii) (it being understood that the MS Disposition shall only be
permitted pursuant to this clause (q)) and (ii) any Investments made pursuant to
Section 7.03(c)(iii); and

(r)         Investments permitted by Section 7.03, Liens permitted by Section
7.01, and Restricted Payments permitted by Section 7.06;

provided,  however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to clauses (a), (d),  (j),  (l) or,  (q)(ii) or (r)) shall be for
no less than the fair market value of such property at the time of such
Disposition (or, (x) in the case of the MS Disposition and (y) otherwise at
Company’s election in writing, on the date of the agreement of the Company or
any Restricted Subsidiary to make such Disposition).

7.06      Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)         each Restricted Subsidiary may make Restricted Payments to any Loan
Party and any other Person that owns a direct Equity Interest in such Restricted
Subsidiary, either (i) ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made or (ii) on a non-pro rata basis either (A) where required by Organization
Documents or agreements existing as of the Closing Date or (B) where the
aggregate amount of all distributions to Persons other than the Company or a
Restricted Subsidiary that are in excess of the pro rata share of such
Restricted Payments that would otherwise be owing to such Persons does not
exceed $25,000,000 in the aggregate during the term of the Facilities, so long
as no Default shall have occurred and be continuing at the time of any action
described in this clause (a) or would result therefrom;

(b)         the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in Equity Interests
(other than Disqualified Stock) of such Person, so long as no Default shall have
occurred and be continuing at the time of any action described in this clause
(b) or would result therefrom;

(c)         the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new Equity Interests (other than Disqualified
Stock), so long as no Default shall have occurred and be continuing at the time
of any action described in this clause (c) or would result therefrom;

(d)         each Restricted Subsidiary may declare and make Restricted Payments
to the Company so that the Company may pay any Taxes which are due and payable
by or with respect to the Restricted Subsidiaries;

(e)         the Company and its Restricted Subsidiaries may make other
Restricted Payments so long as (i) the aggregate amount of Restricted Payments
made during the term of this Agreement pursuant to this





149



 

 

clause (e) is not in excess of the Cumulative Available Amount that is Not
Otherwise Applied, (ii) after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), the
Company shall be in pro forma compliance with the then applicable Consolidated
Leverage Ratio pursuant to Section 7.11(b) as of the last day of the most recent
fiscal quarter or year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)), (iii) both immediately before and
after giving pro forma effect thereto, no Default shall have occurred and be
continuing or would result therefrom, and (iv) no later than three Business Days
(or such shorter period as agreed upon by the Administrative Agent) prior to
such Restricted Payment, the Company shall have delivered to the Administrative
Agent a certificate setting forth the calculations demonstrating, in reasonable
detail, compliance with the foregoing clause (ii);

(f)         the Company and its Restricted Subsidiaries may make other
Restricted Payments so long as no Default shall have occurred and be continuing
at the time of any action described below or would result therefromsuch time
and, after giving pro forma effect thereto (including any incurrence and/or
repayment of Indebtedness in connection therewith), the Consolidated Leverage
Ratio is less than or equal to 3.503.75 to 1.00 as of the last day of the most
recent fiscal quarter or year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b));

(g)         a Restricted Subsidiary may issue Equity Interests to the extent
constituting a Disposition permitted by Section 7.05 (other than Section
7.05(r));  and

(h)         the Company may purchase Equity Interests of the Company and any
warrants or other rights with respect to Equity Interests of the Company from
its employees, officers and directors by net exercise, pursuant to the terms of
any employee stock option, restricted stock or incentive stock plan.; and

(i)         the Company and its Restricted Subsidiaries may make other
Restricted Payments after the Amendment No. 8 Effective Date but on or prior to
March 31, 2021 in an aggregate amount not to exceed $500,000,000 so long as no
Default shall have occurred and be continuing at such time or would result
therefrom.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 7.06 will not prohibit the making of any Restricted Payment within
60 days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 7.06.

7.07      Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08      Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Restricted Subsidiary as would be obtainable by the Company
or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (i) transactions between or among the Loan
Parties, (ii) Investments and Restricted Payments permitted hereby and
Dispositions between and among the Company and its Restricted Subsidiaries
permitted hereby, (iii) customary fees paid to directors, and customary
indemnities provided to directors, (iv) any payments pursuant to any of the
Company’s employee benefit plans, (v) the rights, privileges and preferences
granted to the holders of any





150



 

 

class of Preferred Stock of the Company arising under any related certificate of
designation, investor rights agreement or regulatory side letter, each in form
and substance reasonably satisfactory to the Required Lenders, (vi) so long as
the Company is subject to the filing requirements of the SEC, any transaction
that is otherwise permitted by any Company policy regarding such transactions to
the extent such policy was approved by the Company’s board of directors, and
(vii) any payments or other transaction pursuant to any tax sharing agreement
between the Company and any other Person with which the Company files a
consolidated tax return or with which the Company is part of a consolidated
group for tax purposes.

7.09      Burdensome Agreements.  Enter into any Contractual Obligation (other
than (x) this Agreement, or any other Loan Document or, (y) the Indenture
governing the New Notes or (z) or any agreement or document governing or
evidencing Incremental Equivalent Debt or Permitted Credit Agreement Refinancing
Indebtedness) that (a) limits the ability (i) of any Restricted Subsidiary to
make Restricted Payments to the Company or any Guarantor or to otherwise
transfer property to the Company or any Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrowers or (iii) of the
Company or any Restricted Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person in favor of the Administrative Agent, the
Lenders, the L/C Issuers or the Swing Line Lender;  provided,  however, that
this clause (iii) shall not prohibit (A) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under any of Section
7.02(e),  7.02(f),  7.02(g),  7.02(h),  7.02(i),  7.02(j),  7.02(l),  7.02(m) or
7.02(o), in each case solely to the extent any such negative pledge relates to
the property financed by, securing or otherwise the subject of such Indebtedness
or (B) restrictions on the encumbrance of specific property encumbered to secure
payment of particular permitted Indebtedness or to be sold pursuant to an
executed agreement with respect to a sale of such assets; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.  The foregoing provision shall not
apply to encumbrances or restrictions existing under or by reason of:  (a)
applicable law, rule, regulation or order (including agreements with regulatory
authorities), (b) customary net worth, restrictions on cash or other deposits
and non-assignment provisions of any lease, license or other contract, (c)
customary restrictions (x) with respect to a Restricted Subsidiary or
Subsidiaries pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the assets or Equity Interests of
such Restricted Subsidiary or Subsidiaries or (y) set forth in any agreements
relating to any Non-Core Asset Disposition or any Disposition under Section
7.05(i) permitted hereunder, (d) customary provisions in joint venture
agreements, financing agreements related to Joint Ventures, and other similar
agreements relating solely to the securities, assets and revenues of Joint
Ventures or other business ventures, (e) restrictions on transfer (including
negative pledge provisions) set forth in any agreements relating to any
Investment permitted hereunder (including without limitation any such
restrictions relating to any Investment in any investment fund pursuant to the
provisions of any credit facility entered into by such fund), (f) any provisions
existing under, by reason of or with respect to Indebtedness of any Foreign
Subsidiary and applicable only to Foreign Subsidiaries, (g) any provisions of or
relating to any Performance Contingent Obligation (including without limitation
any completion guarantee), (h) any Contractual Obligation that is reasonably
determined by the Company not to materially adversely affect the ability of the
Company to perform its obligations under the Loan Documents, or (i) any
Contractual Obligation existing on the Closing Date or otherwise permitted under
this Section 7.09 (and any amendment, restatement, refinancing, replacement or
other modification thereof so long as any change to the provisions relevant to
this Section 7.09 are not more adverse to the interests of the Lenders in any
material respect).

7.10      Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin





151



 

 

stock or to refund indebtedness originally incurred for such purpose, except in
each case pursuant to a Permitted Capital Stock Buyback.

7.11      Financial Covenants.

(a)         Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company
(beginning with the end of the first full fiscal quarter following the quarter
in which the Closing Date occurs (the “First Test Date”)) to be less than 3.00
to 1.00.

(b)         Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Company set forth below to be greater
than the ratio set forth below opposite such period, beginning with the First
Test Date:

 

 

 

Four Fiscal Quarters Ending

Maximum

Consolidated

Leverage Ratio

First Test Date through June 30, 2015

5.50 to 1.00

September 30, 2015 and December 31, 2015

5.25 to 1.00

March 31, 2016 through and including December 31, 2016

5.00 to 1.00

March 31, 2017 and June 30, 2017

4.75 to 1.00

September 30, 2017 through and including September 30, 2019

4.50 to 1.00

Each fiscal quarter thereafter

4.00 to 1.00

 

The provisions of this Section 7.11 are for the benefit of the Term A US
Lenders, the Term A AUD Lenders, the Term A CAD Lenders and the Revolving Credit
Lenders only, as provided in Section 8.01(b)4.00 to 1.00; provided that at the
time of or promptly following the consummation of an acquisition with aggregate
consideration (excluding earnouts) greater than or equal to $200,000,000 by the
Company or any of its Restricted Subsidiaries (a “Specified Acquisition”), the
Company may, in its sole discretion and upon written notice to the
Administrative Agent, increase (each such increase, a “Leverage Increase”) the
maximum Consolidated Leverage Ratio level set forth above for the fiscal quarter
in which such Specified Acquisition occurs and for the three succeeding fiscal
quarters (or such shorter time as the Company may elect, in its sole discretion)
to 4.50 to 1.00; provided further that (i) the Leverage Increase may not be
exercised more than two times after the Amendment No. 8 Effective Date and
(ii)  there shall be at least one fiscal quarter end which shall be subject to a
maximum Consolidated Leverage Ratio of 4.00 to 1.00 between the exercise of
Leverage Increases.

7.12      Sanctions.  Use the proceeds of any Credit Extension, or make
available such proceeds to any Subsidiary, or, to the Company’s knowledge, any
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any country, region or
territory, that, at the time of such funding, is the target of Sanctions, except
to the extent licensed by OFAC or otherwise authorized under U.S. law.

7.13      Changes in Fiscal Year.  Make any change in fiscal year, except for
changes of acquired entities to conform with the Company’s fiscal year.

7.14      Anti-Corruption Laws.  Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach applicable Anti-Corruption
Laws.





152



 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01      Events of Default.  Any of the following shall constitute an Event of
Default:

(a)         Non-Payment.  Any Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within 10 days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)         Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03,  6.05 (insofar as
such Section requires the preservation of the corporate  existence of any Loan
Party) or 6.11 or Article VII (provided that a breach of Section 7.11 shall not
constitute an Event of Default with respect to any Term B Loans unless and until
the Revolving Credit Lenders, the Term A US Lenders, the Term A AUD Lenders and
the Term A CAD Lenders (or the Administrative Agent on their behalf) have
declared all amounts outstanding under the Revolving Credit Facility, the Term A
US Facility, the Term A AUD Facility and the Term A CAD Facility, respectively,
to be due and payable and all outstanding Revolving Credit Commitments, Term A
US Commitments, Term A AUD Commitments and Term A CAD Commitments, if
applicable, to be terminated, in each case in accordance with this Agreement as
a result of such breach, and such declaration has not been rescinded) (any such
Event of Default with respect to Section 7.11, a “Financial Covenant Event of
Default”); or

(c)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after a Responsible Officer of any Loan Party has
actual knowledge thereof; or

(d)         Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, with respect to representations and
warranties modified by materiality standards, in any respect)  when made or
deemed made; or

(e)         Cross-Default.  (i) Any Borrower or any Significant Subsidiary
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee of more than the Threshold Amount
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than
any prepayment of Indebtedness required in connection with a Disposition
otherwise permitted





153



 

 

hereunder); or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which a Borrower or any Significant Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a
Borrower or any Significant Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f)         Insolvency Proceedings, Etc.  Any Borrower or any Significant
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of creditors
or a class of creditors; or applies for or consents to the appointment of any
administrator, receiver, trustee, custodian, conservator, liquidator,
rehabilitator, monitor or similar officer for it or for all or any material part
of its property; or any administrator, receiver, trustee, custodian,
conservator, liquidator, rehabilitator, monitor or similar officer is appointed
without the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)         Inability to Pay Debts; Attachment.  (i) Any Borrower or any
Significant Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; or

(h)         Judgments.  There is entered against any Borrower or any Significant
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by third-party insurance as to which
the insurer does not dispute coverage (other than customary reservation of
rights letters)), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)         ERISA.  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount in excess of the Threshold Amount; or

(j)         Invalidity of Loan Documents.  (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Commitments), or purports to revoke, terminate or rescind any material provision
of any Loan Document; or (ii) any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 or the Collateral and Guarantee Requirement or
otherwise shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on any material portion of the Collateral purported to be covered thereby;





154



 

 

(k)         Change of Control.  There occurs any Change of Control; or

(l)         Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers or (C) that all payments
of principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

For purposes of this Section 8.01, a “Significant Subsidiary” shall be defined
by reference to clauses (a) and (b) of the definition thereof without giving
effect to the proviso thereto.

8.02      Remedies upon Event of Default.

(a)           If any Event of Default other than a Financial Covenant Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders:

(i)          declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(iii)       require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

(iv)        exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

(b)         If any Financial Covenant Event of Default shall have occurred and
be continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders  (measured by excluding the Term B Lenders
and the Term B Loans) take any of the actions specified under Sections
8.02(a)(i) through (iv) above, but solely with respect to the Revolving Credit
Facility, the Term A US





155



 

 

Facility, the Term A AUD Facility and the Term A CAD Facility (subject to
Section 8.02(d) below).[Reserved.]

(c)         If any Financial Covenant Event of Default shall have occurred and
be continuing and the Revolving Credit Lenders, the Term A US Lenders, the Term
A AUD Lenders and the Term A CAD Lenders (or the Administrative Agent on their
behalf) have declared all amounts outstanding under the Revolving Credit
Facility, the Term A US Facility, the Term A AUD Facility and the Term A CAD
Facility, respectively, to be due and payable and all outstanding Revolving
Credit Commitments, Term A US Commitments, Term A AUD Commitments and Term A CAD
Commitments, if applicable, to be terminated, in each case in accordance with
this Agreement as a result of such breach, and such declaration has not been
rescinded, then the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Term B Lenders (i) declare the unpaid principal
amount of all outstanding Term B Loans, all interest accrued and unpaid thereon,
and all other amounts owing or payable hereunder or under any other Loan
Document in each case to the Term B Lenders to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers and (ii) exercise, on behalf of
itself and the Term B Lenders, all rights and remedies available to it and the
Term B Lenders under the Loan Documents (subject to Section 8.02(d)
below).[Reserved.]

(d)         Notwithstanding Sections 8.02(b) and (c) above, in the event that
after a Financial Covenant Event of Default both (i) all amounts outstanding
under the Revolving Credit Facility, the Term A US Facility, the Term A AUD
Facility and the Term A CAD Facility, respectively, have been declared due and
payable, and all commitments thereunder terminated, pursuant to Section 8.02(b)
above and (ii) all amounts outstanding under the Term B Facility have been
declared due and payable pursuant to Section 8.02(c) above, then in such case
the exercise of rights and remedies under the Loan Documents shall be conducted
pursuant to Section 8.02(a)(iv).[Reserved.]

8.03      Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of (a) that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, (b) Obligations then owing under Secured
Hedge Agreements, Secured Cash Management





156



 

 

Agreements and (c) Obligations in the nature of drawn and unreimbursed amounts
under Secured Performance Letters of Credit, ratably among the Lenders, the L/C
Issuers, the Hedge Banks, the Cash Management Banks and the PLOC Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers and to the
PLOC Banks, to cash collateralize that portion of L/C Obligations and
outstanding Secured Performance Letters of Credit comprised of the aggregate
undrawn amount of Letters of Credit and Secured Performance Letters of Credit to
the extent not otherwise cash collateralized by the Company pursuant to Sections
2.03 and 2.17 and the terms of such Secured Performance Letters of Credit,
ratably among the L/C Issuers and the PLOC Banks in proportion to the respective
amounts described in this clause Fifth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Performance Letters of Credit
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank, Hedge Bank or PLOC Bank, as the case may
be.  Each Cash Management Bank, Hedge Bank or PLOC Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01      Appointment and Authority.  (a)  Each of the Lenders and each L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)         The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank, a potential Cash





157



 

 

Management Bank and a potential PLOC Bank) and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03      Exculpatory Provisions.  (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(ii)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b)         The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under





158



 

 

the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender or an L/C Issuer.

(c)         The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06      Resignation of Administrative Agent.

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Company.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an





159



 

 

office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d)         Any resignation or removal by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an L/C
Issuer and Swing Line Lender.  If Bank of America or any other L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the





160



 

 

effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment by the Company of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07      Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders.  Each Lender and each L/C Issuer acknowledgesexpressly acknowledges
that none of the Administrative Agent nor the Arrangers has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Arrangers hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party of any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arrangers to any Lender or each L/C Issuer as to any
matter, including whether the Administrative Agent or the Arrangers have
disclosed material information in their (or their Related Parties’)
possession.  Each Lender and each L/C Issuer represents to the Administrative
Agent and the Arrangers that it has, independently and without reliance upon the
Administrative Agent or, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis andof, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Company hereunder.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties.  Each Lender and each L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and each L/C Issuer represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such L/C Issuer, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.

9.08      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents,
Documentation Agents, Senior Agents, Senior Managing Agents, Co-Agents or other
similar titles or roles listed on the cover page hereof shall have any powers,





161



 

 

duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09      Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j),  2.09 and 10.04) allowed in such judicial
proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such





162



 

 

purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (ii) to
adopt documents providing for the governance of the acquisition vehicle or
vehicles provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a) through (j) of Section 10.01 of this Agreement, and
(iii) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

9.10      Collateral and Guaranty Matters.  Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank, a potential Hedge Bank and a potential PLOC Bank) and each
of the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with the MS Disposition or any other
sale or other disposition (including, without limitation, any disposition by way
of a merger, consolidation, or amalgamation) or Restricted Payment permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

(b)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of the MS Disposition or any
other transaction permitted under the Loan Documents, or ceases for any reason
to be a Significant Subsidiary; and

(c)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(e).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by





163



 

 

any Loan Party in connection therewith, nor shall the Administrative Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

9.11      Secured Cash Management Agreements, Secured Hedge Agreements and
Secured Performance Letters of Credit.  Except as otherwise expressly set forth
herein, no Cash Management Bank, Hedge Bank or PLOC Bank that obtains the
benefits of Section 8.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements and Secured Performance Letters of Credit unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank, Hedge Bank or PLOC Bank, as the case may
be.

9.12      Lender ERISA Representation.

(a)         Each Lender (x) represents and warrants, as of the Amendment No. 5
Effective Date (with such Lender’s execution of the amendment on such date
constituting its representation and warranty) or, if later, the date such Person
becomes a Lender party hereto, to, and (y) covenants, from the Amendment No. 5
Effective Date or, if later, the date such Person becomes a Lender party hereto
to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent, each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into,





164



 

 

participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the Amendment No. 5 Effective Date (with such Lender’s execution
of the amendment on such date constituting its representation and warranty) or,
if later, the date such Person becomes a Lender party hereto, to, and (y)
covenants, from the Amendment No. 5 Effective Date or, if later, the date such
Person becomes a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Company or any other Loan Party, that:

(i)          none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million,50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)         The Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may





165



 

 

recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that no such amendment,
waiver or consent shall:

(a)         waive any condition set forth in Section 4.01 (other than Section
4.01(g)), in the case of the initial Credit Extension on the Closing Date,
without the written consent of each Lender;

(b)         waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Lenders, or the Required Term A US Lenders, the Required Term
A AUD Lenders or the Required Term A CAD Lenders, as the case may be;

(c)         extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)         postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(e)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided,  however, that only the consent of (i) the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) the Lenders referenced in clause (m) below shall be
necessary to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f)         change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of Section
2.05(b), in any manner that materially and adversely affects the Lenders under a
Facility without the written consent of (iA) if such Facility is the Term A US
Facility, the Required Term A US Lenders,





166



 

 

(ii) if such Facility is the Term B Facility, the Required Term B Lenders, (iii
and (B) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders (iv) if such Facility is the Term A AUD Facility, the Required
Term A AUD Lenders and (v) if such Facility is the Term A CAD Facility, the
Required Term A CAD Lenders;

(g)         amend (i) Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit Lender or (ii) Section
2.15(b) or the definition of “Approved Jurisdiction” to reduce the number or
percentage of Lenders required to consent thereunder without the consent of each
Lender that would otherwise be required to consent thereunder;

(h)         change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(h)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,”” or “Required Term A US Lenders,”, “Required Term B Lenders”,
“Required Term A AUD Lenders” or “Required Term A CAD Lenders” without the
written consent of each Lender under the applicable Facility;

(i)         release all or substantially all of the Collateral in any
transaction or series of related transactions (except as expressly set forth
herein during a Collateral Release Period), without the written consent of each
Lender;

(j)         release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(k)         release all or substantially all of the value of the Company’s
guaranty of the Obligations owing by any Designated Borrower, without the
written consent of each Lender;

(l)         impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A US Facility, the Required
Term A US Lenders, and (ii) if such Facility is the Term B Facility, the
Required Term B Lenders, (iii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders (iv) if such Facility is the Term A AUD
Facility, the Required Term A AUD Lenders and (v) if such Facility is the Term A
CAD Facility, the Required Term A CAD Lenders; or

(m)        change the provisions of Section 7.11(a) or (b) (or any defined term
used therein or in the definitions of such defined terms) or waive a Default
with respect thereto, in each case, without the written consent of the Required
Lenders (calculated without giving effect to any Term B Lenders or any Term B
Loans);

and provided,  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuers in addition to the Lenders required
above, affect the rights or duties of the L/C Issuers under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges





167



 

 

thereunder waived, in a writing executed only by the parties thereto; and (iv)
(A) any joinderamendment contemplated by Section 2.16 may be entered into or
amended, or rights and privileges thereunder waived, in a manner otherwise
consistent with Section 2.16 in a writing executed only by the Company, the
Administrative Agent and each Lender party theretoproviding the applicable
Incremental Increase (and shall not require the consent of any other Lender) and
(B) any Permitted Refinancing Amendment may be entered into or amended, or
rights and privileges thereunder waived, in a manner otherwise consistent with
Section 2.19, in a writing executed only by the Company, the Administrative
Agent and the applicable Permitted Refinancing Lenders (and shall not require
the consent of any other Lender); (v) no consent of any Lender shall be required
for the Administrative Agent to enter into any Acceptable Intercreditor
Agreement (and the Administrative Agent is hereby instructed by the Lenders to
do so at the request of the Company); (vi) no consent of any Lender shall be
required in connection with an amendment hereto pursuant to Section 7.02(n) or
(s); and (vii) clause (a) of Section 6.11 may be amended or waived with only the
consent of the Administrative Agent, the Company, and the Required Term A US
Lenders in accordance with the terms thereof.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of (vx) the Revolving Credit Commitments of
Revolving Credit Lenders that agree to such extension with respect to their
Revolving Credit Commitments with the written consent of each such approving
Revolving Credit Lender, the Administrative Agent and the Company (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Revolving Credit Facility with respect to the portion of the
Revolving Credit Commitments with a Maturity Date so extended; (w) the Term A US
Facility with respect to Term A US Lenders that agree to such extension with
respect to their Term A US Loans with the written consent of each such approving
Term A US Lender, the Administrative Agent and the Company (and no other Lender)
and, in connection therewith, to provide for different rates of interest and
fees under the Term A US Facility with respect to the portion thereof with a
Maturity Date so extended; (x) the Term A AUD Facility with respect to Term A
AUD Lenders that agree to such extension with respect to their Term A AUD Loans
with the written consent of each such approving Term A AUD Lender, the
Administrative Agent and the Company (and no other Lender) and, in connection
therewith, to provide for different rates of interest and fees under the Term A
AUD Facility with respect to the portion thereof with a Maturity Date so
extended; (y) the Term A CAD Facility with respect to Term A CAD Lenders that
agree to such extension with respect to their Term A CAD Loans with the written
consent of each such approving Term A CAD Lender, the Administrative Agent and
the Company (and no other Lender) and, in connection therewith, to provide for
different rates of interest and fees under the Term A CAD Facility with respect
to the portion thereof with a Maturity Date so extended; and (z) the Term Band
(y) the Term A US Facility with respect to Term BA US Lenders that agree to such
extension with respect to their Term BA US Loans with the written consent of
each such approving Term BA US Lender, the Administrative Agent and the Company
(and no other Lender) and, in connection therewith, to provide for different
rates of interest and fees under the Term BA US Facility with respect to the
portion thereof with a Maturity Date so extended; provided that in each such
case any such proposed extension of a Maturity Date with respect to a Facility
shall have been offered to each Lender with Loans or Commitments under the
applicable Facility proposed to be extended, and if the consents of such Lenders
exceed the portion of Commitments and Loans the Company wishes to extend, such
consents shall be accepted on a pro rata





168



 

 

basis among the applicable consenting Lenders.  This paragraph shall apply to
any Incremental Term Loan in the same manner as it applies to the Term A US
Facility, the Term A AUD Facility, the Term A CAD Facility and the Term B
Facility; provided that any such offer may, at the Company’s option, be made to
the Lenders in respect of any tranche or tranches of Incremental Term Loans
and/or anythe Term A US Facility without being made to any other tranche of
Incremental Term Loans or anythe Term A US Facility, as the case may be.

10.02    Notices; Effectiveness; Electronic Communications.  (a) Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)         if to the Company or any other Loan Party, the Administrative Agent,
any L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b), below shall be effective as provided in such
subsection (b).

(b)         Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or





169



 

 

communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)         The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except for direct or
actual damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Agent Party’s gross negligence
or willful misconduct or the material breach of such party’s obligations under
this Agreement or the other Loan Documents.

(d)         Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, each L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e)         Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower (or with respect to a Letter of Credit Application, any
Permitted L/C Party) even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower (or with respect to a Letter of Credit Application, any Permitted
L/C Party).  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.





170



 

 

10.03    No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided,  however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided,  further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b),  (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.  The
Company shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including (A) the
reasonable fees, disbursements and other charges of one primary counsel for
MLPFSBofA Securities and the Administrative Agent, of one firm of special and/or
regulatory counsel retained by MLPFSBofA Securities or the Administrative Agent
in each applicable specialty or regulatory area, and of one firm of local
counsel retained by MLPFSBofA Securities or the Administrative Agent in each
applicable jurisdiction (including, without limitation, Canada and Australia)
and (B) reasonable due diligence expenses), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuers in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of (A)
one primary counsel for the Administrative Agent and the Arrangers, taken
together, (B) one primary counsel for the Lenders and the L/C Issuers, taken
together, (C) one local counsel in each relevant jurisdiction (including,
without limitation, Canada and Australia), (D) to the extent reasonably
necessary, one special or regulatory counsel in each relevant specialty and (E)
in the case of any actual or perceived conflict of interest with respect to any
of the counsel identified in clauses (A) through (D) above, one additional
counsel to each group of affected Persons similarly situated, taken as a whole
(which in the case of clause (C) shall allow for up to one additional counsel in
each relevant jurisdiction)), in connection with the enforcement or protection
of its rights (1) in connection with this





171



 

 

Agreement and the other Loan Documents, including its rights under this Section,
or (2) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)         Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee; provided that such legal expenses shall be limited to the reasonable
fees, disbursements and other charges of one primary counsel, one local counsel
in each relevant jurisdiction (including, without limitation, Canada and
Australia), to the extent reasonably necessary, one specialty counsel for each
relevant specialty and one additional counsel to each group of affected Persons
similarly situated if one or more conflicts of interest, or perceived conflicts
of interest, arise), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Company or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or Release of Hazardous Materials at, on, under
or emanating from any property owned, leased or operated by any Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)         Reimbursement by Lenders.  To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided,  further that,
the unreimbursed





172



 

 

expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), any L/C Issuer or the Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Borrower shall assert, and each hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except for direct or actual damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct or the material
breach of such Indemnitee’s obligations under this Agreement or the other Loan
Documents.

(e)         Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)         Survival.  The agreements in this Section and the indemnity
provision of Section 10.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside.  To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.  (a) Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of





173



 

 

the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void), and in each case, so long as there will be at least two
(2) Lenders after giving effect to such assignment.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i)         Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, the Term A US Facility, the Term A AUD
Facility and the Term A CAD Facility, or $1,000,000, in the case of any
assignment in respect of the Term B Facility5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
any Facilities on a non-pro rata basis;

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:





174



 

 

(A)        the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required, including in connection with the initial
syndication of the Facilities, unless (1) a Specified Default has occurred and
is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten Business Days
after having received written notice thereof; and provided,  further, that the
Company’s consent shall not be required for assignments in connection with the
initial syndication to Lenders as of July 11, 2014 under the Existing Revolving
Credit Agreement or the Existing TLA Credit Agreement (the term “Lenders” being
used for purposes of this proviso as defined therein) or any Affiliate of any
such Lender;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term A US Commitment or any Revolving Credit Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C)        the consent of the L/C Issuers under the Revolving Credit Facility
and the Swing Line Lender (each such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving Credit
Facility.

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any





175



 

 

assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii)      If (A) a Lender assigns, transfers or grants participation in any of
its rights or obligations under the Loan Document and (B) as a result of such
assignment, transfer or grant of participation, a Borrower would be obliged to
make a payment (including any reimbursement payment) to the assignee, transferee
or participant under Section 3.01 in excess of any amount payable to the
assigning or transferring Lender at the time of such assignment, transfer or
participation, then the new assignee, transferee, participant is not entitled to
receive a gross-up payment or indemnity under Section 3.01 in excess of the
amount that would have been due to the assigning or transferring Lender.

(viii)     Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,  3.04,  3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  Notwithstanding anything in the Loan Documents to the
contrary, the entries in the Register shall be conclusive absent manifest error,
and the Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, any Borrower, the Administrative Agent, the L/C Issuers or the
Swing Line Lender, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s





176



 

 

participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
Notwithstanding anything in the Loan Documents to the contrary, the entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.





177



 

 

(f)         Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to Section 10.06(b), (i)
such Person may, upon 30 days’ notice to the Company and the Lenders, resign as
an L/C Issuer and/or (ii) Bank of America may, upon 30 days’ notice to the
Company, resign as Swing Line Lender.  In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Revolving Credit Lenders who agree to serve in such capacity a
successor L/C Issuer (which may be an existing L/C Issuer) or Swing Line Lender
hereunder; provided,  however, that no failure by the Company to appoint any
such successor shall affect the resignation of Bank of America or the applicable
L/C Issuer as an L/C Issuer or Swing Line Lender, as the case may be.  If Bank
of America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts or L/C Borrowings
pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
(with respect to such resigning L/C Issuer) and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) such successor L/C Issuer (or another of the L/C Issuers
under such Facility, as may be arranged by the Borrowers) shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other resigning L/C Issuer to effectively assume the obligations
of Bank of America or such other resigning L/C Issuer with respect to such
Letters of Credit.  The provisions of this clause (f) shall not limit the
ability of the Borrowers to appoint and remove L/C Issuers pursuant to Sections
2.03(l) and (m).

10.07    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16, (ii) any actual or prospective party (or
its advisors) to any swap, derivative or other transaction under which payments
are to be made by reference to any of the Borrowers and their obligations, this
Agreement or payments hereunder or (iii) any credit insurance provider relating
to the Borrowers and their obligations, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a





178



 

 

result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party
unless the Administrative Agent or such Lender has knowledge that such source is
subject to an obligation to a Loan Party to keep such information confidential.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08    Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent in the event there exists any
Mortgaged Property, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Borrower against any and all of the obligations of the Company or
such other Borrower  now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Company or such
Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative





179



 

 

Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents and any separate letter agreements with respect to fees
payable or sublimits or Letter of Credit commitments applicable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

10.13    Replacement of Lenders.  If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its





180



 

 

existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)         the Company shall have paid (or caused a Designated Borrower to pay)
to the Administrative Agent the assignment fee (if any) specified in Section
10.06(b);

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)         such assignment does not conflict with applicable Laws; and

(e)         in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)         THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)         SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER,  ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT





181



 

 

OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)         WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, and the Lenders, on the other hand, (B) such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) such Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates, or any other Person





182



 

 

and (B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to any Borrower or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and neither the Administrative Agent,
any Arranger, nor any Lender has any obligation to disclose any of such
interests to such Borrower or its Affiliates. To the fullest extent permitted by
law, each hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
any Loan Document or any other document executed in connection herewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, any L/C Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, such L/C
Issuer or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart.

10.18    USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.

10.19    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal





183



 

 

banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20    Release and Reinstatement of Collateral.

(a)         Notwithstanding anything to the contrary contained in this
Agreement, any Loan Document or any other document executed in connection
herewith, if at any time (including after a Collateral Reinstatement Event shall
have occurred) a Collateral Release Event shall have occurred and be continuing,
then all Collateral (other than Cash Collateral) and the Collateral Documents
(other than Collateral Documents Instruments entered into in connection with
Cash Collateral) shall be released automatically and terminated without any
further action.  In connection with the foregoing, the Administrative Agent
shall, at the Company’s expense and at the Company’s request, promptly execute
and file in the appropriate location and deliver to Company such termination and
full or partial release statements or confirmation thereof, as applicable, and
do such other things as are reasonably necessary to release the liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

(b)         Notwithstanding clause (a) above, if, after the occurrence of a
Collateral Release Event, a Collateral Reinstatement Event shall occur, all
Collateral and Collateral Documents shall, at the Company’s sole cost and
expense, be reinstated and all actions reasonably necessary, or reasonably
requested by the Administrative Agent, to provide to the Administrative Agent
for the benefit of the Secured Parties valid, perfected, first priority security
interests (subject to Permitted Liens) in the Collateral to the extent required
by the Loan Documents and otherwise to satisfy the Collateral and Guarantee
Requirement (including without limitation the delivery of documentation and
taking of actions of the type described in Section 6.12) shall be taken within
30 days of such event, which 30 day period may be extended by the Administrative
Agent in its sole discretion; provided that for the avoidance of doubt, the
provisions of this clause (b) shall not apply during the continuation of any
Collateral Release Period.

10.21    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an
EEAAffected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or L/C Issuer that is an EEAAffected
Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;





184



 

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

10.22    Australian Code of Banking Practice.  The Code of Banking Practice of
the Australian Bankers’ Association does not apply to the Loan Documents or any
banking service provided under them and each Loan Party agrees not to assert
that it does so apply.

10.23    Liability of Certain Loan Parties.  For the avoidance of doubt, and
notwithstanding anything to the contrary in any Loan Documents, (i) in no event
shall any Loan Party that is a Foreign Holding Company or a Foreign Subsidiary
be liable for, or otherwise be required to indemnify any Person for, any
Obligations in respect of any Loan made to any Loan Party that is a Domestic
Subsidiary, provided that the foregoing shall not limit the liability of any
Foreign Holding Company for any Loan made directly to such Foreign Holding
Company and (ii) any amounts received by the Administrative Agent or any Lender
by or on behalf of a Loan Party that is a Foreign Holding Company or a Foreign
Subsidiary shall be used to pay Obligations in respect of any Loan made to such
Loan Party only.

10.24    Acknowledgement Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to  the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

(a)         In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.





185



 

 

(b)         As used in this Section 10.24, the following terms have the
following meanings:

(i)          “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)        “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iii)       “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

 



186



 

ANNEX II

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:_________, ____

 

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 17, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among AECOM Technology Corporation, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.          The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.          The Company has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and audit changes.

2.          The undersigned has reviewed the terms of the Loan Documents and has
made, or has caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of the Company and its Subsidiaries
during the accounting period covered by such financial statements, and

[select one:]

[such review has not disclosed the existence of any Default or Event of Default
during or at the end of such accounting period and the undersigned does not have
knowledge of the existence, as of the date hereof, of any Default or Event of
Default.]

--or--

[such review has disclosed the existence of each of the following Defaults or
Events of Default and their nature and status:]

 

 



D-1

Form of Compliance Certificate



 

3.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.

4.          Attached hereto as Schedule 2 is a calculation of the Cumulative
Available Amount and the amount thereof that is Not Otherwise Applied as of the
above date.

 

5.          The following Subsidiaries are designated as Unrestricted
Subsidiaries as of the above date:

 

[Attached hereto as Schedule 3 are consolidated financial statements reflecting
adjustments necessary to eliminate the accounts of such Unrestricted
Subsidiaries from such consolidated financial statements in accordance with
Section 6.01(d) of the Agreement.]

 

6.          The Company is in compliance with the Collateral and Guarantee
Requirement and Section 6.12 of the Agreement as of the above date.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
____________________, _____.

 

AECOM TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





D-2

Form of Compliance Certificate



 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

I.           Section 7.11 (a) – Consolidated Interest Coverage Ratio.1

A.          Consolidated EBITDA for the Company and its Restricted Subsidiaries
for four consecutive fiscal quarters ending on above date (“Measurement
Period”):

1.          Provision for income taxes for Measurement
Period:                  $_____________

2.          Consolidated Interest Charges for Measurement
Period:             $_____________

3.          Depreciation expenses for Measurement
Period:                         $_____________

4.          Amortization expenses for Measurement
Period:                        $_____________

5.          Expenses or charges related to any equity offering,

Investment, acquisition, Disposition or recapitalization or

incurrence of Indebtedness including a refinancing thereof)
(whether or not successful), including (A) such fees,
expenses or charges related to the Transactions and any
other credit  facilities and (B) any amendment or other
modification of the  Loan Documents and any other credit
facilities for Measurement
Period:                                               $_____________

 

6.          Restructuring charge or reservecharges, reserves or integration
cost,  costs (including any one-time
restructuring charges, reserves and integration costs incurred 
in connection with the TransactionsMS Disposition and any related
transactions and acquisitions
or                                                   divestitures after the
Closing Date for Measurement  Period
Amendment No. 8 Effective
Date)2:                                            $_____________

--------------------------------------------------------------------------------

1        Subject to pro forma adjustments pursuant to Creditthe Agreement.

2       This amount is limited to $250,000,000, such amount to increase (with
carryforward of all unused amounts) by the amount set forth below on October 1,
2015 and each October 1st thereafter        The aggregate amount, when taken
together with any amounts added back pursuant to below Line I.A.12, shall not
exceed an amount equal to 25% of Consolidated EBITDA for any Measurement Period
(measured prior to giving effect to the addbacks in this Line I.A.6 and below
Line I.

 

 

Increase Date:

Increase Amount:

October 1, 2015

$175,000,000

October 1, 2016

$50,000,000

 





D-3

Form of Compliance Certificate



 

7.          Non-cash charges, write-downs, expenses, losses or items

reducing Consolidated Net Income for Measurement

Period, including any impairment charges or the impact

of purchase accounting (excluding any such non-cash charge
related to project writedowns or operations) less other
non-cash items of income increasing Consolidated Net
Income (excluding any such non-cash item of income to
the extent it represents a receipt of cash in any future period
so long as such receipt of cash is not included in calculating
Consolidated Net Income or Consolidated EBITDA in such
later
period):                                                                                 $

 

8.          Expenses and charges relating to non-controlling Equity

Interests and equity income in non-wholly owned Restricted

Subsidiaries for Measurement Period:                                         $

9.          Costs or expense incurred pursuant to (x) any management
equity plan or stock option plan or (y) any other management
or other management or employee benefit plan, stock
subscription or shareholder agreement, in the case of this
clause (y) to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Company
or net cash proceeds of an issuance of Equity Interests of the
Company (other than Disqualified Stock) for Measurement

Period:                                                                                          $

10.        Cash receipts (or any netting arrangements resulting in

reduced cash expenditures) not included in Consolidated

EBITDA or Consolidated Net Income to the extent

non-cash gains were deducted previously and not added

back in any Measurement Period:                                                $

11.        Cash distributions of income received from non-

consolidated Joint Ventures and other non-consolidated

Minority Investment entities, attributable to the ownership

of such Person for Measurement Period:                                     $

12.        Cost savings, expense reductions, operating improvements, 
integration savings and synergies for Measurement Period  , in each case,

 

 

October 1, 2017

$25,000,000

October 1, 2018

$100,000,000

October 1, 2019 and each October 1 thereafter

$25,000,000

A.12).





D-4

Form of Compliance Certificate



 

 

projected by
the Company in good faith to be realized as a result, and  of
actions to be taken within 1824 months, of the Transactions of
any date of
determination3:                                                          $

 

13.        Solely for the Measurement Period ending March 31, 2017,
the amount of $44,000,000 representing the anticipated gain
related to the sale of interests in a joint venture of AECOM
Capital expected to close in the fiscal quarter ending June 30,
2017                                                                                              $

 

14.        Non-cash gains for Measurement Period other than

(A) non-cash gains representing the reversal of an accrual

or cash reserve for a potential cash item that reduced

Consolidated EBITDA in any prior period and (B)

non-cash gains with respect to cash actually received in

a prior period as long as cash did not increase Consolidated

EBITDA in such prior
period:                                                      $

14.15.   Earnings of non-consolidated Joint Ventures and other

non-consolidated Minority Investment entities, attributable

to the ownership of such Person in such entities for

Measurement
Period:                                                                   $

15.16.   Cash payments corresponding to any non-cash charges,
write-downs, expenses, losses or items reducing
Consolidated Net Income to the extent such items were
included in Consolidated EBITDA in a prior period
pursuant to Line
I.A.7:                                                                 $

16.17.   Consolidated EBITDA (Consolidated Net Income for the Measurement Period
as defined plus Lines I.A.1 +I.A. 2 + I.A.3 + I.A.4

+ I.A.5 + I.A.6 + I.A.7 + I.A.8 + I.A.9 + I.A.10 + I.A.11 +

I.A.12 + I.A.13-  – I.A.14 – I.A.15 –
I.A.16):                               $                           4

3         This amount is limited to $18,000,000The aggregate amount, when taken
together with any amounts added back pursuant to above Line I.A.6, shall not
exceed an amount equal to 25% of Consolidated EBITDA for any Measurement Period
(measured prior to giving effect to the addbacks in the aggregate.  this Line
I.A.12 and above Line I.A.6).

4       For purposes of calculating Consolidated EBITDA for any measurement
period set forth below, Consolidated EBITDA for any period set forth below
included in the four-fiscal quarter period ending on such date shall be deemed
to equal the amount set forth below for such period:

 

 

Period:

Consolidated EBITDA

Fiscal quarter ending September 30, 2013

$383,528,000

 





D-5

Form of Compliance Certificate



 

 

B.          Consolidated Interest Charges for the Company and its Restricted
Subsidiaries for Measurement Period:

1.          Total interest expense for Measurement
Period:                          $

2.          Amortization, expensing or write-off of financing

costs or debt discount or expense for Measurement

Period:                                                                                          $

3.          Amortization, expensing or write-off of capitalized

private equity transaction costs to extent treated as

interest under GAAP for Measurement Period:                           $

4.          Portion of the upfront costs and expenses for Swap

Contracts fairly allocated to such Swap Contracts as

expenses for such period, less interest income on Swap

Contracts for said period and Swap Contracts payments

Received for Measurement Period:                                              $

 

5.          Consolidated Interest Charges for Measurement Period

(Lines I.B.1 - I.B.2 - I.B.3 -
I.B.4):                                              $

 

C.          Consolidated Interest Coverage Ratio (Line I.A.1617  ÷
Line
I.B5):                                                                                                                              _________
to 1

Minimum required:  less than 3.00 to 1.00

 

II.         Section 7.11 (b) – Consolidated Leverage Ratio.54

A.          Consolidated Funded Indebtedness of the Company and its Restricted
Subsidiaries at Statement Date:

1.          Indebtedness for borrowed money and all obligations

evidenced by notes, bonds, debentures, loan agreements or

 

similar instruments at Statement Date:                                        $

--------------------------------------------------------------------------------

 

 

Fiscal quarter ending December 31, 2013

$289,700,000

Fiscal quarter ending March 31, 2014

$227,400,000

Fiscal quarter ending June 30, 2014

$316,400,000

 

 

 

 

5 4           Subject to pro forma adjustments as set forth in Creditthe
Agreement.





D-6

Form of Compliance Certificate



 

 

2.          Indebtedness arising under letters of credit (excluding
Performance Letters of
Credit)                                                                                               at
Statement Date:     $

 

3.          Indebtedness with respect to the deferred purchase price

of property or services at Statement Date (which Indebtedness
             excludes, for the avoidance of doubt, trade accounts payable or
             similar obligations to a trade creditor in the ordinary course of
             business and any contingent earn-out obligation or other
             contingent obligation related to an acquisition or an
             Investment permitted under the
Agreement):                               $

4.          Guarantees with respect to outstanding Indebtedness of

lines 1-3 above of Persons other than the Company
or                                    any Restricted Subsidiary at Statement
Date:                                                                  $

 

5.          All Indebtedness of the types referred to in lines 1-4

above of any partnership in which the

Company or a Subsidiary is a general partner

at Statement
Date:                                                                        $

 

6.          Consolidated Funded Indebtedness at Statement Date

(Line II.A.1 + II.A.2 +II.A.3 + II.A.4 +
II.A.5):65                                    $

 

B.          Consolidated EBITDA for Measurement Period

(Line I.A.1617
above):                                                                              $

C.          Consolidated Leverage Ratio (Line II.A.6 ÷ Line
II.B):                                                       _________ to 1

Maximum Permitted:

 

 

 

 

 

 

 

Four Fiscal Quarters Ending

Maximum
Consolidated
Leverage Ratio

First Test Date through June 30, 2015

5.50 to 1.00

September 30, 2015 and December 31, 2015

5.25 to 1.00

March 31, 2016 through and including December 31, 2016

5.00 to 1.00

March 31, 2017 and June 30, 2017

4.75 to 1.00

--------------------------------------------------------------------------------

6   5         “Consolidated Funded Indebtedness” shall exclude (i) Performance
Contingent Obligations, (ii) any payment obligations with respect to the
Preferred Stock of the Company or any Subsidiary, and (iii) all obligations
under any Swap Contract; provided further that as of the last day of the fiscal
quarter ending March 31, 2017, Consolidated Funded Indebtedness shall be
calculated by giving pro forma effect to the planned repayment of Indebtedness
with the net proceeds from the sale of interests in a joint venture of AECOM
Capital expected to close in the fiscal quarter ending June 30, 2017, as
reasonably determined by the Company, in an amount not to exceed $71,000,000.





D-7

Form of Compliance Certificate



 

September 30, 2017 through and including June 30, 2019

4.50 to 1.00

Each fiscal quarter thereafter

4.00 to 1.00

4.00 to 1.006

 

 

 

 

--------------------------------------------------------------------------------

6         At the time of or promptly following the consummation of a Specified
Acquisition, the Company may, in its sole discretion and upon written notice to
the Administrative Agent, choose a Leverage Increase to increase the maximum
Consolidated Leverage Ratio level set forth in the Agreement for the fiscal
quarter in which such Specified Acquisition occurs and for the three succeeding
fiscal quarters (or such shorter time as the Company may elect, in its sole
discretion) to 4.50 to 1.00; provided further that (i) the Leverage Increase may
not be exercised more than two times after the Amendment No. 8 Effective Date
and (ii)  there shall be at least one fiscal quarter end which shall be subject
to a maximum Consolidated Leverage Ratio of 4.00 to 1.00 between the exercise of
Leverage Increases.





D-8

Form of Compliance Certificate



 

SCHEDULE 2

to the Compliance Certificate

 

[Calculations of Cumulative Available Amount and amount Not Otherwise Applied]

 





D-9

Form of Compliance Certificate



 

 

SCHEDULE 3

to the Compliance Certificate

 

[Attach consolidated financial statements reflecting adjustments necessary to
eliminate the accounts of such Unrestricted Subsidiaries from the consolidated
financial statements.]

 

 

 



D-10

Form of Compliance Certificate



 

ANNEX III – Schedule 2.01

LENDERS COMMITMENTS AND APPLICABLE PERCENTAGES

 

 

 

 

 

Lender

Term A US Commitment

Applicable Percentage of
Term A US Commitment

(%)

Bank of America, N.A.

$40,000,000.00

10.000000000%

BNP Paribas

$40,000,000.00

10.000000000%

Crédit Agricole Corporate and Investment Bank

$40,000,000.00

10.000000000%

Fifth Third Bank, National Association

$40,000,000.00

10.000000000%

JPMorgan Chase Bank, N.A.

$40,000,000.00

10.000000000%

Truist Bank

$40,000,000.00

10.000000000%

The Governor and Company of the Bank of Ireland

$20,000,000.00

5.000000000%

BMO Harris Bank, N.A.

$20,000,000.00

5.000000000%

Zions Bancorporation, N.A. d/b/a California Bank & Trust “formerly known as” ZB,
N.A. dba California Bank & Trust

$20,000,000.00

5.000000000%

Goldman Sachs Bank USA

$20,000,000.00

5.000000000%

HSBC Bank USA, National Association

$20,000,000.00

5.000000000%

MUFG Union Bank, N.A.

$20,000,000.00

5.000000000%

TD Bank, N.A.

$20,000,000.00

5.000000000%

U.S. Bank National Association

$20,000,000.00

5.000000000%

Total:

$400,000,000.00

100.000000000%

 

 

 

